Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT

FOURTH AMENDMENT, dated as of June 6, 2017 (this “Amendment”), to the Credit
Agreement, dated as of March 19, 2014, among RENT-A-CENTER, INC., a Delaware
corporation (the “Borrower”), the lenders party thereto (the “Lenders”),
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), and the other agents party thereto (as amended by the
First Amendment dated as of February 1, 2016, the Second Amendment effective as
of September 30, 2016, the Third Amendment and Waiver dated as of May 1, 2017
and as further amended, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”; and the Existing
Credit Agreement as amended by this Amendment, the “Credit Agreement”). Terms
defined in the Existing Credit Agreement shall be used in this Amendment with
their defined meanings unless otherwise defined herein.

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Existing Credit Agreement; and

WHEREAS, the Borrower desires to amend certain provisions of the Existing Credit
Agreement;

WHEREAS, the Borrower desires to amend certain provisions of the Guarantee and
Collateral Agreement;

WHEREAS, subject to the terms and conditions of this Amendment, the Lenders are
willing to agree to amend the terms of the Existing Credit Agreement and the
Guarantee and Collateral Agreement as herein provided;

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Amendments. Pursuant to Section 10.1 of the Existing Credit
Agreement, effective as of the Amendment Effective Date (as defined below):

(a) (i) The Existing Credit Agreement (excluding (subject to clauses
(ii) through (iv) below) the Annexes, Schedules and the Exhibits thereto, which
shall continue to be the Annexes, Schedules and Exhibits under the Credit
Agreement) is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text), to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) and to add Annex B as set forth in the pages of
the Credit Agreement attached as Annex I hereto;

(ii) The document attached as Annex II hereto shall be added as Annex B to the
Credit Agreement;

(iii) The document attached as Annex III hereto shall be added as Exhibit H to
the Credit Agreement;

(iv) The document attached as Annex IV hereto shall be added as Exhibit I to the
Credit Agreement; and

(b) The Guarantee and Collateral Agreement is hereby amended and restated in the
form attached as Annex V hereto.



--------------------------------------------------------------------------------

SECTION 2. Conditions to Effectiveness. This Amendment shall become fully
effective upon the satisfaction of the conditions precedent set forth in
Section 5.2 of the Credit Agreement (the “Amendment Effective Date”).

SECTION 3. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender that (immediately before
and after giving effect to this Amendment) the representations and warranties
set forth in Section 4 of the Credit Agreement are true and correct in all
material respects on and as of the Amendment Effective Date with the same effect
as though made on and as of the Amendment Effective Date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties were true and correct in all
material respects on and as of such earlier date).

SECTION 4. GOVERNING LAW; WAIVER OF JURY TRIAL; MISCELLANEOUS:

(a) No Change. Except as expressly provided herein, no term or provision of the
Credit Agreement or any other Loan Document shall be amended, modified or
supplemented, and each term and provision of the Credit Agreement and each other
Loan Document shall remain in full force and effect and is hereby ratified and
confirmed in all respects, in each case as amended by this Amendment. This
Amendment shall constitute a Loan Document.

(b) Counterparts. This Amendment may be executed by the parties hereto in any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, or by a combination of such means, shall be effective
as delivery of a manually executed counterpart hereof.

(c) Payment of Fees and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of this
Amendment, including, without limitation, the reasonable fees, disbursements and
other charges of counsel for the Administrative Agent.

(d) GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

RENT-A-CENTER, INC. By:  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: Chief Executive Officer

FOURTH AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,         as Administrative Agent and a Lender By:  

/s/ Thomas M. Vertin

  Name: Thomas M. Vertin   Title: Authorized Officer

FOURTH AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

NAME OF LENDER: Bank of America, N.A.         as a Lender By:  

/s/ Lisa Huynh

  Name: Lisa Huynh   Title: Vice President

FOURTH AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

NAME OF LENDER: COMPASS BANK,

        as a Lender

By:  

/s/ Khoa Duong

  Name: Khoa Duong   Title: Senior Vice President

FOURTH AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

NAME OF LENDER: Wells Fargo Bank,   as a Lender By:  

/s/ Jennifer L. Norris

  Name: Jennifer L. Norris   Title: Senior Vice President

FOURTH AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

NAME OF LENDER: SunTrust Bank,   as a Lender By:  

/s/ Justin Lien

  Name: Justin Lien   Title: Director

FOURTH AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

NAME OF LENDER: Fifth Third Bank,   as a Lender By:  

/s/ Brian Anderson

  Name: Brian Anderson   Title: Director

FOURTH AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

NAME OF LENDER: Comerica Bank,   as a Lender By:  

/s/ Chris Reed

  Name: Chris Reed   Title: Vice President

FOURTH AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,   as a Lender By:  

/s/ Janet L. Wheeler

  Name: Janet L. Wheeler   Title: Vice President

FOURTH AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

NAME OF LENDER: Royal Bank of Canada,   as a Lender By:  

/s/ Kiran Krishnamurthy

Name:   Kiran Krishnamurthy Title:   Vice President



--------------------------------------------------------------------------------

NAME OF LENDER: ZB, N.A. dba Amegy Bank,         as a Lender By:  

/s/ Kathy Magee

  Name: Kathy Magee   Title: Senior Vice President

FOURTH AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

NAME OF LENDER: Citizens Bank, N.A.,   as a Lender By:  

/s/ Elizabeth Aigler

  Name: Elizabeth Aigler   Title: Assistant Vice President

FOURTH AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

NAME OF LENDER: INTRUST Bank, N.A.,   as a Lender By:  

/s/ Marlon E. King

  Name: Marlon E. King   Title: Managing Director

FOURTH AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

ANNEX I

CREDIT AGREEMENT



--------------------------------------------------------------------------------

CONFORMED DRAFT 5/8/17 EXECUTION VERSION

INTERNAL USE ONLY

 

 

 

CREDIT AGREEMENT

among

RENT-A-CENTER, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

BANK OF AMERICA, N.A., BBVA COMPASS BANK, WELLS FARGO BANK, NATIONAL

ASSOCIATION and SUNTRUST BANK,

as Syndication Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of March 19, 2014

 

 

 

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER, & SMITH

INCORPORATEDBANK OF AMERICA, N.A., BBVA SECURITIES INC., WELLS FARGO

SECURITIES, LLC and SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS

     1  

1.1

  Defined Terms      1  

1.2

  Other Definitional Provisions      2839  

SECTION 2. AMOUNT AND TERMS OF FACILITIES

     2940  

2.1

  Term Commitments; Term Loans; Incremental Term Loans      2940  

2.2

  Revolving Commitments; Revolving Loans; Incremental Revolving Loans      3041
 

2.3

  Swingline Commitment and Protective Advances      3142  

2.4

  Procedure for Term Loan Borrowing      3143  

2.5

  Procedure for Revolving Loan Borrowing      3143  

2.6

  Procedure for Swingline Borrowing; Refunding of Swingline Loans      3244  

2.7

  Repayment of Loans      3345  

2.8

  Commitment Fees, Etc.      3345  

2.9

  Termination or Reduction of Commitments      3446  

2.10

  Optional Prepayments      3446  

2.11

  Mandatory Prepayments      3447  

2.12

  Conversion and Continuation Options      3548  

2.13

  Limitations on Eurodollar Tranches      3648  

2.14

  Interest Rates and Payment Dates      3649  

2.15

  Computation of Interest and Fees      3649  

2.16

  Inability to Determine Interest Rate      3749  

2.17

  Pro Rata Treatment and Payments      3750  

2.18

  Requirements of Law      3851  

2.19

  Taxes      4052  

2.20

  Indemnity      4356  

2.21

  Change of Lending Office      4456  

2.22

  Replacement of Lenders      4457  

2.23

  Illegality      4457  

2.24

  Defaulting Lenders      4457  

2.25

  Swap Agreements      60  

2.26

  MIRE Events      60  

SECTION 3. LETTERS OF CREDIT

     4760  

3.1

  LC Commitments      4760  

3.2

  Procedure for Issuance of Letter of Credit      4761  

3.3

  Fees and Other Charges      4862  

3.4

  LC Participations      4862  

3.5

  Reimbursement Obligation of the Borrower      4963  

3.6

  Obligations Absolute      5064  

3.7

  Letter of Credit Payments      5064  

3.8

  Applications      5164  

 

i



--------------------------------------------------------------------------------

         Page  

SECTION 4. REPRESENTATIONS AND WARRANTIES

     5165  

4.1

  Financial Condition      5165  

4.2

  No Change      5165  

4.3

  Existence; Compliance with Law      5165  

4.4

  Power; Authorization; Enforceable Obligations      5165  

4.5

  No Legal Bar      5266  

4.6

  Litigation      5266  

4.7

  No Default      5266  

4.8

  Ownership of Property; Liens      5266  

4.9

  Intellectual Property      5266  

4.10

  Taxes      5266  

4.11

  Federal Regulations      5366  

4.12

  Labor Matters      5367  

4.13

  ERISA      5367  

4.14

  Investment Company Act; Other Regulations      5367  

4.15

  Subsidiaries      5367  

4.16

  Use of Proceeds      5467  

4.17

  Environmental Matters      5468  

4.18

  Accuracy of Information, etc.      5568  

4.19

  Security Documents Interest in Collateral      5569  

4.20

  Solvency      5670  

4.21

  Senior Indebtedness      5670  

4.22

  Regulation H      5670  

4.23

  Insurance      5670  

4.24

  Lease Payments      5670  

4.25

  Anti-Corruption Laws and Sanctions      5670  

4.26

  EEA Financial Institutions      70  

SECTION 5. CONDITIONS PRECEDENT

     5771  

5.1

  Conditions to Initial Extensions of Credit      5771  

5.2

  Conditions to Amendment      72  

5.25.3

  Conditions to Each Extension of Credit      5874  

SECTION 6. AFFIRMATIVE COVENANTS

     5875  

6.1

  Financial Statements      5875  

6.2

  Certificates; Other Information      5976  

6.3

  Payment of Obligations      6078  

6.4

  Maintenance of Existence; Compliance      6078  

6.5

  Maintenance of Property; Insurance      6078  

6.6

  Inspection of Property; Books and Records; Discussions.      6179  

6.7

  Notices      6179  

6.8

  Environmental Laws      6280  

6.9

  Additional Collateral, etc.      6280  

6.10

  Permitted Acquisitions and Permitted Foreign Acquisitions      6482  

6.11

  Further Assurances      6482  

6.12

  Real Property Mortgages      6483  

6.13

  Appraisals      84  

 

ii



--------------------------------------------------------------------------------

         Page  

6.14

  Rental and Sales Agreements      85  

6.15

  Deposit Account Control Agreements; Insurance      85  

SECTION 7. NEGATIVE COVENANTS

     6685  

7.1

  Financial Condition CovenantsConsolidated Fixed Charge Coverage Ratio     
6685  

7.2

  Indebtedness      6786  

7.3

  Liens      6888  

7.4

  Fundamental Changes      6989  

7.5

  Disposition of Property      7090  

7.6

  Restricted Payments      7190  

7.7

  Capital Expenditures      7191  

7.8

  Investments      7291  

7.9

  Payments and Modifications of Certain Debt Instruments and Qualified Preferred
Stock      7393  

7.10

  Transactions with Affiliates      7493  

7.11

  Sales/Leaseback Transactions      7493  

7.12

  Changes in Fiscal Periods      7494  

7.13

  Negative Pledge Clauses      7494  

7.14

  Clauses Restricting Subsidiary Distributions      7494  

7.15

  Lines of Business      7594  

7.16

  Use of Proceeds      7594  

7.17

  Chattel Paper      95  

SECTION 8. EVENTS OF DEFAULT

     7595  

SECTION 9. THE AGENTS

     7898  

9.1

  Appointment      7898  

9.2

  Delegation of Duties      7898  

9.3

  Exculpatory Provisions      7898  

9.4

  Reliance by Administrative Agent      7999  

9.5

  Notice of Default      7999  

9.6

  Non-Reliance on Agents and Other Lenders      7999  

9.7

  Indemnification      80100  

9.8

  Agent in Its Individual Capacity      80100  

9.9

  Successor Administrative Agent      80100  

9.10

  Authorization to Release Guarantees and Liens      81101  

9.11

  Syndication Agents and Lead Arrangers      81101  

SECTION 10. MISCELLANEOUS

     81101  

10.1

  Amendments and Waivers      81101  

10.2

  Notices      83102  

10.3

  No Waiver; Cumulative Remedies      84104  

10.4

  Survival of Representations and Warranties      84104  

10.5

  Payment of Expenses and Taxes      84104  

10.6

  Successors and Assigns; Participations and Assignments      85105  

10.7

  Adjustments; Setoff      88108  

10.8

  Counterparts      88109  

10.9

  Severability      88109  

10.10

  Integration      88109  

 

iii



--------------------------------------------------------------------------------

         Page  

10.11

  GOVERNING LAW      89109  

10.12

  Submission To Jurisdiction; Waivers      89109  

10.13

  Acknowledgements      89110  

10.14

  Confidentiality      89110  

10.15

  WAIVERS OF JURY TRIAL      90111  

10.16

  USA Patriot Act      90111  

10.17

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      111
 

10.18

  No Novation      111  

 

iv



--------------------------------------------------------------------------------

ANNEX:    A    Revolving Commitments and Term Commitments on the Closing Date B
   Revolving Commitments on the Amendment Effective Date SCHEDULES: 1.1   
Existing Letters of Credit 4.6    Litigation 4.15    Subsidiaries 4.19(a)    UCC
and Other Filings / Jurisdictions and Offices 4.19(b)    Mortgaged Properties
7.2(d)    Existing Indebtedness 7.3(f)    Existing Liens 7.14    Existing
Restrictions EXHIBITS: A    Form of Guarantee and Collateral Agreement B    Form
of Compliance Certificate C    Form of Closing Certificate D    Form of
Assignment and Assumption E-1    Form of Increased Term Facility Activation
Notice E-2    Form of Increased Revolving Facility Activation Notice F    Form
of New Lender Supplement G    Form of U.S. Tax Compliance Certificate H    Form
of Borrowing Base Certificate I    Form of Collateral Monitoring Template

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of March 19, 2014, among
RENT-A-CENTER, INC., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), BANK OF AMERICA, N.A., BBVA COMPASS BANK, WELLS FARGO
BANK, NATIONAL ASSOCIATION and SUNTRUST BANK, as syndication agents (in such
capacity, the “Syndication Agents”), and JPMORGAN CHASE BANK, N.A., as
administrative agent.

W I T N E S S E T H :

WHEREAS, in connection with the consummation of the Refinancing, the Borrower
has requested that the Lenders extend credit in the form of (a) Term Loans on
the Closing Date, in an aggregate principal amount not in excess of
$225,000,000, and (b) Revolving Loans, Swingline Loans, Protective Advances and
Letters of Credit at any time and from time to time prior to the Revolving
Scheduled Commitment Termination Date, in an aggregate principal amount not in
excess of $675,000,000 at any time outstanding;

NOW THEREFORE, in consideration of the foregoing, and for other consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including in the recitals above),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1⁄2 of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%; provided,
that the ABR applicable to Term Loans shall not be less than 1.75%. Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Account”: as defined in the Guarantee and Collateral Agreement.

“Account Debtor”: any Person obligated on an Account.

“Administrative Agent”: JPMorgan Chase Bank, N.A., as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.



--------------------------------------------------------------------------------

“Agents”: the collective reference to the Syndication Agents and the
Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal
to, without duplication, the sum of (a) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (b) the amount of such Lender’s Revolving
Commitment then in effect or, if the Revolving Commitments have been terminated,
the amount of such Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Amendment Effective Date”: the date on which the conditions precedent set forth
in Section 5.2 shall have been satisfied, which date is June 6, 2017.

“Alternative Currency”: Canadian dollars, Mexican pesos and any other currency
(other than Dollars) agreed to by the applicable Issuing Lender and the
Borrower.

“Alternative Currency LC Commitment”: $100,000,000.

“Alternative Currency LC Exposure”: at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn and unexpired amount (that is available for
drawing) of all outstanding Alternative Currency Letters of Credit at such time
plus (b) the Dollar Equivalent of the aggregate principal amount of all LC
Disbursements in respect of Alternative Currency Letters of Credit that have not
yet been reimbursed at such time.

“Alternative Currency Letter of Credit”: a Letter of Credit denominated in an
Alternative Currency.

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin”: (a) with respect to the Revolving Loans, the Swingline
Loans, and the Term Loans (other than Incremental Term Loans), the rate per
annum set forth under the relevant column heading below:

 

     ABR
Loans     Eurodollar
Loans  

Revolving Loans and Swingline Loans

     1.25 %      2.25 % 

Term Loans

     2.00 %      3.00 % 

provided, that (i) on and after the first Adjustment Date occurring after the
Closing Date, the Applicable Margin with respect to the Revolving Loans and the
Swingline Loans will be determined pursuant to the Applicable Pricing Grid and
(ii) if the all-in pricing of any Incremental Term Loan (as calculated by the
Administrative Agent upon written notice which shall provide sufficient detail
to support such calculation (it being understood that any such all-in pricing
may take the form of original issue discount (“OID”) or upfront fees (which
shall be deemed to constitute like amounts of OID), with OID being equated to an
interest rate based on an assumed four-year life to maturity)) is greater than
the pricing of any outstanding Term Loans by more than 0.50% per annum, the
Applicable Margin with respect to such Term Loans shall be increased
concurrently with the funding of such Incremental Term Loan such that such
Applicable Margin is equal to the all-in pricing for such Incremental Term Loan
(calculated in the manner provided above) minus 0.50%; and

 

2



--------------------------------------------------------------------------------

(b) with respect to the Incremental Term Loans, such per annum rates as shall be
agreed to by the Borrower and the applicable Incremental Term Lenders as shown
in the applicable Increased Term Facility Activation Notice.

“Applicable Pricing Grid”:

 

Consolidated Total

Leverage Ratio

   Applicable Margin
for Eurodollar
Revolving Loans     Applicable Margin
for ABR Revolving Loans
and Swingline Loans     Commitment
Fee Rate  

>4.0 to 1.0

     3.00 %      2.00 %      0.500 % 

<4.0 to 1.0 and

>3.5 to 1.0

     2.75 %      1.75 %      0.500 % 

<3.5 to 1.0 and

>3.0 to 1.0

     2.50 %      1.50 %      0.500 % 

<3.0 to 1.0 and

>2.5 to 1.0

     2.25 %      1.25 %      0.450 % 

<2.5 to 1.0 and

>2.0 to 1.0

     2.00 %      1.00 %      0.400 % 

<2.0 to 1.0 and

>1.0 to 1.0

     1.75 %      0.75 %      0.350 % 

<1.0 to 1.0

     1.50 %      0.50 %      0.300 % 

Changes in the Applicable Margin or in the Commitment Fee Rate resulting from
changes in the Consolidated Total Leverage Ratio shall become effective on the
date (the “Adjustment Date”) on which financial statements are delivered to the
Lenders pursuant to Section 6.1(a) or (b) and shall remain in effect until the
next change to be effected pursuant to this paragraph. If any financial
statements referred to above are not delivered within the time periods specified
in Section 6.1(a) or (b), then, until such financial statements are delivered,
the Consolidated Total Leverage Ratio as at the end of the fiscal period that
would have been covered thereby shall for the purposes of this definition be
deemed to be greater than 3.54.0 to 1.0. In addition, at all times while an
Event of Default shall have occurred and be continuing, the Consolidated Total
Leverage Ratio shall for the purposes of this definition be deemed to be greater
than 3.54.0 to 1.0. Each determination of the Consolidated Total Leverage Ratio
pursuant to this definition shall be made with respect to the period of four
consecutive fiscal quarters of the Borrower ending at the end of the period
covered by the relevant financial statements.

“Application”: an application, in such form as the applicable Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(f), (g), (h), (i) or (j) of Section 7.5 and any Disposition of Cash
Equivalents) that yields gross proceeds to the Borrower or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.

 

3



--------------------------------------------------------------------------------

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

“Assumed Indebtedness”: Indebtedness assumed in connection with a Permitted
Acquisition or Permitted Foreign Acquisition; provided, that (a) such
Indebtedness is outstanding at the time of such acquisition and was not incurred
in connection therewith or in contemplation thereof and (b) in the event that
such Permitted Acquisition or Permitted Foreign Acquisition constitutes an
acquisition of property other than Capital Stock, such Indebtedness was incurred
in order to acquire or improve such property.

“Attributable Indebtedness”: in respect of a Sale/Leaseback Transaction means,
as at the time of determination, the present value (discounted at the interest
rate implicit in such transaction determined in accordance with GAAP) of the
total obligations of the lessee for rental payments during the remaining term of
the lease included in such Sale/Leaseback Transaction (including any period for
which such lease has been extended).

“Availability”: at any time, an amount equal to (a) the lesser of (i) the Total
Revolving Commitments minus Reserves and (ii) the Borrowing Base minus (b) the
Total Revolving Extensions of Credit (calculated, with respect to any Defaulting
Lender, as if such Defaulting Lender had funded its Revolving Percentage of all
outstanding borrowings).

“Availability Threshold Amount”: $50,000,000.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services”: each and any of the following bank services provided to any
Loan Party by the Administrative Agent, any Lender or any of their respective
Affiliates: (a) credit cards for commercial customers (including “commercial
credit cards” and purchasing cards), (b) stored value cards, (c) merchant
processing services, and (d) treasury management services (including controlled
disbursement, automated clearinghouse transactions, return items, any direct
debit scheme or arrangement, overdrafts and interstate depository network
services).

 

4



--------------------------------------------------------------------------------

“Banking Services Obligations”: any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Banking Services.

“Banking Services Reserves”: all Reserves which the Administrative Agent from
time to time establishes in its Permitted Discretion for Banking Services then
provided or outstanding.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided,
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Base”: at any time, the sum of:

(a) 65% of the Loan Parties’ Eligible Installment Sales Accounts at such time,
plus

(b) the product of 80% multiplied by the Net Orderly Liquidation Value
percentage identified in the most recent Inventory appraisal ordered by the
Administrative Agent multiplied by the Loan Parties’ Eligible Inventory Held for
Rent, valued at the lower of cost (determined on a first-in-first-out basis) and
market value, plus

(c) the product of 75% multiplied by (i) the Net Orderly Liquidation Value
identified in the most recent Rental Agreement Portfolio appraisal ordered by
the Administrative Agent or (ii) if the Administrative Agent has received a
Collateral Monitoring Template pursuant to Section 6.1(d) subsequent to the
delivery of the most recent Rental Agreement Portfolio appraisal ordered by the
Administrative Agent, the monthly discounted cash flow amount set forth in the
Collateral Monitoring Template most recently delivered pursuant to
Section 6.1(d), minus

(d) Reserves, minus

(e) the Term Loan Reserve;

provided that in calculating the Borrowing Base, the value of that portion of
the Borrowing Base described in clause (c) shall not exceed an amount equal to
75% of the Recent Rental Proceeds.

 

5



--------------------------------------------------------------------------------

The Administrative Agent may, in its Permitted Discretion, reduce the advance
rates set forth above, implement or adjust Reserves or reduce one or more of the
other elements used in computing the Borrowing Base. The Borrowing Base at any
time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 6.2(g) or
6.2(h) of this Agreement.

“Borrowing Base Certificate”: a certificate, signed and certified as accurate
and complete by the chief financial officer or treasurer of the Borrower, in
substantially the form of Exhibit H or another form which is acceptable to the
Administrative Agent in its sole discretion.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Calculation Date”: two Business Days prior to the last Business Day of each
calendar quarter (or any other day selected by the Administrative Agent in its
discretion); provided, that each date that is on or about the date of any
issuance, drawdown, expiration or extension of an Alternative Currency Letter of
Credit shall also be a “Calculation Date” with respect to the relevant
Alternative Currency.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures (other than those made pursuant to Permitted
Acquisitions or Permitted Foreign Acquisitions) by such Person and its
Subsidiaries for the acquisition or leasing (pursuant to a capital lease) of
fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period but excluding
merchandise inventory acquired during such period) that should be capitalized
under GAAP on a consolidated balance sheet of such Person and its Subsidiaries.

“Capital Expenditures (Expansion)”: for any period, with respect to any Person,
any Capital Expenditures made by such Person in connection with the opening of
new stores to be operated by such Person.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Dominion Period”: each of the following shall be a Cash Dominion Period:
(a) each period when a Specified Event of Default shall have occurred and be
continuing and (b) each period beginning on the third consecutive Business Day
on which Availability is less than the greater of (i) 15% of the lesser of
(x) the Total Revolving Commitments and (y) the Borrowing Base and (ii)
$50,000,000; provided that any such Cash Dominion Period commencing pursuant to
this clause (b) shall end when and if Availability shall have been not less than
such specified level for 30 consecutive days.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) short term investments (not exceeding 35 days) in loans made to
obligors having an investment grade rating from each of S&P and Moody’s;
(h) shares of money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (g) of this
definition; or (i) investments by Foreign Subsidiaries in (A) bank accounts and
cash management facilities maintained at one of the three largest banks in the
country in which such Foreign Subsidiary maintains its chief executive office
and (B) such investments as are comparable to the cash equivalents described in
clauses (a) through (h) above that are customary investments for entities in
such jurisdictions and that are consistent with the goal of preservation of
capital and prudent under the circumstances.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is March 19, 2014.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
Notwithstanding anything contained in this Agreement or any Security Document to
the contrary, the term “Collateral” shall not include (i) the Capital Stock of
any non-first tier Foreign Subsidiary, or (ii) more than 65% of the outstanding
voting Capital Stock of any first tier Foreign Subsidiary.

“Collateral Access Agreement” as defined in the Guarantee and Collateral
Agreement.

“Collateral Monitoring Template”: a certificate substantially in the form of
Exhibit I.

“Collection Account” as defined in the Guarantee and Collateral Agreement.

 

7



--------------------------------------------------------------------------------

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

“Commitment Fee Rate”: 0.450% per annum; provided, that on and after the first
Adjustment Date (as defined in the definition of “Applicable Pricing Grid”)
occurring after the Closing Date, the Commitment Fee Rate will be determined
pursuant to the Applicable Pricing Grid.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated March 2014 and furnished to certain Lenders.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income or profits (however denominated) or that are franchise
Taxes or branch profits Taxes.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents but including rental merchandise inventory) that would be
classified as “short term assets” of the Borrower and its Subsidiaries, as
determined by the Borrower.

“Consolidated Current Liabilities”: at any date, all liabilities of the Borrower
and its Subsidiaries having a maturity of one year or less, but excluding
(a) the current portion of any Funded Debt of the Borrower and its Subsidiaries
and (b) without duplication of clause (a) above, all Indebtedness consisting of
Revolving Loans or, Swingline Loans or Protective Advances to the extent
otherwise included therein.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge or reduction
in the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation (excluding
depreciation of rental merchandise) and amortization expense, including, without
limitation, amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (d) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business) and (e) any other non-cash charges, and minus, to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of (a) interest income, (b) any extraordinary, unusual or non-recurring
income or gains (including (i) whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business and (ii) gains
resulting from below-par purchases of Term Loans), (c) any other non-cash income
earned outside the ordinary course of business and (d) any cash payments made
during such period in respect of items described in the immediately preceding
clause (d) or (e) above subsequent to the fiscal quartercalendar month in which
the relevant non-cash expenses, losses or charges were reflected as a charge in
the statement of Consolidated Net

 

8



--------------------------------------------------------------------------------

Income, all as determined on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any Reference Period pursuant to any
determination of the Consolidated Total Leverage Ratio, if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Disposition or
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Disposition
or Material Acquisition (including any indebtedness incurred or acquired in
connection therewith) occurred on the first day of such Reference Period. As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(b) involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $15,000,000 (or such lesser amount as the Borrower may determine in
its discretion); and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $15,000,000 (or such lesser
amount as the Borrower may determine in its discretion). Notwithstanding
anything to the contrary herein, if at any time the Permitted Non-Guarantor
Subsidiaries represent (1) more than 10% of the consolidated total assets of the
Borrower and its Subsidiaries as of the most recently ended fiscal
quartercalendar month of the Borrower, (2) more than 10% of the consolidated
total revenues of the Borrower and its Subsidiaries for the four fiscal
quarters12 calendar months of the Borrower most recently ended, or (3) more than
10% of the Consolidated EBITDA of the Borrower and its Subsidiaries for the four
fiscal quarters12 calendar months of the Borrower most recently ended, in each
case as determined on a consolidated basis in conformity with GAAP consistently
applied, then the Consolidated EBITDA attributable to such Permitted
Non-Guarantor Subsidiaries shall be disregarded for purposes of calculating
“Consolidated EBITDA” hereunder except to the extent actually distributed to the
Borrower or a Domestic Subsidiary that is not a Permitted Non-Guarantor
Subsidiary.

“Consolidated Fixed Charge Coverage Ratio”: forat any perioddate, the ratio of
(a) the sum of Consolidated EBITDA for such period and, to the extent reducing
Consolidated Net Income for such period, Consolidated Lease Expense for such
periodminus Unfinanced Capital Expenditures minus the excess (to the extent
positive) of (i) expenses for income taxes paid in cash minus (ii) cash income
tax refunds received to (b) Consolidated Fixed Charges for such period., all
calculated for the period of 12 consecutive calendar months ended on such date
(or, if such date is not the last day of a calendar month, ended on the last day
of the calendar month most recently ended prior to such date for which financial
statements are available).

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period and (b) Consolidated Lease
Expense forscheduled principal payments on Indebtedness actually made during
such period, determined on a consolidated basis for the Borrower and its
Subsidiaries.

“Consolidated Funded Debt”: at any date, the aggregate principal amount of all
Funded Debt (which, for purposes of the calculation of Consolidated Funded Debt,
shall be deemed to exclude any unfunded portion of the Letters of Credit) of the
Borrower and its Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations), net of cash interest
income, of the Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, commitment fees payable pursuant to
Section 2.8 and net costs under Swap Agreements in respect of such Indebtedness
to the extent such net costs are allocable to such period in accordance with
GAAP).

 

9



--------------------------------------------------------------------------------

“Consolidated Lease Expense”: for any period, the aggregate amount of fixed and
contingent rentals payable by the Borrower and its Subsidiaries for such period
with respect to leases of real and personal property, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided, that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Consolidated Net Worth”: at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of the Borrower and its
Subsidiaries under stockholders’ equity at such date.

“Consolidated Senior Debt”: all Consolidated Funded Debt other than Subordinated
Debt.

“Consolidated Senior Leverage Ratio”: as at the last day of any period, the
ratio of (a) Consolidated Senior Debt on such day to (b) Consolidated EBITDA for
such period.

“Consolidated Senior Secured Debt”: at any date, the aggregate principal amount
of Consolidated Senior Debt (including, without limitation, Capital Lease
Obligations) that is then secured (or purported to be secured) by Liens on
property or assets of the Borrower or its Subsidiaries (other than property or
assets held in a defeasance or similar trust or arrangement for the benefit of
the Indebtedness secured thereby so long as prepayment of such Indebtedness is
not prohibited).

“Consolidated Senior Secured Leverage Ratio”: as at the last day of any period,
the ratio of (a) Consolidated Senior Secured Debt on such day to
(b) Consolidated EBITDA for such period.

“Consolidated Total Assets”: at any date, (a) all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such date and (b) without duplication of clause (a) above, the
book value of all rental merchandise inventory of the Borrower and its
Subsidiaries at such date.

“Consolidated Total Leverage Ratio”: as at the last day of any period, the ratio
of (a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA for such
period.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Continuing Directors”: the directors of the Borrower on the Closing Date, and
each other director of the Borrower, if, in each case, such other director’s
election, nomination for election or appointment to the board of directors of
the Borrower is or was recommended or approved by at least a majority of the
directors then in office (or a duly constituted committee thereof) either who
were directors of the Borrower at the date of such election, nomination or
appointment or whose election, nomination or appointment was approved by a
majority of such directors.

 

10



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied (including, in any event, a “Default” under and as defined in the
Senior Subordinated Note Indenture or the Senior Unsecured Note Indenture).

“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent and the Borrower, that (a) in the case of any Revolving Lender, has
(i) failed to fund any portion of its Revolving Loans or participations in
Letters of Credit or, Swingline Loans or Protective Advances within three
Business Days of the date required to be funded by it hereunder, (ii) notified
the Borrower, the Administrative Agent, any Issuing Lender, the Swingline Lender
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(iii) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Revolving Loans and participations in
then outstanding Letters of Credit and, Swingline Loans and Protective Advances
or (iv) otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (b) in the case of any Lender, has become (or whose Lender Parent has become)
the subject of a Bankruptcy Event or a Bail-In Action.

“Deposit Account”: as defined in the Guarantee and Collateral Agreement.

“Deposit Account Control Agreement”: as defined in the Guarantee and Collateral
Agreement.

“Designated Contacts”: employees of the Borrower or any of its Subsidiaries that
are notified in writing by the Borrower to the Administrative Agent from time to
time.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, license (other than the grant of a
non-exclusive license entered into in the ordinary course of business),
abandonment or other disposition thereof. The terms “Dispose” and “Disposed of”
shall have correlative meanings; provided, however, that a “Disposition” shall
not include the non-exclusive license of intellectual property by a Subsidiary
to another Subsidiary.

 

11



--------------------------------------------------------------------------------

“Disqualified Stock”: any Capital Stock or other ownership or profit interest of
any Loan Party that any Loan Party is or, upon the passage of time or the
occurrence of any event, may become obligated to redeem, purchase, retire,
defease or otherwise make any payment in respect of in consideration other than
Capital Stock (other than Disqualified Stock).

“Dollar Equivalent”: with respect to the amount of any currency at any date, the
equivalent in Dollars of such amount, calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such currency on the London market at 11:00 a.m.,
London time, on or as of the most recent Calculation Date. Not later than 12:00
Noon, New York City time, on each Calculation Date, the Administrative Agent
shall (a) determine the exchange rate as of such Calculation Date to be used for
calculating the Dollar Equivalent amounts of each currency in which an
Alternative Currency Letter of Credit or unreimbursed LC Disbursement in respect
thereof is denominated and (b) give notice thereof to the Borrower. The exchange
rates so determined shall become effective on the relevant Calculation Date and
shall remain effective until the next succeeding Calculation Date.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States, any State thereof or the District
of Columbia.

“ECF Percentage”: 50%; provided, that, with respect to each fiscal year of the
Borrower, the ECF Percentage shall be reduced to (a) 25% if the Consolidated
Total Leverage Ratio as of the last day of such fiscal year is less than 3.00 to
1.00 but greater than or equal to 2.50 to 1.00 and (b) 0% if the Consolidated
Total Leverage Ratio as of the last day of such fiscal year is less than 2.50 to
1.00.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Installment Sales Accounts”: at any time, the Accounts of the Loan
Parties which the Administrative Agent determines in its Permitted Discretion
are eligible as the basis for the extension of Revolving Loans, Swingline Loans,
Protective Advances and the issuance of Letters of Credit. Without limiting the
Administrative Agent’s discretion provided herein, Eligible Installment Sales
Accounts shall not include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

 

12



--------------------------------------------------------------------------------

(c) (i) which is unpaid more than 30 days after the original due date therefor
(“Overage”) (when calculating the amount under this clause (i), for the same
Account Debtor, the Administrative Agent shall include the net amount of such
Overage and add back any credits, but only to the extent that such credits do
not exceed the total gross receivables from such Account Debtor), or (ii) which
has been written off the books of the Borrower or other applicable Loan Party or
otherwise designated as uncollectible;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Guarantee and Collateral Agreement has been breached or
is not true;

(e) which does not arise from the sale of goods in the ordinary course of
business;

(f) which (i) is not evidenced by an invoice or other documentation satisfactory
to the Administrative Agent which has been sent to the Account Debtor,
(ii) represents a progress billing, (iii) is contingent upon the completion by a
Loan Party of any further performance, (iv) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (v) relates to
payments of interest;

(g) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or if such Account was invoiced more than once;

(h) which (to the knowledge of any Loan Party) is owed by an Account Debtor
which has applied for, suffered, or consented to the appointment of any
receiver, custodian, trustee, or liquidator of its assets;

(i) which is owed in any currency other than Dollars;

(j) which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Affiliates;

(k) which, for any Account Debtor, exceeds a credit limit determined by the
Administrative Agent, to the extent of such excess;

(l) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(m) which is subject to any counterclaim, deduction, defense, setoff or dispute
(but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute);

(n) which is evidenced by any promissory note or instrument;

(o) with respect to which the Borrower or the applicable Loan Party has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business (but only to
the extent of any such reduction), or any Account which was partially paid and
the Borrower or the applicable Loan Party created a new receivable for the
unpaid portion of such Account;

 

13



--------------------------------------------------------------------------------

(p) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including the
Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Consumer Financial Protection Bureau;

(q) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than a Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
a Loan Party as payee or remittance party; or

(r) which the Administrative Agent determines may not be paid by reason of the
Account Debtor’s inability to pay or which the Administrative Agent otherwise
determines is unacceptable for any reason whatsoever.

Prior to any Accounts that are acquired in a Material Transaction becoming
“Eligible Installment Sales Accounts”, the Administrative Agent shall have
received an audit and field examination in respect of such Accounts, the results
of which are satisfactory to the Administrative Agent.

In determining the amount of an Eligible Installment Sales Account, the face
amount of an Account may, in the Administrative Agent’s Permitted Discretion, be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that the applicable Loan Party
may be obligated to rebate to an Account Debtor pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by the
applicable Loan Party to reduce the amount of such Account.

“Eligible Inventory Held for Rent”: at any time, the Inventory Held for Rent of
the Loan Parties which the Administrative Agent determines in its Permitted
Discretion is eligible as the basis for the extension of Revolving Loans,
Swingline Loans and Protective Advances and the issuance of Letters of Credit.
Without limiting the Administrative Agent’s discretion provided herein, Eligible
Inventory Held for Rent shall not include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

(c) which (i) is, in the Administrative Agent’s opinion, obsolete,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity, (ii) is
Inventory that has been Inventory Held for Rent for more than 12 months and has
not been rented since the date of acquisition thereof or (iii) which is in
disrepair or in the process of being repaired;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Guarantee and Collateral Agreement has been breached or
is not true and which does not conform to all standards imposed by any
Governmental Authority;

 

14



--------------------------------------------------------------------------------

(e) in which any Person other than a Loan Party shall (i) have any direct or
indirect ownership, interest (including rental interest) or title or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

(f) which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for rent in the ordinary
course of business;

(g) which is not located in the United States;

(h) which is not located in a store, distribution center, collection center or
national product service center which premises are, in each case, owned by a
Loan Party, unless such store, distribution center, collection center or
national product service center is leased by the Borrower and (A) the lessor has
delivered to the Administrative Agent a Collateral Access Agreement or (B) a
Reserve for rent, charges and other amounts due or to become due with respect to
such facility (which Reserve shall be based off the liquidation scenario set
forth in the most recent Inventory appraisal received by the Administrative
Agent) has been established by the Administrative Agent in its Permitted
Discretion;

(i) which is a discontinued product or component thereof;

(j) which is the subject of a consignment by the applicable Loan Party as
consignor;

(k) which is perishable;

(l) which contains or bears any intellectual property rights licensed to a Loan
Party unless the Administrative Agent is satisfied that it may sell or otherwise
dispose of such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor, or (iii) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;

(m) which is not reflected in a current perpetual inventory report of the
Borrower or the applicable Loan Party;

(n) for which reclamation rights have been asserted by the seller;

(o) which has been acquired from a Sanctioned Person; or

(p) which the Administrative Agent otherwise determines is unacceptable for any
reason whatsoever.

Prior to any Inventory that is acquired in a Material Transaction becoming
“Eligible Inventory Held for Rent”, the Administrative Agent shall have received
a field examination and an appraisal in respect of such Inventory, the results
of which are satisfactory to the Administrative Agent.

“Eligible Rental Agreements”: at any time, rental agreements entered into by any
Loan Party with a customer of such Loan Party which the Administrative Agent
determines in its Permitted Discretion are eligible as the basis for the
extension of Revolving Loans, Swingline Loans and Protective Advances and the
issuance of Letters of Credit. Without limiting the Administrative Agent’s
discretion provided herein, Eligible Rental Agreements shall not include any
rental agreement:

 

15



--------------------------------------------------------------------------------

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

(c) with respect to which the remaining value of the inventory in respect
thereof has been written off the books of the Borrower or other applicable Loan
Party or otherwise designated as uncollectible;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Guarantee and Collateral Agreement has been breached or
is not true;

(e) which does not arise from the rent of goods in the ordinary course of
business;

(f) for which the goods subject to such rental agreement have not been shipped
to the applicable counterparty;

(g) with respect to which the amounts due under such rental agreement remain
unpaid after the original due date for a period to be determined by the
Administrative Agent from time to time in its Permitted Discretion;

(h) with respect to which the counterparty thereof (to the knowledge of any Loan
Party) has applied for, suffered, or consented to the appointment of any
receiver, custodian, trustee, or liquidator of its assets;

(i) with respect to which rental payments are owed in any currency other than
Dollars;

(j) which is not governed by the law of the United States or any state thereof;

(k) which is not generated at a store located in the United States;

(l) with respect to which the counterparty thereof is an Affiliate of any Loan
Party or any employee, officer, director, agent or stockholder of any Loan Party
or any of its Affiliates;

(m) with respect to which the counterparty thereof is a Person to which any Loan
Party is indebted;

(n) with respect to which the payments thereunder are subject to any
counterclaim, deduction, defense, setoff or dispute;

(o) with respect to which the Borrower or the applicable Loan Party has made any
agreement with the counterparty thereof for any reduction in any rental payments
or other amounts due thereunder, other than discounts and adjustments given in
the ordinary course of business;

 

16



--------------------------------------------------------------------------------

(p) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local;

(q) which is for goods that have been rented pursuant to the terms of a contract
or other agreement or understanding (written or oral) that indicates or purports
that any Person other than a Loan Party has or has had an ownership interest in
such goods, or which indicates any party other than a Loan Party as payee or
remittance party; or

(r) with respect to which the Administrative Agent determines the rental
payments or other payments thereunder may not be paid by reason of the
counterparty’s inability to pay or which the Administrative Agent otherwise
determines is unacceptable for any reason whatsoever.

Prior to any rental agreement that is acquired in a Material Transaction
becoming an “Eligible Rental Agreement”, the Administrative Agent shall have
received (unless the Administrative Agent otherwise agrees in its Permitted
Discretion) a field examination and an appraisal in respect of such rental
agreement, the results of which are satisfactory to the Administrative Agent.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as formerly, now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan (other than any Eurodollar Loan having a
seven-day Interest Period), the London interbank offered rate as administered by
the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period; provided, that, if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to Dollars, then the Eurodollar Base Rate shall be the Interpolated Rate at such
time. “Interpolated Rate” means, at any time, the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the

 

17



--------------------------------------------------------------------------------

Screen Rate for the longest period (for which that Screen Rate is available in
Dollars) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which that Screen Rate is available for
Dollars) that exceeds the Impacted Interest Period, in each case, at such time.
If the Eurodollar Base Rate is being determined in connection with any
Eurodollar Loan having a seven-day Interest Period, such rate shall be
determined by reference to the rate at which the Administrative Agent is offered
Dollar deposits at or about 10:00 A.M., New York City time, two Business Days
prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein. The Eurodollar Base Rate applicable to
Term Loans shall not be less than 0.75% and the Eurodollar Base Rate applicable
to Revolving Loans shall not be less than 0.00%.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

                    Eurodollar Base Rate                    

1.00 - Eurocurrency Reserve Requirements

; provided that if the Eurodollar Rate is less than 0.00%, it shall be 0.00% for
purposes of this Agreement.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided, that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied (including, in any event, an “Event of Default” under and as defined
in the Senior Subordinated Note Indenture or the Senior Unsecured Note
Indenture).

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated EBITDA of the Borrower and
its Subsidiaries for such fiscal year and (ii) decreases, if any, in
Consolidated Working Capital for such fiscal year when measured against
Consolidated Working Capital for the previous fiscal year over (b) the sum,
without duplication, of (i) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (ii) increases, if any, in
Consolidated Working Capital for such fiscal year when measured against
Consolidated Working Capital for the previous fiscal year, (iii) the aggregate
amount of all optional prepayments of the Term Loans during such fiscal year,
(iv) the aggregate amount of all regularly scheduled principal payments of the
Term Loans made during such fiscal year, (v) the aggregate amount of all
principal payments of the Revolving Loans made during such fiscal year to the
extent such payment was accompanied by a permanent reduction of the Revolving
Commitments in at least a like amount, (vi) the amount of cash taxes actually
paid or tax reserves set aside or payable (without duplication) during such
fiscal year, (d) consolidated cash interest expense actually paid during such
fiscal year (net of interest income) and (e) the amount of dividends actually
paid during such fiscal year pursuant to Sections 7.6(b).

 

18



--------------------------------------------------------------------------------

“Excess Cash Flow Application Date”: as defined in Section 2.11(c).

“Excluded Swap Obligation”: with respect to any Loan Party, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Loan Party of, or the grant by such Loan Party of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure to constitute an “eligible contract participant,” as defined in
the Commodity Exchange Act and the regulations thereunder, or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Loan Party as
specified in any agreement between the relevant Loan Parties and the
counterparty applicable to such Swap Obligations, prompt notice of which shall
be provided to the Administrative Agent. If a Swap Obligation arises under a
master agreement governing more than one Swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guarantee or security interest is or becomes illegal.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income or profits (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.22) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.19, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.19(e) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing 2020 Senior Unsecured Notes”: the Borrower’s 6.625% senior unsecured
notes in the aggregate principal amount of $300,000,000 due 2020 issued pursuant
to the Existing 2020 Senior Unsecured Note Indenture.

“Existing 2020 Senior Unsecured Note Indenture”: the Senior Notes Indenture,
dated as of November 2, 2010, among the Borrower, the guarantors party thereto
and The Bank of New York Mellon Trust Company, N.A., as trustee, relating to the
6.625% Senior Notes due 2020, as amended, supplemented, restated or otherwise
modified from time to time,

“Existing 2021 Senior Unsecured Notes”: the Borrower’s 4.75% senior unsecured
notes in the aggregate principal amount of $250,000,000 due 2021 issued pursuant
to the Existing 2021 Senior Unsecured Note Indenture.

“Existing 2021 Senior Unsecured Note Indenture”: the Senior Notes Indenture,
dated as of May 2, 2013, among the Borrower, the guarantors party thereto and
The Bank of New York Mellon Trust Company, N.A., as trustee, relating to the
4.75% Senior Notes due 2021, as amended, supplemented, restated or otherwise
modified from time to time; provided, that only for purposes of Section 7.6(b)
and Section 7.9, (a) the “Existing 2021 Senior Unsecured Note Indenture” shall
be deemed to be the indenture in effect on the Closing Date, without giving
effect to any subsequent amendments, waivers, supplements or other modifications
thereto and (b) the reference in the first sentence of Section 4.07(b) of the
Existing 2021 Senior Unsecured Note Indenture to Section 4.09(a) shall be deemed
to be a reference to Section 4.07(a) thereunder.

 

19



--------------------------------------------------------------------------------

“Existing Credit Agreement”: the Fourth Amended and Restated Credit Agreement,
dated as of May 28, 2003, as amended and restated as of July 14, 2011 and as
amended by the First Amendment dated as of April 13, 2012, among the Borrower,
the several banks and other financial institutions or entities from time to time
parties thereto, Bank of America, N.A., Compass Bank and Wells Fargo Bank, N.A.,
as syndication agents, and JPMorgan Chase Bank, N.A., as administrative agent.

“Existing Letter of Credit”: each letter of credit issued under the Existing
Credit Agreement identified on Schedule 1.1 hereto that is outstanding on the
Closing Date and each renewal of such letter of credit, each of which shall be
deemed, on and after the Closing Date, to have been issued hereunder.

“Facility”: the credit facility consisting of, as applicable, (a) the Term
Commitments and the Term Loans (the “Term Facility”) and (b) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving
Facility”).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations promulgated
thereunder or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of the foregoing and any
fiscal or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it; provided that if
the Federal Funds Effective Rate shall be less than 0.00%, it shall be deemed to
be 0.0% for purposes of this Agreement.

“Flood Insurance Laws”: collectively, (i) National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968,
(ii) and the Flood Disaster Protection Act of 1973, (iii) the National Flood
Insurance Reform Act of 1994 and (iv)) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004, in each
case, as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Fourth Amendment”: Fourth Amendment to this Agreement, dated as of June 6,
2017, among the Borrower, the other Loan Parties party thereto, the lenders
party thereto and JPMorgan Chase Bank, N.A. as administrative agent.

“Funded Debt”: as to any Person, on any date, (a) all Indebtedness of such
Person that matures more than one year from the date of its creation or matures
within one year from such date but is renewable or extendible, at the option of
such Person, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date, including
all current maturities and current sinking fund

 

20



--------------------------------------------------------------------------------

payments in respect of such Indebtedness whether or not required to be paid
within one year from the date of its creation and, in the case of the Borrower,
Indebtedness in respect of the Loans and the Reimbursement Obligations (but
excluding, in the case of the Borrower, any Guarantee Obligations of the
Borrower in respect of Indebtedness of franchisees, to the extent permitted by
Section 7.2(h)), minus (b) the aggregate amount of cash and Cash Equivalents on
the consolidated balance sheet of the Borrower and its Subsidiaries on such date
that is in excess of $25,000,000 and not subject to any Lien (other than
pursuant to the Loan Documents).

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1 and the
calculations of the Consolidated Total Leverage Ratio in respect of the
Applicable Pricing Grid, GAAP shall be determined on the basis of such
principles in effect on the Closing Date and consistent with those used in the
preparation of the most recent audited financial statements referenced in
Section 4.1. In the event that any “Accounting Change” (as defined below) shall
occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then the Borrower and
the Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Change as if such
Accounting Change had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Change had not occurred. “Accounting Change” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement to be executed and delivered by the Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit A, as the same has
been or may be amended, supplemented or otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing Pperson or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued or incurred a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary

 

21



--------------------------------------------------------------------------------

obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the owner of any such primary obligation against loss in
respect thereof; provided, however, that the term Guarantee Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantor”: as defined in the Guarantee and Collateral Agreement.

“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agent, as applicable, (i) an Increased
Term Facility Activation Notice pursuant to Section 2.1(c) or (ii) an Increased
Revolving Facility Activation Notice pursuant to Section 2.2(b).

“Increased Revolving Facility Activation Notice”: a notice substantially in the
form of Exhibit E-2.

“Increased Revolving Facility Closing Date”: any Business Day designated as such
in an Increased Revolving Facility Activation Notice.

“Increased Term Facility Activation Notice”: a notice substantially in the form
of Exhibit E-1.

“Increased Term Facility Closing Date”: any Business Day designated as such in
an Increased Term Facility Activation Notice.

“Incremental Lenders”: (a) on any Increased Facility Activation Date, the
Lenders signatory to the applicable Increased Term Facility Activation Notice or
Increased Revolving Facility Activation Notice and (b) thereafter, each Lender
that is a holder of an Incremental Loan.

“Incremental Loans”: Incremental Revolving Loans and Incremental Term Loans.

“Incremental Revolving Commitments”: as defined in Section 2.2(b).

“Incremental Revolving Loans”: as defined in Section 2.2(b).

“Incremental Term Loans”: as defined in Section 2.1(c).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or

 

22



--------------------------------------------------------------------------------

otherwise, as an account party under acceptance, letter of credit or similar
facilities, (g) the liquidation value of all redeemable preferred Capital Stock
of such Person (other than any Qualified Preferred Stock) and all obligations of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above; (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation; (j) all Attributable Indebtedness of such Person and (k) for the
purposes of Section 8(e) only, all obligations of such Person in respect of Swap
Agreements (which, for purposes of such Section 8(e), will be deemed to have an
outstanding principal amount equal to the net amount which would be payable (or
would permit the counterparty thereto to cause to become payable) by the
Borrower or Subsidiary party thereto (including any net termination payment)
upon the occurrence of any default, event or condition specified in such
Section 8(e)).

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insurance Subsidiary”: Legacy Insurance Co., Ltd., a Bermuda company and a
Wholly Owned Subsidiary of the Borrower formed for the sole purpose of writing
insurance only for the risks of the Borrower and its Subsidiaries.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright works, copyright licenses, patents, patent licenses, trademarks,
trademark licenses, domain names, technology, inventions, know-how, methods and
processes, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

“Intellectual Property Security Agreements”: the Trademark Security
Agreement(s), Copyright Security Agreement(s) and Patent Security Agreement(s)
between certain Loan Parties and the Administrative Agent, substantially in the
form of Exhibit B-1 to the Guarantee and Collateral Agreement.

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan
and Protective Advance), the lastfirst Business dDay of each March, June,
September and DecemberJanuary, April, July and October to occur while such Loan
is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and, any Swingline Loan and any Protective Advance), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline Loan
and Protective Advance, the day that such Loan is required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending seven days (in the case of Revolving Loans
only) or one, two, three or six months thereafter, as selected by the

 

23



--------------------------------------------------------------------------------

Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending seven days (in the case of Revolving Loans only) or one, two,
three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not later than 12:00 Noon, New York City
time, on the date that is three Business Days prior to the last day of the then
current Interest Period with respect thereto; provided, that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period for a particular Facility
that would extend beyond the final maturity date applicable thereto;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

Notwithstanding the foregoing, clause (iii) above shall not apply to Eurodollar
Loans having a seven-day Interest Period.

“Interpolated Rate”: as defined in the definition of “Eurodollar Base Rate”.

“Inventory”: as defined in the Guarantee and Collateral Agreement.

“Inventory Held for Rent”: Inventory of a Loan Party which is being held for
rent.

“Investments”: as defined in Section 7.8.

“IRS”: the United States Internal Revenue Service.

“Issuing Lender”: each of JPMorgan Chase Bank, N.A. and any other Revolving
Lender reasonably approved by the Borrower that has agreed in its sole
discretion to act as an “Issuing Lender” hereunder, or any of their respective
affiliates, in each case in its capacity as an issuer of any Letter of Credit.
Each reference herein to “the Issuing Lender” shall be deemed to be a reference
to the relevant Issuing Lender.

“LC Disbursement”: as defined in Section 3.5(a).

“LC Exposure”: with respect to any Revolving Lender, such Lender’s Revolving
Percentage of the LC Obligations then outstanding.

“LC Fee Payment Date”: (a) each date that is threethe first Business Days after
the last day of each March, June, September and DecemberJanuary, April, July and
October and (b) the last day of the Revolving Commitment Period.

 

24



--------------------------------------------------------------------------------

“LC Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount available for drawing of the then outstanding
Letters of Credit and (b) the aggregate amount of LC Disbursements that have not
then been reimbursed pursuant to Section 3.5. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.2( fe). For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the International Standby Practices 1998
published by the Institute of International Banking and Law Practice (or such
latest version thereof as may be in effect at the time of issuance), such Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

“LC Participants”: the collective reference to all Revolving Lenders (including
each Issuing Lender), as participants in each Letter of Credit.

“Lead Arrangers”: the Joint Lead Arrangers and Joint Bookrunners identified on
the cover page of this Agreement.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Lenders”: as defined in the preamble hereto and including each Issuing Lender
and the Swingline Lender.

“Letters of Credit”: the letters of credit issued pursuant to Section 3.1, which
shall be deemed to include the Existing Letters of Credit.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing) or any purchase option, call option, right of
first refusal or similar right.

“Loan”: any loan made by any Lender pursuant to this Agreement, including any
Protective Advance.

“Loan Documents”: this Agreement, the Security Documents and the Notes.

“Loan Parties”: the Borrower and each Subsidiary of the Borrower that is a party
to a Loan Document.

“Majority Facility Lenders”: (a) with respect the Term Facility, the holders of
more than 50% of the aggregate unpaid principal amount of the Term Loans
outstanding under the Term Facility and (b) with respect to the Revolving
Facility, the holders of more than 50% of the Total Revolving Extensions of
Credit (or, prior to any termination of the Revolving Commitments, the holders
of more than 50% of the Total Revolving Commitments) outstanding under such
Facility.

“Margin Capital Stock”: Capital Stock issued by the Borrower that
(i) constitutes “margin stock” within the meaning of such term under Regulation
U as now or from time to time hereafter in effect and (ii) would, taking into
account all other “margin stock” (within the meaning of such term under
Regulation U as now or from time to time hereafter in effect) held by the
Borrower or any of its Subsidiaries, cause the value of all such “margin stock”
to exceed 25% of the value of all assets of the Borrower and its Subsidiaries
that directly or indirectly secure (within the meaning of Regulation U) the
Obligations.

 

25



--------------------------------------------------------------------------------

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Borrower and its Subsidiaries in excess of $15,000,000.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Secured Parties hereunder or thereunder or (c) the
validity, enforceability or priority of the Liens intended to be created by the
Security Documents taken as a whole.

“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $15,000,000.

“Material Transaction”: any acquisition or series of related acquisitions in
which a Loan Party acquires assets that, if included in the Borrowing Base,
would increase the Borrowing Base by an amount in excess of $10,000,000.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Minimum Availability Period”: each period commencing on a Test Date on which
the Borrower is not in compliance with the financial covenant set forth in
Section 7.1 and ending on the first subsequent Test Date on which the Borrower
is in compliance with the financial covenant set forth in Section 7.1.

“MIRE Event”: if there are any Mortgaged Properties at such time, any increase,
extension or renewal of any of the Commitments or Loans (including any
Incremental Revolving Commitments, Incremental Term Loans or any other
incremental credit facilities hereunder, but excluding (i) any continuation or
conversion of borrowings, (ii) the making of any Loan or (iii) the issuance,
renewal or extension of Letters of Credit).

“Moody’s”: as defined in the definition of “Cash Equivalents”.

“Mortgage”: any mortgage or deed of trust made by any Loan Party in favor of, or
for the benefit of, the Administrative Agent for the benefit of the Secured
Parties, in form and substance reasonably acceptable to the Administrative
Agent.

“Mortgaged Property”: any real property of any Loan Party as to which the
Administrative Agent for the benefit of the Secured Parties has been granted a
Lien pursuant to any Mortgage.

“Multiemployer Plan”: a multiemployer plan, as defined in Section 4001(a)(3) of
ERISA.

 

26



--------------------------------------------------------------------------------

“Net Cash Effect”: in any fiscal year, the absolute difference between (a) the
Net Cash Proceeds received in such fiscal year with respect to Dispositions
consummated pursuant to Section 7.5(k) in such fiscal year and (b) with respect
to any acquisitions consummated pursuant to Section 7.8(k) in such fiscal year,
the sum (without duplication) of (i) the amount of cash paid by the Borrower and
its Subsidiaries in connection with such acquisitions during such fiscal year
and (ii) the principal amount (or, if less, the accreted value) at the time of
such acquisitions of all Assumed Indebtedness with respect thereto.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of reasonable attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable currently
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of reasonable attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

“Net Orderly Liquidation Value”: with respect to Inventory or Eligible Rental
Agreements of any Person, the orderly liquidation value thereof as determined in
a manner acceptable to the Administrative Agent by an appraiser acceptable to
the Administrative Agent, net of all costs of liquidation thereof.

“New Lender Supplement”: a supplement, substantially in the form of Exhibit F,
pursuant to which a New Term Lender or a New Revolving Lender, as applicable,
becomes a Lender hereunder.

“New Revolving Lender”: as defined in Section 2.2(c).

“New Term Lender”: as defined in Section 2.1(d).

“Non-U.S. Lender”: a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Notice Period”: as defined in Section 2.26.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Loan Party, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of any Loan Party to the Administrative Agent or to any Secured
Party, whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Swap Agreement, Banking Services or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided, that (i) Obligations of the
Borrower or any other Loan Party under

 

27



--------------------------------------------------------------------------------

any Specified Swap Agreement or in respect of Banking Services Obligations
(A) shall be secured and guaranteed pursuant to the Security Documents only to
the extent that, and for so long as, the other Obligations are so secured and
guaranteed and (B) shall not include any such obligations entered into after the
counterparty to such Specified Swap Agreement ceases to be a Lender or an
Affiliate of a Lender or after assignment by such counterparty to another Person
that is not a Lender or an Affiliate of a Lender, (ii) any release of Collateral
or Guarantors effected in the manner permitted by this Agreement shall not
require the consent of holders of obligations under Specified Swap Agreements or
holders of Banking Services Obligations and (iii) the amount of secured
Obligations under any Specified Swap Agreements shall not exceed the net amount,
including any net termination payments, that would be required to be paid to the
counterparty to such Specified Swap Agreement on the date of termination of such
Specified Swap Agreement.

“Original Credit Agreement”: this Agreement immediately prior to giving effect
to the Amendment Effective Date.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.22).

“Participant”: as defined in Section 10.6(c).

. “Participant Register”: as defined in Section 10.6(c).

“Patriot Act”: as defined in Section 10.16.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: any acquisition, consisting of a single transaction or
a series of related transactions, by the Borrower or any one or more of its
Wholly Owned Subsidiary Guarantors (or Subsidiaries who will concurrently with
such acquisition become Wholly Owned Subsidiary Guarantors) of all of the
Capital Stock of, or all or a substantial part of the assets of, or of a
business, unit or division of, any Person organized under the laws of the United
States or any state thereof (or a business, unit or division of any Person
organized under the laws of any governmental instrumentality other than the
United States or any state thereof, which business unit or division operates
entirely within the United States) (such business, unit or division, the
“Acquired Business”), provided, that (a) the consideration paid by the Borrower
or such Subsidiary or Subsidiaries pursuant to such acquisition shall be solely
in a form referred to in clause (a), (b), (c) or (d) of the definition of
“Purchase Price” (or some combination thereof), (b) the requirements of
Section 6.10 have been satisfied with respect to such acquisition, (c) the
Borrower shall be in compliance, on a pro forma basis after giving effect to
such acquisition, with the covenants contained in Section 7.1, in each case
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower as if such acquisition had occurred on the first day of each relevant
period for testing such

 

28



--------------------------------------------------------------------------------

compliance, (d) no Default or Event of Default shall have occurred and be
continuing, or would occur after giving effect to such acquisition, (e) all
actions required to be taken with respect to any acquired or newly formed
Subsidiary or otherwise with respect to the Acquired Business in such
acquisition under Section 6.9 and 6.10 shall have been taken, (f) if the pro
forma Consolidated Total Leverage Ratio as of the last day of the most recent
fiscal quarter for which the relevant financial information is available is
greater than 3.00 to 1.00, the aggregate Purchase Price in respect of such
acquisition and all other Permitted Acquisitions consummated during such fiscal
year (including acquisitions made when this restriction is not applicable) shall
not exceed, in such fiscal year, the sum of (i) $150,000,000 and (ii) an
additional amount up to $50,000,000 to the extent not expended as Capital
Expenditures (Expansion) during such fiscal year pursuant to Section 7.7, and
(g) any such acquisition shall have been approved by the Board of Directors or
such comparable governing body of the Person (or whose business, unit or
division is, as the case may be) being. acquired.

“Permitted Foreign Acquisition”: any acquisition, consisting of a single
transaction or a series of related transactions, by the Borrower or any one or
more of its Wholly Owned Subsidiary Guarantors (or Subsidiaries who will
concurrently with such acquisition become Wholly Owned Subsidiary Guarantors) or
Foreign Subsidiaries (that are Wholly Owned Subsidiaries) of all of the Capital
Stock of, or all or a substantial part of the assets of, or of a business, unit
or division of, any Person organized under the laws of any governmental
instrumentality other than the United States or any state thereof (or a
business, unit or division of any Person organized under the laws of the United
States or any state thereof, which business unit or division operates entirely
outside of the United States) (such business, unit or division, the “Acquired
Foreign Business”), provided, that (a) the consideration paid by the Borrower or
such Subsidiary or Subsidiaries pursuant to such acquisition shall be solely in
a form referred to in clause (a), (b), (c) or (d) of the definition of “Purchase
Price” (or some combination thereof), (b) the requirements of Section 6.10 have
been satisfied with respect to such acquisition, (c) the Borrower shall be in
compliance, on a pro forma basis after giving effect to such acquisition, with
the covenants contained in Section 7.1, in each case recomputed as at the last
day of the most recently ended fiscal quarter of the Borrower as if such
acquisition had occurred on the first day of each relevant period for testing
such compliance, (d) no Default or Event of Default shall have occurred and be
continuing, or would occur after giving effect to such acquisition, (e) all
actions required to be taken with respect to any acquired or newly formed
Subsidiary or otherwise with respect to the Acquired Foreign Business in such
acquisition under Section 6.9 and 6.10 shall have been taken, (f) the aggregate
Purchase Prices in respect of such acquisition and all other Permitted Foreign
Acquisitions consummated in accordance with this Agreement shall not exceed
$300,000,000 from and after the Closing Date through the remaining term of this
Agreement, and (g) any such acquisition shall have been approved by the Board of
Directors or such comparable governing body of the Person (or whose business,
unit or division is, as the case may be) being acquired.

“Permitted Discretion”: a determination made in good faith and in the exercise
of reasonable (from the perspective of a secured asset-based lender) business
judgment.

“Permitted Encumbrances”:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in good faith by appropriate proceedings, provided, that adequate reserves with
respect thereto are maintained on the books of the Borrower or its Subsidiaries,
as the case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or that are being contested in good faith by appropriate proceedings
and for which adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, in conformity with
GAAP;

 

29



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (h) of Section 8; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations, are not in a material amount and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

“Permitted Investors”: the collective reference to the Speese Persons.

“Permitted Non-Guarantor Subsidiary”: as defined in Section 6.9(c).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan within the meaning of
Section 3(3) of ERISA, other than a Multiemployer Plan, that is covered by
ERISA, and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069(b) of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Equity Interests”: as defined in the Guarantee and Collateral
Agreement.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Protective Advance Exposure”: at any time, the sum of the aggregate amount of
all outstanding Protective Advances at such time. The Protective Advance
Exposure of any Revolving Lender at any time shall be its Revolving Percentage
of the total Protective Advance Exposure at such time.

 

30



--------------------------------------------------------------------------------

“Protective Advances”: as defined in Section 2.3(b).

“Purchase Price”: with respect to any Permitted Acquisition or Permitted Foreign
AcquisitionInvestment, the sum (without duplication) of (a) the amount of cash
paid by the Borrower and its Subsidiaries in connection with such acquisition,
(b) the value (as determined for purposes of such acquisition in accordance with
the applicable acquisition agreement) of all Capital Stock of the Borrower
issued or given as consideration in connection with such acquisition, (c) the
Qualified Net Cash Equity Proceeds applied to finance such acquisition and
(d) the principal amount (or, if less, the accreted value) at the time of such
acquisition of all Assumed Indebtedness with respect thereto.

“Qualified Net Cash Equity Proceeds”: the Net Cash Proceeds of any offering of
Capital Stock of the Borrower, provided, that (a) such offering was made in
express contemplation of a Permitted Acquisition or Permitted Foreign
Acquisition, (b) such Capital Stock is not mandatorily redeemable and (c) such
Permitted Acquisition or Permitted Foreign Acquisition is consummated within 90
days after receipt by the Borrower of such Net Cash Proceeds.

“Qualified Preferred Stock”: any preferred stock of the Borrower that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) or upon the happening of any event does not
(a) (i) mature or become mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (ii) become convertible or exchangeable at the option
of the holder thereof for Indebtedness or preferred stock that is not Qualified
Preferred Stock unless such conversion or exchange is subject, as a condition
precedent thereto, to the Borrower’s ability to incur Indebtedness hereunder in
accordance with the terms hereof, or (iii) become redeemable at the option of
the holder thereof (other than as a result of a change of control event), in
whole or in part, in each case on or prior to the date that is one year after
the latest maturity date for Loans hereunder that is in effect on the date of
issuance of such preferred stock unless such redemption is subject, as a
condition precedent thereto, to the Borrower’s ability to make a Restricted
Payment of like amount in accordance with the terms hereof, (b) provide holders
thereunder with any rights to any payments upon the occurrence of a “change of
control” event prior to the repayment of the Obligations under the Loan
Documents unless such payments would be permitted as Restricted Payments in
accordance with the terms hereof, or (c) require the payment of cash dividends
or other cash distributions to the extent the payment thereof would not be
permitted at such time pursuant to this Agreement or any other agreement
relating to borrowed money of the Borrower or any of its Subsidiaries; provided,
that, immediately after giving effect to the issuance of such preferred stock,
the Borrower is in pro forma compliance with Section 7.1 (with such compliance
calculated as of the last day of the most recent fiscal quartercalendar month
for which the relevant financial information is available and demonstrated in a
written certificate delivered to the Administrative Agent prior to the issuance
of such preferred stock).

“RAC East”: Rent-A-Center East, Inc., a Delaware corporation.

“Recent Rental Proceeds”: as of any day, the aggregate cash proceeds from rental
payments and fees (excluding sales tax) received by the Loan Parties pursuant to
Eligible Rental Agreements during the three calendar months most recently ended
on or prior to such day.

“Recipient”: (a) the Administrative Agent, (b) any Lender and (c) any Issuing
BankLender, as applicable.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries.

 

31



--------------------------------------------------------------------------------

“Reference Month”: as defined in Section 7.1.

“Reference Period”: with respect to any date, the period of four12 consecutive
fiscal quarterscalendar months of the Borrower immediately preceding such date
or, if such date is the last day of a fiscal quartercalendar month, ending on
such date.

“Refinancing”: the repayment in full or deemed repayment in full, as the case
may be, of all Indebtedness outstanding under the Existing Credit Agreement and
the termination of all commitments thereunder.

“Refunded Swingline Loans”: as defined in Section 2.6(b).

“Refunding Date”: as defined in Section 2.6(c).

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to Section 3.5 for amounts paid under Letters
of Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay the Term Loans (or,
following the payment in full of the Term Loans, any outstanding Revolving
Loans, Swingline Loans or Protective Advances) pursuant to Section 2.11(b) as a
result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary of the Borrower other than
a Specified Subsidiary (unless such Specified Subsidiary was the recipient of
such Net Cash Proceeds)) intends and expects to use all or a specified portion
of the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire assets
useful in the businesses of the Borrower or any of its Subsidiaries.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the
Borrower’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 12 months after such Reinvestment Event (or,
in the case of a Recovery Event with respect to owned real property, 36 months
after such Recovery Event) and (b) the date on which the Borrower (directly or
indirectly through a Subsidiary of the Borrower) shall have determined not to,
or shall have otherwise ceased to, acquire assets useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

32



--------------------------------------------------------------------------------

“Rental Agreement Portfolio”: at any time, the Eligible Rental Agreements of the
Loan Parties.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Reports”: as defined in Section 6.6.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves”: any and all reserves which the Administrative Agent deems necessary,
in its Permitted Discretion, to maintain (including an availability reserve,
reserves for accrued and unpaid interest on the Obligations, volatility
reserves, reserves for rent at locations leased by any Loan Party and for
consignee’s, warehousemen’s and bailee’s charges, reserves for dilution of
Accounts, reserves for Inventory shrinkage, reserves for Obligations in respect
of Specified Swap Agreements, Banking Services Reserves, reserves for contingent
liabilities of any Loan Party, reserves for uninsured losses of any Loan Party,
reserves for uninsured, underinsured, un-indemnified or under-indemnified
liabilities or potential liabilities with respect to any litigation and reserves
for taxes, fees, assessments, and other governmental charges) with respect to
the Collateral or any Loan Party. For the avoidance of doubt, (i) Reserves
deducted from the Borrowing Base and Reserves deducted from the Total Revolving
Commitments may be different and (ii) the Term Loan Reserve shall not be
deducted from the Total Revolving Commitments.

“Responsible Officer”: the chief executive officer, president, chief financial
officer or treasurer of the Borrower, but in any event, with respect to
financial matters, the chief financial officer or president of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans, Protective Advances
and Letters of Credit, in an aggregate principal amount of such Loans and/or
amount of such Letters of Credit (determined in accordance with Section 1.2(
fe)) not to exceed the amount set forth under the heading “Revolving Commitment”
opposite such Lender’s name on Annex AB, or, as the case may be, in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Revolving Commitments as of the ClosingAmendment
Effective Date is $675,000,000350,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
but excluding the earlier of the Revolving Scheduled Commitment Termination Date
and the date of termination of the Revolving Commitments.

 

33



--------------------------------------------------------------------------------

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s LC Exposure then
outstanding and, (c) such Lender’s Swingline Exposure then outstanding and
(d) such Lender’s Protective Advance Exposure then outstanding.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.2.

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

“Revolving Scheduled Commitment Termination Date”: the date that is the fifth
anniversary of the Closing Date, which is March 19, 2019.

“S&P”: as defined in the definition of “Cash Equivalents”.

“Sale/Leaseback Transaction”: any arrangement providing for the leasing to the
Borrower or any Subsidiary of real or personal property that has been or is to
be (a) sold or transferred by the Borrower or any Subsidiary or (b) constructed
or acquired by a third party in anticipation of a program of leasing to the
Borrower or any Subsidiary.

“Sanctioned Country”: at any time, a country or territory that is the subject or
target of any Sanctions.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the European Union or any EU member state,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“SEC Reports”: as defined in Section 4.18(b).

“Secured Parties”: collectively, the Lead Arrangers, the Agents, the Lenders,
each provider of Banking Services (including any Affiliate of a Lender that has
agreed to be bound by the provisions of Section 7.2 of the Guarantee and
Collateral Agreement as if it were a party thereto and by the provisions of
Section 9 hereof as if it were a Lender party hereto) and, with respect to any
Specified Swap Agreement, any Affiliate of any Lender party thereto (or any
Person that was a Lender or an Affiliate thereof when such Specified Swap
Agreement was entered into) that has agreed to be bound by the

 

34



--------------------------------------------------------------------------------

provisions of Section 7.2 of the Guarantee and Collateral Agreement as if it
were a party thereto and by the provisions of Section 9 hereof as if it were a
Lender party hereto; provided, that no counterparty to a Specified Swap
Agreement or holder of Banking Services Obligations, in their capacity as such,
shall have any rights under any Loan Document in connection with the management
or release of any Collateral or the obligations of any Guarantor under the Loan
Documents.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Intellectual Property Security Agreements and all
other security documents delivered by a Loan Party to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

“Senior Subordinated Note Indenture”: the collective reference each indenture,
if any, entered into by the Borrower or any of its Subsidiaries in connection
with any issuance of Senior Subordinated Notes, together with all instruments
and other agreements entered into by the Borrower or any of its Subsidiaries in
connection therewith, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with Section 7.9.

“Senior Subordinated Notes”: any subordinated notes of the Borrower issued after
the Closing Date pursuant to Section 7.2(f).

“Senior Unsecured Note Indenture”: the collective reference to (a) the Existing
2020 Senior Unsecured Note Indenture, (b) the Existing 2021 Senior Unsecured
Note Indenture and (c) each other indenture, if any, entered into by the
Borrower or any of its Subsidiaries in connection with any issuance of Senior
Unsecured Notes, together with all instruments and other agreements entered into
by the Borrower or any of its Subsidiaries in connection therewith, as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with Section 7.9.

“Senior Unsecured Notes”: the collective reference to (a) the Existing 2020
Senior Unsecured Notes, (b) the Existing 2021 Senior Unsecured Notes and (c) any
other senior unsecured notes of the Borrower that (i) have no scheduled
principal payments prior to the date that is one year after the latest maturity
date for Loans hereunder that is in effect on the date of issuance of such
senior unsecured notes and (ii) have terms (excluding the interest rate) no less
favorable in any material respect to the Borrower and its Subsidiaries (taken as
a whole) and the Lenders (taken as a whole) than those applicable to offerings
of “high-yield” senior unsecured debt by similar issuers of similar debt at or
about the same time, as determined by the Borrower in consultation with the
Administrative Agent. For avoidance of doubt, senior unsecured notes of the
Borrower shall only constitute “Senior Unsecured Notes” if any one or more
Subsidiaries of the Borrower has a Guarantee Obligation in respect thereof.

“Single Employer Plan”: any Plan that is a defined benefit plan (as defined in
Section 3(35) of ERISA) that is covered by Title IV of ERISA.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) the realization of the current assets of such Person in the
ordinary course of business will be sufficient for such Person to pay recurring
current debt, short-term debt and long-term debt service as such debts mature.
For purposes of

 

35



--------------------------------------------------------------------------------

this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Change of Control”: a “Cchange of Ccontrol” or similar event (however
defined) as defined in any Senior Subordinated Note Indenture or Senior
Unsecured Note Indenture.

“Specified Event of Default”: the occurrence of any of the following:

(a) an Event of Default under clause (a) or (f) of Section 8,

(b) an Event of Default arising under clause (b) of Section 8 in respect of a
Borrowing Base Certificate,

(c) an Event of Default arising under clause (d)(i) of Section 8 and

(d) an Event of Default arising under clause (d)(ii) of Section 8 as a result of
a breach of Section 5.13 of the Guarantee and Collateral Agreement.

“Specified Location”: One or more locations in the continental United States
identified in writing by the Borrower to the Administrative Agent from time to
time.

“Specified Subsidiaries”: the collective reference to the Insurance Subsidiary,
any Foreign Subsidiary and any Permitted Non-Guarantor Subsidiary.

“Specified Swap Agreement”: any Swap Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Lender or any Affiliate
thereof, or any Person that was a Lender or an Affiliate thereof when such Swap
Agreement was entered into as counterparty and (b) which has been designated by
such Lender and the Borrower, by notice to the Administrative Agent not later
than 90 days after the execution and delivery thereof by the Borrower or such
Subsidiary, as a Specified Swap Agreement; provided, that the designation of any
Swap Agreement as a Specified Swap Agreement shall not create in favor of any
Lender or affiliate thereof that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement.

“Speese Persons”: the collective reference to Mark E. Speese, any person having
a relationship with Mark E. Speese by blood, marriage or adoption not more
remote than first cousin and any trust established for the benefit of any such
person.

“Stock Payments”: as defined in Section 7.6(b).

“Subordinated Debt”: any unsecured subordinated notes issued by the Borrower in
a transaction permitted by Section 7.2(f).

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,

 

36



--------------------------------------------------------------------------------

partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than the Specified
Subsidiaries.

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or any of its Subsidiaries shall be a “Swap Agreement”.

“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $35,000,000.

“Swingline Exposure”: with respect to any Revolving Lender, such Lender’sthe sum
of (a) its Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding. other than with respect to any Swingline Loans made by
such Revolving Lender in its capacity as the Swingline Lender and (b) the
principal amount of all Swingline Loans made by such Revolving Lender in its
capacity as the Swingline Lender outstanding at such time (less the amount of
participations funded by the other Revolving Lenders in such Swingline Loans).

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.3(a).

“Swingline Participation Amount”: as defined in Section 2.6(c).

“Syndication Agents”: as defined in the preamble hereto.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Annex A. The aggregate amount of the Term Commitments as of the Closing Date is
$225,000,000.

 

37



--------------------------------------------------------------------------------

“Term Lenders”: each Lender that holds a Term Loan.

“Term Loan Reserve”: at any time, an amount equal to (a) two multiplied by
(b) the outstanding principal amount of Term Loans and Incremental Term Loans as
of such date.

“Term Loans”: as defined in Section 2.1(a).

“Term Loan Maturity Date”: the date that is the seventh anniversary of the
Closing Date, which is March 19, 2021.

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

“Test Date”: as defined in Section 7.1.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Unfinanced Capital Expenditures”: for any period, Capital Expenditures made
during such period which are not financed from the proceeds of any Indebtedness
(other than the Revolving Loans or Swingline Loans; it being understood and
agreed that, to the extent any Capital Expenditures are financed with Revolving
Loans or Swingline Loans, such Capital Expenditures shall be deemed Unfinanced
Capital Expenditures).

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

“United States”: the United States of America.

“U.S. Lender”: a Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.19(d).

“Voting Stock”: with respect to any Person, any class or series of Capital Stock
of such Person that is ordinarily entitled to vote in the election of directors
thereof at a meeting of stockholders called for such purpose, without the
occurrence of any additional event or contingency.

“Weekly Borrowing Base Period”: each of the following shall be a Weekly
Borrowing Base Period: (a) each period when a Specified Event of Default shall
have occurred and be continuing and (b) each period during which Availability is
less than the greater of (i) 20% of the lesser of (x) the Total Revolving
Commitments and (y) the Borrowing Base and (ii) $60,000,000; provided that any
Weekly Borrowing Base Period commencing pursuant to this clause (b) shall end if
and when Availability is not less than such specified level for 30 consecutive
days.

 

38



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Withholding Agent”: any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP (provided, that all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof), (ii) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests, rights and contract rights, and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time (subject to any
restrictions on such amendments, supplements, restatements or modifications set
forth herein).

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

39



--------------------------------------------------------------------------------

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Unless the context otherwise requires, all calculations of amounts relating
to Alternative Currency Letters of Credit shall be based on the Dollar
Equivalent thereof.

(fe) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that
by its terms provides for one or more automatic increases or decreases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time, or decreases.

SECTION 2. AMOUNT AND TERMS OF FACILITIES

2.1 Term Commitments; Term Loans; Incremental Term Loans.

(a) Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make a term loan (together with the Incremental Term Loans
defined below, the “Term Loans”) to the Borrower on the Closing Date in an
amount not to exceed the amount of the Term Commitment of such Lender.

(b) The Term Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.4 and 2.12.

(c) The Borrower and any one or more Term Lenders may from time to time agree
that such Term Lenders shall increase the amount of their Term Loans
(“Incremental Term Loans”) by executing and delivering to the Administrative
Agent an Increased Term Facility Activation Notice specifying (i) the principal
amount of such increase, (ii) the Increased Term Facility Closing Date,
(iii) the applicable maturity date for such Loans, (iv) the amortization
schedule for such Incremental Term Loans, which shall comply with the next
succeeding sentence, and (v) the Applicable Margin for such Incremental Term
Loans; provided that (x) at the time of the borrowing of any Incremental Term
Loans and after giving effect thereto, the Consolidated Fixed Charge Coverage
Ratio of the Borrower on a pro forma basis is no less than 1.1:1.0 and (y) no
Incremental Term Loans may be borrowed (1) if after giving effect to such
borrowing the Total Revolving Extensions of Credit would exceed the Borrowing
Base (calculated after giving effect to the borrowing of such Incremental Term
Loans and the increase of the Term Loan Reserve) or (2) if such borrowing would
occur during a Minimum Availability Period and after giving effect to such
borrowing, Availability would be less than Availability Threshold Amount. The
amortization schedule for any Incremental Term Loans shall be identical to or
longer than, on a percentage basis, the then remaining amortization schedule for
the Term Loans. Other than with respect to the pricing, amortization and final
maturity date applicable thereto, the Incremental Term Loans shall otherwise
have the same terms as are applicable to the then outstanding Term Loans.
Notwithstanding the foregoing, without the consent of the Required Lenders, the
aggregate amount of Incremental Term Loans plus Incremental Revolving
Commitments obtained pursuant to Section 2.2(b) shall not exceed
$250,000,000100,000,000. No Term Lender shall have any obligation to participate
in any increase described in this paragraph unless it agrees to do so in its
sole discretion.

 

40



--------------------------------------------------------------------------------

(d) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned), elects to become a “Term Lender”
under this Agreement in connection with any transaction described in
Section 2.1(c) shall execute a New Lender Supplement, whereupon such bank,
financial institution or other entity (a “New Term Lender”) shall become a Term
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement.

2.2 Revolving Commitments; Revolving Loans; Incremental Revolving Loans.
(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans hereunder (together with the Incremental
Revolving Loans defined below, collectively, the “Revolving Loans”) in Dollars
to the Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s LC Exposure and Swingline Exposure, does not exceed the amount ofthat
will not result (after giving effect to any application of proceeds of such
borrowing pursuant to Section 2.7(b)) in (i) such Lender’s Revolving Extensions
of Credit exceeding such Lender’s Revolving Commitment, (ii) the Total Revolving
Extensions of Credit exceeding the lesser of (x) the Total Revolving Commitments
minus Reserves and (y) the Borrowing Base or (iii) during a Minimum Availability
Period, Availability being less than the Availability Threshold Amount, subject,
in each case to the Administrative Agent’s authority, in its sole discretion, to
make Protective Advances pursuant to the terms of Section 2.3(b). During the
Revolving Commitment Period the Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.5 and 2.12.

(b) The Borrower and any one or more Revolving Lenders may agree that each such
Lender shall increase the amount of its existing Revolving Commitment (the
“Incremental Revolving Commitment”) to make incremental revolving credit loans
(the “Incremental Revolving Loans”) by executing and delivering to the
Administrative Agent an Increased Revolving Facility Activation Notice
specifying (i) the principal amount of such increase and (ii) the Increased
Revolving Facility Closing Date; provided that (x) at the time of any such
increase and after giving effect thereto, the Consolidated Fixed Charge Coverage
Ratio of the Borrower on a pro forma basis (calculated assuming that the
Incremental Revolving Commitments have been fully drawn during the applicable 12
calendar month period) is no less than 1.1:1.0 and (y) no Incremental Revolving
Loans may be borrowed (1) if after giving effect to such borrowing the Total
Revolving Extensions of Credit would exceed the Borrowing Base or (2) if such
borrowing would occur during a Minimum Availability Period and after giving
effect to such borrowing, Availability would be less than the Availability
Threshold Amount. Notwithstanding the foregoing, without the consent of the
Required Lenders, (i) the aggregate amount of Incremental Revolving Commitments
obtained pursuant to this paragraph plus Incremental Term Loans obtained
pursuant to Section 2.1(c) shall not exceed $250,000,000100,000,000 and (ii) no
more than three Increased Revolving Facility Closing Dates may be selected by
the Borrower during the term of this Agreement. No Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion.

(c) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned), elects to become a “Revolving
Lender” under this Agreement in connection with any transaction described in
Section 2.2(b) shall execute a New Lender Supplement, whereupon such bank,
financial institution or other entity (a “New Revolving Lender”) shall become a
Revolving Lender for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement.

 

41



--------------------------------------------------------------------------------

(d) For the purpose of providing that the respective amounts of Revolving Loans
that are Eurodollar Loans (and Eurodollar Tranches in respect thereof) held by
the Revolving Lenders are held by them on a pro rata basis according to their
respective Revolving Percentages, on each Increased Revolving Facility Closing
Date (i) all outstanding Revolving Loans that are Eurodollar Loans shall be
converted into a single Revolving Loan that is a Eurodollar Loan (with an
interest period to be selected by the Borrower), and upon such conversion the
Borrower shall pay any amounts owing pursuant to Section 2.20, if any, (ii) any
new borrowings on such date of Revolving Loans that are Eurodollar Loans and
that have the same Interest Period shall also be part of such single Revolving
Loan and (iii) all Revolving Lenders (including the New Revolving Lenders) shall
hold a portion of such single Revolving Loan equal to its Revolving Percentage
thereof and any fundings on such date shall be made in such a manner so as to
achieve the foregoing.

2.3 Swingline Commitment and Protective Advances. (a) Subject to the terms and
conditions hereof, the Swingline Lender agrees to make a portion of the credit
otherwise available to the Borrower under the Revolving CommitmentsFacility from
time to time during the Revolving Commitment Period by making swing line loans
(“Swingline Loans”) to the Borrower; provided, that (ai) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans hereunder, may exceed the Swingline Commitment then in effect)
and (bii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, (x) the aggregate amount of the AvailableRevolving Extensions of Credit of
any Lender (including the Swingline Lender) would exceed its Revolving
Commitment, (y) the Total Revolving Extensions of Credit would exceed the lesser
of (1) the Total Revolving Commitments minus Reserves and (2) the Borrowing Base
and (z) during a Minimum Availability Period, Availability would be less than
zerothe Availability Threshold Amount; provided further that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan, . During the Revolving Commitment Period, the
Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only.

(b) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrower and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Loans to the Borrower, on behalf of all Lenders, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) to pay any other amount chargeable to or required to
be paid by the Borrower pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 10.5) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that,
the aggregate amount of Protective Advances outstanding at any time shall not at
any time exceed $35,000,000; provided further that, the Total Revolving
Extensions of Credit after giving effect to the Protective Advances being made
shall not exceed the Total Revolving Commitments. Protective Advances may be
made even if the conditions precedent set forth in Section 5.3 have not been
satisfied. The Protective Advances shall be secured by the Liens in favor of the
Administrative Agent in and to the Collateral and shall constitute Obligations
hereunder. The Administrative Agent’s authorization to make Protective Advances
may be revoked at any time by the Required Lenders. Any such revocation must be
in writing and shall become effective prospectively upon the Administrative
Agent’s receipt thereof. At any time that there is sufficient Availability and
the conditions precedent set forth in Section 5.3 have been satisfied, the
Administrative Agent may request the Revolving Lenders to make a Revolving Loan
to repay a Protective Advance. At any other time the Administrative Agent may
require the Lenders to fund their risk participations described in
Section 2.3(c). Protective Advances shall be ABR Loans only.

 

42



--------------------------------------------------------------------------------

(c) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Revolving Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder and so funds, the Administrative Agent shall promptly
distribute to such Lender such Lender’s Revolving Percentage of all payments of
principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Protective Advance.

2.4 Procedure for Term Loan Borrowing.The Borrower shall give the Administrative
Agent irrevocable notice (a) which notice, in the case of Term Loans to be made
on the Closing Date, must be received by the Administrative Agent prior to 12:00
Noon, New York City time, at least one Business Day prior to the anticipated
Closing Date with respect to ABR Loans and at least three Business Days prior to
the anticipated Closing Date with respect to Eurodollar Loans, requesting that
the Term Lenders make Term Loans on the Closing Date, or (b) in the case of
Incremental Term Loans, which notice must be received by the Administrative
Agent prior to 12:00 Noon, New York City time, at least one Business Day prior
to the anticipated Increased Term Facility Closing Date for such Loans with
respect to any such Loans that are ABR Loans and at least three Business Days
prior to such anticipated Increased Term Facility Closing Date with respect to
Eurodollar Loans, requesting that the relevant Term Lenders make such
Incremental Term Loans on the applicable Increased Term Facility Closing Date,
and in each case specifying the principal amount to be borrowed. Upon receipt of
such notice the Administrative Agent shall promptly notify each Term Lender
thereof. Not later than 12:00 Noon, New York City time, on the Closing Date each
relevant Term Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Term Loan
to be made by such Lender. The Administrative Agent shall make available to the
Borrower the aggregate of the amounts made available to the Administrative Agent
by the Term Lenders in like funds.

2.5 Procedure for Revolving Loan Borrowing. (a) The Borrower may borrow under
the Revolving CommitmentsFacility during the Revolving Commitment Period on any
Business Day, provided, that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 12:00 Noon, New York City time, at least (a) three Business Days prior
to the requested Borrowing Date, in the case of Eurodollar Loans, or (b) one
Business Day prior to the requested Borrowing Date, in the case of ABR Loans),
specifying (i) the principal amount and Type of Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. If no election as to the Type of Loans to be
borrowed is specified, then the requested Revolving Loans shall be ABR Loans. If
no Interest Period is specified with respect to any requested borrowing of
Eurodollar Loans, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. Each borrowing under the Revolving
CommitmentsFacility shall be in an amount equal to (x) in the case of ABR Loans,
$2,000,000 or a whole multiple of $500,000 in excess thereof (or, if the then
aggregate Availabileity Revolving Commitments areis less than $2,000,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $3,000,000 or a whole
multiple of $1,000,000 in excess thereof; provided, that the Swingline Lender
may request, on behalf of the Borrower, borrowings under the Revolving
CommitmentsFacility that are ABR Loans in other amounts pursuant to Section 2.6
and the Borrower may request borrowings under the Revolving CommitmentsFacility
that are ABR Loans in other amounts pursuant to Section 3.5.

 

43



--------------------------------------------------------------------------------

(b) Upon receipt of any such notice from the Borrower, the Administrative Agent
shall promptly notify each relevant Lender thereof. Each relevant Lender will
make the amount of its pro rata share of each such borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
relevant Lenders and in like funds as received by the Administrative Agent or,
(i) if the borrowing was made to finance the reimbursement of a Protective
Advance, shall be retained by the Administrative Agent and (ii) if the borrowing
was made pursuant to Section 3.5, by paying the Issuing BankLender the amounts
funded by it with respect to the Letter of Credit drawing which gave rise to
such borrowing.

2.6 Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Borrower desires that the Swingline Lender make Swingline Loans it
shall give the Swingline Lender irrevocable telephonic notice confirmed promptly
in writing (which telephonic notice must be received by the Swingline Lender not
later than 1:00 P.M., New York City time, on the proposed Borrowing Date),
specifying (i) the principal amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Commitment
Period). Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not later
than 3:00 P.M., New York City time, on the Borrowing Date specified in a notice
in respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may (and, not later than 10five Business Days after the
making of a Swingline Loan, shall) on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time (with a copy of such notice being provided to the Borrower), request
each Revolving Lender to make, and each Revolving Lender hereby agrees to make,
a Revolving Loan, in an amount equal to such Revolving Lender’s Revolving
Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Lender shall make the amount of such Revolving Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans (with
notice of such charge being provided to the Borrower, provided, that the failure
to give such notice shall not affect the validity of such charge).

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.6(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole

 

44



--------------------------------------------------------------------------------

discretion, Revolving Loans may not be made as contemplated by Section 2.6(b),
each Revolving Lender shall, on the date such Revolving Loan was to have been
made pursuant to the notice referred to in Section 2.6(b) (the “Refunding
Date”), purchase for cash an undivided participating interest in the then
outstanding Swingline Loans by paying to the Swingline Lender an amount (the
“Swingline Participation Amount”) equal to (i) such Revolving Lender’s Revolving
Percentage times (ii) the sum of the aggregate principal amount of Swingline
Loans then outstanding that were to have been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Revolving Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Revolving Lender’s participating interest was
outstanding and funded and, in the case of principal and interest payments, to
reflect such Revolving Lender’s pro rata portion of such payment if such payment
is not sufficient to pay the principal of and interest on all Swingline Loans
then due); provided, however, that in the event that such payment received by
the Swingline Lender is required to be returned, such Revolving Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.6(b) and to purchase participating interests pursuant to
Section 2.6(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

2.7 Repayment of Loans. (a) The Term Loans (other than Incremental Term Loans)
shall mature in consecutive quarterly installments on the last day of each
fiscal quarter (or, in the case of the last installment, on the Term Loan
Maturity Date), commencing on June 30, 2014, each of which installments shall be
in an aggregate principal amount equal to 0.25% of the aggregate principal
amount of the Term Loans outstanding on the Closing Date; provided, that with
respect to the installment payable on the Term Loan Maturity Date, such
installment shall be in an amount equal to the then outstanding principal amount
of the Term Loans.

(b) The Borrower shall repay (i) all outstanding Revolving Loans and Swingline
Loans on the Revolving Scheduled Commitment Termination Date., (ii) to the
Swingline Lender, the then unpaid amount of each Swingline Loan on the earlier
of the Revolving Scheduled Commitment Termination Date and the fifth Business
Day after each Swingline Loan is made; provided that on each date that a
Revolving Loan is made, the Borrower shall repay all Swingline Loans then
outstanding (and the proceeds of any such Revolving Loans shall be applied by
the Administrative Agent to repay any Swingline Loans then outstanding) and
(iii) all outstanding Protective Advances on the earlier of the Revolving
Scheduled Commitment Termination Date and demand by the Administrative Agent.

(c) The Borrower shall repay all Incremental Term Loans in accordance with the
applicable Increased Term Facility Activation Notice and Section 2.1(c).

2.8 Commitment Fees, Etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee accruing during
the Revolving Commitment Period, computed at a per annum rate equal to the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
in arrears on the lastfirst Business dDay of each March, June, September and
DecemberJanuary, April, July and October and on the Revolving Scheduled
Commitment Termination Date.

 

45



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

2.9 Termination or Reduction of Commitments. The Borrower shall have the right,
upon not less than three Business Days’ notice to the Administrative Agent, to
terminate the Revolving Commitments or, from time to time, to reduce the amount
of the Revolving Commitments; provided, that no such termination or reduction of
Revolving Commitments shall be permitted if and to the extent that, (x) after
giving effect thereto and to any prepayments of the Revolving Loans and,
Swingline Loans and Protective Advances made on the effective date thereof, the
Total Revolving Extensions of Credit would exceed the lesser of (i) the Total
Revolving Commitments minus Reserves and (ii) the Borrowing Base or (y) such
termination or reduction would occur during a Minimum Availability Period and
after giving effect thereto, Availability would be less than the Availability
Threshold Amount. Any such partial reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect. The aggregate amount of the unused Term
Commitments shall terminate immediately upon the making of Term Loans on the
Closing Date.

2.10 Optional Prepayments. Subject to Section 2.17, the Borrower may at any time
and from time to time prepay the Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent no later
than 12:00 Noon, New York City time, at least (a) three Business Days prior
thereto, in the case of Eurodollar Loans, or (b) one Business Day prior thereto,
in the case of ABR Loans, which notice shall specify the date and amount of
prepayment and, if applicable, whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.20; provided further that in the
event of any prepayment of Term Loans made on or prior to the
twelve-month12-month anniversary of the Closing Date (i) with the proceeds of
any Indebtedness incurred by the Borrower from a substantially concurrent
incurrence of syndicated term loans (including any Incremental Term Loans)
having a lower effective yield (taking into account applicable interest rate,
including floors, original issue discount (“OID”) and fees, with OID and fees
being equated to interest rate based on a four-year life to maturity) than the
effective yield (taking into account applicable interest rate, including floors,
OID and fees, with OID and fees being equated to interest rate based on a
four-year life to maturity) for the Term Loans, which prepayment was made for
the primary purpose of refinancing the Term Loans at a lower effective yield or
(ii) pursuant to any repricing amendment in connection with the Term Loans
resulting in the total yield (as so calculated) payable thereon on the date of
such amendment being lower than the total yield (as so calculated) with respect
to the Term Loans, the Borrower shall pay to the applicable Lenders with respect
to such Term Loans a prepayment premium equal to 1% of the principal amount of
the Term Loans so prepaid or refinanced or, in the case of a repricing
amendment, 1% of the aggregate principal amount of the Term Loans outstanding
immediately prior to such amendment. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and, Swingline Loans and Protective Advances)
accrued interest to such date on the amount prepaid. Partial prepayments of
Loans (other than Swingline Loans and Protective Advances) shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans and Protective Advances shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.

 

46



--------------------------------------------------------------------------------

2.11 Mandatory Prepayments. (a) If any Indebtedness shall be incurred by the
Borrower or any of its Subsidiaries (excluding any Indebtedness incurred in
accordance with Section 7.2), an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such incurrence toward the prepayment of
the Term Loans.

(b) If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof, an amount equal to 75% of such Net
Cash Proceeds shall be applied within five Business Days following such date
toward the prepayment of the Term Loans (or, following the payment in full of
the Term Loans, any outstanding Revolving Loans, Swingline Loans or Protective
Advances); provided, that, notwithstanding the foregoing, (i) the aggregate Net
Cash Proceeds of Asset Sales that may be excluded from the foregoing requirement
pursuant to a Reinvestment Notice shall not exceed, in any fiscal year of the
Borrower, an amount equal to 5% of Consolidated Total Assets as of the last day
of the Borrower’s immediately preceding fiscal year, and (ii) on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans (or, following the payment in full of the Term
Loans, any outstanding Revolving Loans, Swingline Loans or Protective Advances);
provided, further, that, notwithstanding the foregoing, the Borrower shall not
be required to prepay the Term Loans in accordance with this paragraph
(b) except to the extent that the Net Cash Proceeds from all Asset Sales or
Recovery Events which have not been so applied equals or exceeds $20,000,000 in
the aggregate; provided further that any prepayment of Revolving Loans,
Swingline Loans or Protective Advances pursuant to this Section 2.11(b) shall
not result in a reduction in the Revolving Commitments.

(c) If, for any fiscal year of the Borrower commencing with the fiscal year
ending December 31, 2014, there shall be Excess Cash Flow, the Borrower shall,
on the relevant Excess Cash Flow Application Date, apply the ECF Percentage of
such Excess Cash Flow toward the prepayment of the Term Loans. Each such
prepayment shall be made on a date (an “Excess Cash Flow Application Date”) no
later than five Business Days after the earlier of (i) the date on which the
financial statements of the Borrower referred to in Section 6.1(a), for the
fiscal year with respect to which such prepayment is made, are required to be
delivered to the Lenders and (ii) the date such financial statements are
actually delivered.

(d) [Reserved].

(de) If on any Calculation Date,(i) In the event and on the occasion that the
Total Revolving Extensions of Credit exceed 105%the lesser of (x) the Total
Revolving Commitments or the Alternative Currency LC Exposure exceeds 105% of
the Alternative Currency LC Commitmentminus Reserves and (y) the Borrowing Base,
the Borrower shall, without notice or demand, within threeone Business Days
after such Calculation Date, prepay the Revolving Loans, Swingline Loans and
Protective Advances (or, if no Revolving Loans, Swingline Loans and Protective
Advances remain outstanding, cash collateralize Letters of Credit in a manner
satisfactory to the Administrative Agent and the Issuing Lender) in an aggregate
amount such that, after giving effect thereto, the Total Revolving Extensions of
Credit do not exceed the Total Revolving Commitments and the Alternative
Currency LC Exposure does not exceed the Alternative Currency LC
Commitment.equal to such excess and (ii) in the event that during a Minimum
Availability Period, Availability is less than the Availability Threshold
Amount, the Borrower shall, without notice or demand, within one Business Day
prepay the Revolving Loans, Swingline Loans and Protective Advances (or, if no
Revolving Loans, Swingline Loans and Protective Advances remain outstanding,
cash collateralize Letters of Credit in a manner satisfactory to the
Administrative Agent and the Issuing Lender) such that after giving effect to
such actions Availability is equal to or greater than the Availability Threshold
Amount.

 

47



--------------------------------------------------------------------------------

(ef) The application of any prepayment of Loans pursuant to this Section 2.11
shall be made, first, to ABR Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under Section 2.11 (except in the case of Revolving
Loans that are ABR Loans and, Swingline Loans and Protective Advances) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid and shall in every case be without premium, charge or penalty on account
of such prepayment except such as would otherwise be due on account of a
prepayment prior to the last day of an Interest Period.

(g) At all times during a Cash Dominion Period, on each Business Day, the
Administrative Agent shall apply all funds credited to the Collection Account on
such Business Day or the immediately preceding Business Day (at the discretion
of the Administrative Agent, whether or not immediately available) first to
prepay any Protective Advances then outstanding and second to prepay the
Revolving Loans and Swingline Loans and to cash collateralize Letters of Credit
in a manner satisfactory to the Administrative Agent and the Issuing Lender.
Notwithstanding the foregoing, to the extent any funds credited to the
Collection Account constitute Net Cash Proceeds from any Asset Sale or Recovery
Event, the application of such Net Cash Proceeds shall be subject to Section
2.11(b).

2.12 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent at least two Business Days’ prior irrevocable notice of such election,
provided, that, unless the Borrower pays any amounts owing pursuant to
Section 2.20(c), any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election (which notice shall specify the length of the initial Interest
Period therefor), provided, that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions, provided, further, if Borrower requests a conversion of
ABR Loans into Eurodollar Loans but fails to specify an Interest Period with
respect thereto then Borrower shall be deemed to have elected an Interest Period
of one month’s duration. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided, that no
Eurodollar Loan under a particular Facility may be continued as such when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Majority Facility Lenders in respect of such Facility have determined in
its or their sole discretion not to permit such continuations, and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period, and provided,
further, if Borrower requests a continuation of Eurodollar Loans but fails to
specify an Interest Period with respect thereto then Borrower shall be deemed to
have elected an Interest Period of one month’s duration. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $3,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than 15
Eurodollar Tranches shall be outstanding at any one time.

 

48



--------------------------------------------------------------------------------

2.14 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan (other than a Protective Advance) shall bear interest at a
rate per annum equal to the ABR plus the Applicable Margin. Each Protective
Advance shall bear interest at a rate per annum equal to the ABR plus the
Applicable Margin for Revolving Loans that are ABR Loans plus 2%.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section 2.14 plus 2% or (y) in the
case of Reimbursement Obligations, the rate applicable to ABR Loans under the
Revolving Facility plus 2% and (ii) if all or a portion of any interest payable
on any Loan or Reimbursement Obligation or any commitment fee, Letter of Credit
fee or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (after as well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date,
provided, that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

2.15 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.15(a).

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Eurodollar Base Rate or the Eurodollar Rate, as applicable, for such Interest
Period, or

 

49



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Base
Rate or the Eurodollar Rate, as applicable, determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent (which
notice shall be so withdrawn, by giving telecopy or telephonic notice thereof to
the Borrower and the relevant Lenders, as soon as practicable after the relevant
circumstances have ceased to be applicable), no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

2.17 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments shall be made pro rata according to the
respective Term Percentages or Revolving Percentages, as the case may be, of the
relevant Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the relevant Term Loans then
held by the Term Lenders. The amount of each principal prepayment of the Term
Loans shall be applied to reduce the then remaining installments of the Term
Loans pro rata based upon the respective then remaining principal amounts
thereof; provided, that optional prepayments shall be allocated to the
installments of the Term Loans as directed by the Borrower. Amounts repaid or
prepaid on account of the Term Loans may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata to the
Revolving Lenders according to the respective outstanding principal amounts of
the Revolving Loans then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

50



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days of such required date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

2.18 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Closing Date:

(i) shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate hereunder; or

(iii) shall impose on such Lender any other condition (other than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount that such Lender or Issuing Lender deems to be
material, of making, converting into, continuing or maintaining Eurodollar
Loans, issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such

 

51



--------------------------------------------------------------------------------

Lender or Issuing Lender, upon its demand, any additional amounts necessary to
compensate such Lender or Issuing Lender for such increased cost or reduced
amount receivable. If any Lender or Issuing Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify (no more
frequently than quarterly) the Borrower (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the Closing Date shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request therefor
(which may be submitted no more frequently than quarterly), the Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender for such reduction; provided, that the Borrower shall not be required to
compensate a Lender pursuant to this paragraph for any amounts incurred more
than six months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; and provided further that, if
the circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in the
Requirement of Law made subsequent to the Closing Date, regardless of the date
enacted, adopted, issued or implemented.

(d) In determining any additional amounts payable pursuant to this Section 2.18,
each Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided, that such Lender’s
determination of compensation owing under this Section 2.18 shall, absent
manifest error, be final and conclusive and binding on all the parties hereto.
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 2.18, shall give prompt written notice of such
determination to the Borrower, which notice shall show the basis for calculation
of such additional amounts. The obligations of the Borrower pursuant to this
Section 2.18 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.19 Taxes. (a) Except as otherwise required due to a Requirement of Law, all
payments made by or on behalf of any Loan Party under any Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any Taxes. If any applicable Requirement of Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Requirement of Law
and, if such Tax is an Indemnified Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.19) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

52



--------------------------------------------------------------------------------

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable Requirements of Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Whenever any Taxes are payable by a Loan Party to a Governmental Authority
pursuant to this Section 2.19, as promptly as possible thereafter the applicable
Loan Party shall send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, the original or a certified
copy of an original official receipt received by such Loan Party showing payment
thereof, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

(d) The Loan Parties shall jointly and severally indemnify each Recipient,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) (i) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments under any Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable
Requirement of Law as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.19(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. PersonLender shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

53



--------------------------------------------------------------------------------

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or any
successor form) or W-8BEN-E (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN (or any successor form) or W-8BEN-E (or
any successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) IRS Form W-8ECI (or any successor form);

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that (A) such Non-U.S.
Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (ii) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (B) the interest payment in
question is not effectively connected with a United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of IRS Form W-8BEN (or any successor form) or W-8BEN-E (or any
successor form);

(4) to the extent a Non-U.S. Lender is not the beneficial owner (for example,
where the Non-U.S. Lender is a partnership or participating Lender granting a
typical participation), an IRS Form W-8IMY (or any successor form), accompanied
by an IRS Form W-8ECI (or any successor form), W-8BEN (or any successor form),
W-8BEN-E (or any successor form), U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9 (or any successor form),
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
ForeignNon-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Requirements of Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

 

54



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
United States withholding Taxes imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment under FATCA. Solely for purposes of this paragraph,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees (x) to promptly notify the Borrower and the Administrative
Agent of any change in circumstances which modify or render invalid any claimed
exemption or reduction of withholding Taxes with respect to payments any Loan
Document, and (y) that if any form or certification previously delivered by it
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f) Each Lender shall severally indemnify the Administrative Agent within 10
days after demand therefor, for (i) the full amount of any Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Taxes and without limiting the
obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(c) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent, and reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (ef).

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.19 (including by the payment of additional amounts
pursuant to this Section 2.19), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding

 

55



--------------------------------------------------------------------------------

anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the First Amendment, dated as of February 1, 2016,
to this Agreement, the Borrower and the Administrative Agent shall treat (and
the Lenders hereby authorize the Administrative Agent to treat) the Creditthis
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471 -2(b)(2)(i).

(i) For purposes of this Section 2.19, the term “Lender” includes any Issuing
Lender and the term “applicable Requirement of Law” includes FATCA.

(j) Each party’s obligation under this Section shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.20 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment, or a conversion, or the consummation of an assignment pursuant to
Section 2.22, in each case of Eurodollar Loans on a day that is not the last day
of an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18, 2.19(a) or 2.23 with
respect to such Lender, it will use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of
anythe Borrower or the rights of any Lender pursuant to Section 2.18, 2.19(a) or
2.23.

 

 

56



--------------------------------------------------------------------------------

2.22 Replacement of Lenders. The Borrower shall be permitted to replace with a
replacement financial institution any Lender that (a) requests reimbursement for
amounts owing pursuant to Section 2.18 or 2.19(a), (b) gives notice pursuant to
Section 2.23 or (c) becomes a Defaulting Lender; provided, that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.21 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.18 or 2.19(a) or the consequences of a notice
delivered pursuant to Section 2.23, (iv) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the Borrower shall be liable
to such replaced Lender under Section 2.20 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided, that the Borrower
shall be obligated to pay the registration and processing fee referred to
therein), (viii) until such time asthrough the date of consummation of such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) required pursuant to Section 2.18 or 2.19(a), as the case may be, and
(ix) any such replacement shall not be deemed to be a waiver of any rights that
any Loan Party, the Administrative Agent or any other Lender shall have against
the replaced Lender. Any such replacement with respect to a Defaulting Lender
may involve a partial replacement of the Loans and/or Commitments of such
Defaulting Lender, as determined by the Borrower with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld, delayed
or conditioned).

2.23 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be canceled and (b) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.20.

2.24 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:

(a) commitment fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.8(a);

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.1), provided, that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;

 

57



--------------------------------------------------------------------------------

(c) if any Swingline Exposure, Protective Advance Exposure or LC Exposure exists
at the time such Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure, Protective Advance Exposure and
LC Exposure shall be reallocated among the non-Defaulting Revolving Lenders that
are non-Defaulting Lenders in accordance with their respective Revolving
Percentages but only to the extent (x) the sum of all non-Defaulting Revolving
Lenders’ Revolving Extensions of Credit does not exceed the total of all
non-Defaulting Revolving Lenders’ Revolving Commitments and (y) the conditions
set forth in Section 5.25.3 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Protective Advance Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above), (y) second, prepay such Defaulting Lender’s
Swingline Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) and (yz) secondthird, cash collateralize 100% of such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in a manner reasonably satisfactory to the
Administrative Agent and the Issuing Lender for so long as such LC Exposure is
outstanding, the prepayment or cash collateralization of which may be financed
with proceeds of Revolving Loans or Swingline Loans provided, that the
conditions precedent set forth in Section 5.25.3 are satisfied at such time;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.24(c) (ii), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Revolving Lenders is reallocated
pursuant to Section 2.24(c)(i), then the fees payable to the Revolving Lenders
pursuant to Section 2.8(a) and 3.3(a) shall be adjusted in accordance with such
non-Defaulting Revolving Lenders’ Revolving Percentages; and

(v) if any such Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to Section 2.24(c), then, without prejudice to any
rights or remedies of any Issuing Lender or any Lender hereunder, all letter of
credit fees payable under Section 3.3(a) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the applicable Issuing Lender until
such LC Exposure is cash collateralized and/or reallocated;

(d) the Swingline Lender shall not be required to fund any Swingline Loan and no
Issuing Lender shall be required to issue, amend or increase any Letter of
Credit, unless it is reasonably satisfied that the related exposure will be 100%
covered by the Revolving Commitments of the non-non-Defaulting Revolving Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.24(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Revolving Lenders that are non-Defaulting Lenders in a manner
consistent with Section 2.24(c)(i) (and any such Defaulting Lenders shall not
participate therein); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 10.7 but
excluding Section 2.22) shall, in lieu of being distributed to such Defaulting
Lender and without duplication, be retained by the Administrative Agent in a
segregated

 

58



--------------------------------------------------------------------------------

interest-bearing account reasonably satisfactory to the Administrative Agent and
the Borrower and, subject to any applicable requirements of law, be applied at
such time or times as may be determined by the Administrative Agent (i) first,
to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to any Issuing Lender or Swingline
Lender hereunder, (iii) third, if such Defaulting Lender is a Revolving Lender
and if so determined by the Administrative Agent or requested by an Issuing
Lender or Swingline Lender, held in such account as cash collateral for existing
or (unless such Defaulting Lender has no remaining unutilized Revolving
Commitment) future funding obligations of the Defaulting Lender in respect of
any existing or (unless such Defaulting Lender has no remaining unutilized
Revolving Commitment) future participating interest in any Swingline Loan,
Protective Advance or Letter of Credit, (iv) fourth, if such Defaulting Lender
is a Revolving Lender, to the funding of any Revolving Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, (v) fifth, if such
Defaulting Lender is a Revolving Lender and if so determined by the
Administrative Agent and the Borrower, unless such Defaulting Lender has no
remaining unutilized Revolving Commitment, held in such account as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any Revolving Loans under this Agreement, (vi) sixth, to the payment of any
amounts owing to any Issuing Lender or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by such Issuing Lender or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, (vii) seventh, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction, provided, that, with respect to
this clause (viii), if such payment is (x) a prepayment of the principal amount
of any Revolving Loans or Reimbursement Obligations in respect of LC
Disbursements as to which a Defaulting Lender has funded its participation
obligations and (y) made at a time when the conditions set forth in
Section 5.25.3 are satisfied, such payment shall be applied solely to prepay the
Revolving Loans of, and Reimbursement Obligations owed to, all non-Defaulting
Revolving Lenders pro rata prior to being applied to the prepayment of any
Revolving Loans of, or Reimbursement Obligations owed to, any Defaulting Lender.

(f) Upon not less than three Business Days’ prior notice to such Defaulting
Lender and the Administrative Agent (which the Administrative Agent will
promptly provide to the Lenders, each Issuing Lender and the Swingline Lender),
the Borrower shall have the right to terminate the then unused Revolving
Commitment of such Defaulting Lender, after taking into account the portion of
such Revolving Commitment, if any, which theretofore has been, or substantially
contemporaneous therewith is being, assigned pursuant to Section 2.22. In the
event of any such termination, future extensions of credit under the Revolving
Facility shall be allocated to the non-Defaulting Revolving Lenders in a manner
that disregards the existence of any remaining Revolving Commitment of such
Defaulting Lender.

(g) If all or any portion of a Defaulting Lender’s Swingline Exposure,
Protective Advance Exposure or LC Exposure is reallocated to non-Defaulting
Lenders pursuant to Section 2.24(c), then defined terms (including “Revolving
Percentage”, but excluding “Aggregate Exposure Percentage”) shall, as necessary
or advisable (in the reasonable determination of the Administrative Agent) be
read as used in this Agreement to give effect to such reallocation.

In the event that the Administrative Agent, the Borrower, each Issuing Lender
and the Swingline Lender each agrees that any such Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure, Protective Advance Exposure and LC Exposure
of the Revolving Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Commitment and on such date such Lender shall purchase at par
such of the Revolving Loans of the other Lenders (other than Swingline Loans) as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Revolving Percentage.

 

59



--------------------------------------------------------------------------------

The provisions of this Agreement relating to funding, payment and other matters
with respect to the Revolving Facility may be adjusted by the Administrative
Agent, in consultation with the Borrower, to the extent necessary to give effect
to the provisions of this Section 2.24. The provisions of this Section 2.24 may
not be amended, supplemented or modified without, in addition to consents
required by Section 10.1, the prior written consent of the Administrative Agent,
the Swingline Lender, each Issuing Lender and the Borrower.

2.25 Swap Agreements. Each Lender or Affiliate thereof providing Banking
Services for any Loan Party shall deliver to the Administrative Agent, promptly
after entering into such Banking Services, written notice setting forth the
aggregate amount of all Banking Services Obligations of such Loan Party to such
Lender or Affiliate (whether matured or unmatured, absolute or contingent). In
addition, each such Lender or Affiliate thereof providing Banking Services and
any Lender or Affiliate thereof party to a Specified Swap Agreement shall
deliver to the Administrative Agent, following the end of each calendar month, a
summary of the amounts due or to become due in respect of such Banking Services
Obligations and any Specified Swap Agreements. The most recent information
provided to the Administrative Agent shall be used in determining the amounts to
be applied in respect of Banking Services Obligations and/or Obligations in
respect of Specified Swap Agreements pursuant to Section 6.5 of the Guarantee
and Collateral Agreement and which tier of the waterfall, contained in
Section 6.5 of the Guarantee and Collateral Agreement, such Banking Services
Obligations and/or Obligations in respect of Specified Swap Agreements will be
placed.

2.26 MIRE Events. Notwithstanding the foregoing, no MIRE Event may be closed
until the date that is (a) if there are no Mortgaged Properties in a “special
flood hazard area”, ten (10) Business Days or (b) if there are any Mortgaged
Properties in a “special flood hazard area”, thirty (30) days (in each case, the
“Notice Period”), after the Administrative Agent has delivered to the Lenders
the following documents in respect of such real property: (i) a completed flood
hazard determination from a third party vendor; (ii) if such real property is
located in a “special flood hazard area”, (A) a notification to the applicable
Loan Parties of that fact and (if applicable) notification to the applicable
Loan Parties that flood insurance coverage is not available and (B) evidence of
the receipt by the applicable Loan Parties of such notice; and (iii) if required
by Flood Insurance Laws, evidence of required flood insurance; provided that any
such MIRE Event may be closed prior to the Notice Period if the Administrative
Agent shall have received confirmation from each applicable Lender that such
Lender has completed any necessary flood insurance due diligence to its
reasonable satisfaction; provided, further, that in the case of both (a) and
(b), if Bank of America, N.A. provides written notice to the Administrative
Agent before the expiration of the Notice Period that its flood insurance due
diligence and/or flood insurance compliance has not been completed, together
with reasonable supporting detail regarding such non-completion, such Notice
Period shall be extended until such time that the Administrative Agent shall
have received written confirmation from such bank (or banks) that flood
insurance due diligence and flood insurance compliance have been completed by
such banks (or banks) (such written confirmation not to be unreasonably
withheld, conditioned or delayed).

SECTION 3. LETTERS OF CREDIT

3.1 LC Commitments. (a) Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the LC Participants set forth in this
Section 3, agrees to issue, on any Business Day during the Revolving Commitment
Period, Letters of Credit for the account of the Borrower (including the account
of the Borrower acting on behalf of any of its Subsidiaries) in such form as may
be approved from time to time by such Issuing Lender; provided, that such
Issuing Lender shall

 

60



--------------------------------------------------------------------------------

have no obligation tonot issue any Letter of Credit if, after giving effect to
such issuance, (i) the LC Obligations would exceed the$150,000,000, (ii) any
Revolving Lender’s Revolving Extensions of Credit would exceed its Revolving
Commitment, (iii) the Total Revolving Extensions of Credit would exceed the
lesser of (x) the Total Revolving Commitments or (ii) the aggregate amount of
the Available Revolving Commitmentsminus Reserves and (y) the Borrowing Base or
(iv) during a Minimum Availability Period, Availability would be less than
zerothe Availability Threshold Amount. It is understood that the Existing
Letters of Credit shall be deemed to constitute Letters of Credit hereunder.
Each Letter of Credit shall (i) be denominated in Dollars or (if and to the
extent agreed in writing from time to time between the applicable Issuing Lender
and the Borrower, and provided, that no Alternative Currency Letter of Credit
shall be issued if, after giving effect thereto, the Alternative Currency LC
Exposure shall exceed the Alternative Currency LC Commitment) in one or more
Alternative Currencies andand (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the Revolving Scheduled Commitment Termination Date; provided,
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above; provided, however, that the
Administrative Agent and the applicable Issuing Lender may agree (such agreement
not to be unreasonably withheld, delayed or conditioned) with respect to any
Letter of Credit that clause (y) above shall not be applicable to such
extensions so long as no later than the first date on which such Letter of
Credit is permitted to extend beyond the date set forth in clause (y), such
Letter of Credit shall be either cash collateralized at 102103% of face value,
or supported by a back-to-back letter of credit (in each case, in the relevant
currency) in form and substance reasonably satisfactory to the Administrative
Agent and such Issuing Lender); provided, further, that upon the cash
collateralization of any Letter of Credit as described above and the occurrence
of the Revolving Scheduled Commitment Termination Date, the LC Participants
other than the applicable Issuing Lender shall be released from all
reimbursement obligations for such Letter of Credit.

(b) Each Letter of Credit shall be subject to the Uniform Customs and, to the
extent not inconsistent therewith, the laws of the State of New York.

(c) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any LC Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that any Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor (and, with respect to Letters of Credit, delivery of a copy of such
Application to the Administrative Agent), completed to the satisfaction of such
Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender may reasonably request. Upon receipt of any
Application, the applicable Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall
such Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower. The
applicable Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower (and, with respect to Letters of Credit, to the Administrative Agent)
promptly following the issuance thereof. The applicable Issuing Lender shall
promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount and stated maturity thereof).

 

61



--------------------------------------------------------------------------------

3.3 Fees and Other Charges. (a) The Borrower will pay a Letter of Credit fee
calculated at a per annum rate equal to the Applicable Margin then in effect
with respect to Eurodollar Loans under the Revolving Facility and payable on the
portion that is available for drawing of the face amount of all outstanding
Letters of Credit, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each LC Fee Payment Date. In addition, the Borrower
shall pay to the applicable Issuing Lender for its own account a fronting fee of
0.125% per annum on the undrawn and unexpired amount of each Letter of Credit
issued by such Issuing Lender that is available for drawing, payable quarterly
in arrears on each LC Fee Payment Date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 LC Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each LC Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each LC Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions hereinafter stated, for such LC Participant’s own
account and risk an undivided interest equal to such LC Participant’s Revolving
Percentage in such Issuing Lender’s obligations and rights under each Letter of
Credit (including, for the avoidance of doubt, any portion of an Existing Letter
of Credit deemed to be a Letter of Credit in accordance with Section 3.1 and as
indicated on Schedule 1.1) issued by such Issuing Lender hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each LC Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit for which the applicable Issuing Lender is
not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such LC Participant shall pay to the Administrative Agent for the
account of such Issuing Lender upon demand at the Administrative Agent’s address
for notices specified herein (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to such LC Participant’s
Revolving Percentage of the relevant LC Disbursement (or, in the case of an
Alternative Currency Letter of Credit, the Dollar Equivalent thereof), or any
part thereof, that is not so reimbursed.

(b) If any amount required to be paid by any LC Participant to an Issuing Lender
pursuant to Section 3.4(a) in respect of any unreimbursed portion of any payment
made by such Issuing Lender under any Letter of Credit issued by such Issuing
Lender is paid to such Issuing Lender within three Business Days after the date
such payment is due, such Issuing Lender shall so notify the Administrative
Agent, who shall promptly notify the LC Participants, and each such LC
Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
amount, times (ii) the daily average Federal Funds Effective Rate during the
period from and including the date such payment is required to the date on which
such payment is immediately available to such Issuing Lender, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any LC Participant pursuant to Section 3.4(a) is not made available to
the Administrative Agent for the account of the applicable Issuing Lender by
such LC Participant within three Business Days after the date such payment is
due, the Administrative Agent on behalf of such Issuing Lender shall be entitled
to recover from such LC Participant, on demand, such amount with interest
thereon calculated from such due date at the rate per annum applicable to ABR
Loans under the Revolving Facility. A certificate of the Administrative Agent
submitted on behalf of the applicable Issuing Lender to any LC Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

 

62



--------------------------------------------------------------------------------

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit issued by it and has received from the Administrative Agent any
LC Participant’s pro rata share of such payment in accordance with
Section 3.4(a), such Issuing Lender receives any payment related to such Letter
of Credit (whether directly from the Borrower or otherwise, including proceeds
of collateral applied thereto by such Issuing Lender), or any payment of
interest on account thereof, such Issuing Lender will distribute to the
Administrative Agent for the account of such LC Participant (and thereafter the
Administrative Agent will promptly distribute to such LC Participant) its pro
rata share thereof; provided, however, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such LC Participant shall return to the Administrative Agent for the
account of such Issuing Lender (and thereafter the Administrative Agent shall
promptly return to such Issuing Lender) the portion thereof previously
distributed by such Issuing Lender.

(d) Each LC Participant’s obligation to purchase participating interests
pursuant to Section 3.4(a) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such LC Participant or the Borrower may
have against any Issuing Lender, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5; (iii) any adverse change in the condition (financial or otherwise) of
the Borrower; (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

3.5 Reimbursement Obligation of the Borrower. (a) The Borrower agrees to
reimburse the applicable Issuing Lender in accordance with this Section upon
notification to the Borrower of the date and amount of a draft presented under
any Letter of Credit issued by and paid by such Issuing Lender for the amount of
(i) such draft so paid (an “LC Disbursement”) and (ii) any taxes, fees, charges
or other reasonable costs or expenses incurred by such Issuing Lender in
connection with such payment.

(b) If the Borrower is notified as provided in the immediately preceding
sentence by 2:00 P.M., New York City time, on any day, then the Borrower shall
so reimburse such Issuing Lender by 12:00 Noon, New York City time, on the next
succeeding Business Day, and, if so notified after 2:00 P.M., New York City
time, on any day, the Borrower shall so reimburse such Issuing Lender by 12:00
Noon, New York City time, on the second succeeding Business Day.

(c) Each drawing under a Letter of Credit shall (unless an event of the type
described in Section 8(f) shall have occurred and be continuing with respect to
the Borrower, in which case the procedures set forth in Section 3.4 for the
funding of participations shall apply, and other than an LC Disbursement in
respect of an Alternative Currency Letter of Credit) constitute a request by the
Borrower to the Administrative Agent for a borrowing, in the amount of such
drawing of ABR Revolving Loans pursuant to Section 2.5 (or, at the option of the
Administrative Agent and the Swingline Lender in their sole discretion, a
borrowing of Swingline Loans pursuant to Section 2.6). The Borrowing Date with
respect to any such borrowing shall be the first date on which a borrowing of
Revolving Loans (or, if applicable, Swingline Loans) could be made pursuant to
Section 2.5 (or, if applicable, Section 2.72.6) if the Administrative Agent had
received a notice of such borrowing at the time of such drawing under such
Letter of Credit.

(d) Each payment under this Section 3.5 shall be made to the applicable Issuing
Lender at its address for notices specified herein in immediately available
funds in (i) in the case of any Letter of Credit which is not an Alternative
Currency Letter of Credit, Dollars, and (ii) in the case of any Alternative
Currency Letter of Credit, the relevant Alternative Currency. Interest shall be
payable on any and all amounts remaining unpaid by the Borrower under this
Section from the date such amounts become

 

63



--------------------------------------------------------------------------------

payable (whether at stated maturity, by acceleration or otherwise) until payment
in full, at the rate set forth in (i) until the second Business Day following
the date of payment of the applicable drawing, Section 2.14(b) and
(ii) thereafter, Section 2.14(c), in each case payable on demand. If the
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Alternative Currency would subject the Administrative Agent, the applicable
Issuing Lender or any Revolving Lender to any stamp duty, ad valorem charge or
similar tax that would not be payable if such reimbursement were made or
required to be made in Dollars, the Borrower shall, at its option, either
(i) pay the amount of any such tax requested by the Administrative Agent, such
Issuing Lender or such Revolving Lender, as the case may be, or (ii) reimburse
each LC Disbursement made in such Alternative Currency in Dollars, in an amount
equal to the Dollar Equivalent of such LC Disbursement. If the Borrower fails to
reimburse such Issuing Lender for the amount of any LC Disbursement in respect
of an Alternative Currency Letter of Credit issued by such Issuing Lender,
(i) automatically and with no further action required, the Borrower’s obligation
to reimburse the applicable LC Disbursement shall be permanently converted into
an obligation to reimburse the Dollar Equivalent of such LC Disbursement and
(ii) the Administrative Agent shall notify the applicable Issuing Lender and
each Revolving Lender of the applicable LC Disbursement, the Dollar Equivalent
thereof, the payment then due from the Borrower in respect thereof and such
Lender’s Revolving Percentage thereof.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the applicable Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with each Issuing Lender
that such Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. No Issuing Lender
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Issuing Lender.
The Borrower agrees that any action taken or omitted by any Issuing Lender under
or in connection with any Letter of Credit issued by such Issuing Lender or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards of care specified in the
Uniform Customs and, to the extent not inconsistent therewith, the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability of such Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the applicable Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of such Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued by such Issuing
Lender shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

 

64



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1 Financial Condition. The audited consolidated balance sheet of the Borrower
as at December 31, 2013, and the related consolidated statements of earnings,
stockholder’s equity and cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report from KPMG LLP, present
fairly the consolidated financial condition of the Borrower as at such date, and
the consolidated results of its earnings and its consolidated cash flows for the
fiscal year then ended. Such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).

4.2 No Change. Since December 31, 2013 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each of the Borrower and its Subsidiaries
(a) is duly organized, validly existing and in good standing, if applicable,
under the laws of the jurisdiction of its organization, (b) has the corporate
(or similar) power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or other entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except to the extent that the
failure to be so qualified and in good standing could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
corporate (or similar) power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to borrow hereunder. Each Loan Party has taken all necessary
corporate (or similar) action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the borrowings on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
to be obtained or made by any Loan Party in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) consents, authorizations, filings and notices which have been or will be
obtained or made and are in full force and effect on the Closing Date, (ii) the
filings referred to in Section 4.19, (iii) filings with the SEC that may be
required to be made following the execution and delivery hereof in connection
herewith and (iv) immaterial consents, authorizations, filings and notices. Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

65



--------------------------------------------------------------------------------

4.5 No Legal Bar. The execution, delivery and performance by each Loan Party of
this Agreement and the other Loan Documents to which it is a party, the issuance
of Letters of Credit, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any material Contractual
Obligation of the Borrower or any of its Subsidiaries and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No violation of any Requirement of Law or Contractual Obligation applicable to
the Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.

4.6 Litigation. Except as set forth on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened in writing
by or against the Borrower or any of its Subsidiaries or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

4.7 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
title in fee simple to, or a valid leasehold interest in, all its material real
property, and good title to, or a valid leasehold interest in, all its other
material property, and none of such property is subject to any Lien except as
permitted by Section 7.3.

4.9 Intellectual Property. The Borrower and each of its Subsidiaries owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim. The use of Intellectual
Property by the Borrower and its Subsidiaries does not infringe on the rights of
any Person in any material respect.

4.10 Taxes. (a) The Borrower and each of its Subsidiaries has filed or caused to
be filed all Federal, state and other material tax returns that are required to
be filed and has paid all material Taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other material Taxes imposed on it or any of its property by any Governmental
Authority to the extent due and payable (other than any the amount or validity
of which are currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the Borrower or its Subsidiaries, as the case may be) and
(b) except for Liens for Taxes not yet delinquent, no material Tax Lien has been
filed, and, to the knowledge of the Borrower, no claim is being asserted in
writing, that could give rise to a material Tax Lien for any unpaid Tax on any
asset or property of the Borrower or its Subsidiaries, except to the extent that
the validity thereof is being contested in good faith pursuant to appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries, as the case may be.

4.11 Federal Regulations. No part of the proceeds of any Loans will be used for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect except in compliance with the provisions of the Rregulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

66



--------------------------------------------------------------------------------

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower or any of its Subsidiaries pending or, to
the knowledge of the Borrower, threatened; (b) hours worked by and payment made
to employees of the Borrower and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Requirement of Law dealing
with such matters; and (c) all payments due from the Borrower or any of its
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the Borrower or the relevant
Subsidiary.

4.13 ERISA. Except as, in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, during the five-year period prior to the date on
which this representation is made or deemed made, (a) no Reportable Event has
occurred with respect to any Single Employer Plan, (b) no non-exempt “prohibited
transaction” (within the meaning of Section 406 of ERISA or Section 4975 of the
Code) has occurred with respect to any Plan for which the Borrower or any
Commonly Controlled Entity is liable; (c) no Single Employer Plan has failed to
satisfy the “minimum funding standards” (within the meaning of Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (d) each Plan has
complied in all material respects with the applicable provisions of ERISA and
the Code; (e) no Single Employer Plan has been determined to be, or expected to
be, in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (f) no termination of a Single Employer Plan has
occurred; (g) no Lien against the Borrower or any Commonly Controlled Entity and
in favor of the PBGC or a Single Employer Plan has arisen; (h) the actuarial
present value of the accumulated plan benefits of each Single Employer Plan
(determined utilizing the assumptions used for purposes of Accounting Standards
Codification No. 715-30) did not exceed the fair market value of the assets of
such Single Employer Plan allocable to such accrued benefits; (i) neither the
Borrower nor any Commonly Controlled Entity has incurred or, to the knowledge of
the Borrower, is reasonably expected to incur, any withdrawal liability to any
Multiemployer Plan; and (j) neither the Borrower nor any Commonly Controlled
Entity has received notice concerning the imposition of withdrawal liability or
a determination that a Multiemployer Plan is, or is expected to be, in
Reorganization, Insolvent, or in endangered or critical status (within the
meaning of Section 432 of the Code or Section 305 or Title IV of ERISA).

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees, independent contractors or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of any
Subsidiary, except as created by the Loan Documents or as set forth on Schedule
4.15.

4.16 Use of Proceeds. The proceeds of the Term Loans shall be used to refinance
Indebtedness of the Borrower under the Existing Credit Agreement, and the
proceeds of the Revolving Loans and the Swingline Loans, and the Letters of
Credit, shall be used for general corporate purposes.

 

67



--------------------------------------------------------------------------------

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by the Borrower or
any of its Subsidiaries (the “Properties”) do not contain any Materials of
Environmental Concern in amounts or concentrations or under circumstances that
constitute or constituted a violation by Borrower or its Subsidiaries of, or
could give rise to liability of Borrower or its Subsidiaries under, any
Environmental Law;

(b) neither the Borrower nor any of its Subsidiaries has received any notice of,
or is otherwise aware of, any violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the business
presently or formerly operated by the Borrower or any of its Subsidiaries (the
“Business”), nor does the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
by or on behalf of the Borrower or its Subsidiaries from the Properties or
otherwise in connection with the Business, in violation of, or in a manner or to
a location that could give rise to liability under, any Environmental Law, nor
have any Materials of Environmental Concern been generated, treated, stored, or
disposed of, or have otherwise come to be located at, on or under any of the
Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Subsidiary is or will be named as a party with respect
to the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at, to, on, under or from the Properties or arising from or related to
the operations of the Borrower or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability of Borrower or its
Subsidiaries under Environmental Laws;

(f) the Borrower, its Subsidiaries, the Business, the Properties and all
operations at the Properties are in compliance and have in the last five years
been in compliance with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and

(g) neither the Borrower nor any of its Subsidiaries has, by contract or by
operation of law, assumed any liability of any other Person or agreed to
indemnify any other person for liability under Environmental Laws.

4.18 Accuracy of Information, etc. (a) No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was

 

68



--------------------------------------------------------------------------------

so furnished (or if otherwise specified herein or therein, as of such date), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which such statements were made. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.

(b) The Annual Report on Form 10-K of the Borrower for the year ended
December 31, 2013 (the “SEC Report”) as of its filing date complied in all
material respects with the applicable requirements of the Securities Exchange
Act of 1934, as amended, and the applicable rules and regulations promulgated
thereunder. The SEC Report at the time of filing did not contain any untrue
statements of material fact or omitted a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Forward looking
statements and other statements contained in the SEC Report are subject to the
cautionary language and risk factors contained in the SEC Report.

4.19 Security DocumentsInterest in Collateral. (a) The Guarantee and
Collateralprovisions of this Agreement isand the other Loan Documents are
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described in Section 3 thereof and proceeds of such Collateral. In
the case of (i) the Pledged Equity Interests described in the Guarantee and
Collateral Agreement, when stock certificates representing such certificated
Pledged Equity Interests are delivered to the Administrative Agent (together
with a properly completed and executed stock power or endorsement) or when
financing statements in appropriate form are filed in the offices specified on
Schedule 4.19(a) and, (ii) Deposit Accounts, when such Deposit Accounts are
subject to a Deposit Account Control Agreement and (iii) the other Collateral
described in the Guarantee and Collateral Agreement, when financing statements
and other filings specified on Schedule 4.19(a) (or otherwise notified to the
Administrative Agent) in appropriate form are filed in the offices specified on
Schedule 4.19(a) (or otherwise notified to the Administrative Agent), the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral (other than motor vehicles, aircraft, vessels, Deposit Accounts
(as defined in the Guarantee and Collateral Agreement), leasehold estates in
real property and intellectual property registrations outside the United States)
and the proceeds thereof, as security for the Obligations (as defined in the
Guarantee and Collateral Agreement), in each case prior and superior in right to
any other Person (except, in the case of Collateral other than Pledged Equity
Interests, Liens permitted by Section 7.3).

(b) Upon execution and delivery thereof, each of the Mortgages is effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable Lien on the Mortgaged Properties
described therein and proceeds thereof, and when the Mortgages are filed in the
offices specified on Schedule 4.19(b), each such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person except Liens permitted by
Section 7.3. Schedule 4.19(b) lists, as of the Closing Date, each parcel of
owned real property located in the United States and held by the Borrower or any
of its Subsidiaries that has a value, in the reasonable opinion of the Borrower,
in excess of $750,000.

 

69



--------------------------------------------------------------------------------

4.20 Solvency. Each Loan Party is Solvent on the Closing Date and will continue
to be, Solvent.

4.21 Senior Indebtedness. The Obligations constitute “Senior Indebtedness” of
the Borrower under and as defined in each Senior Subordinated Note Indenture, if
any. The obligations of each Subsidiary Guarantor under the Guarantee and
Collateral Agreement constitute “Guarantor Senior Indebtedness” of such
Subsidiary Guarantor under and as defined in each Senior Subordinated Note
Indenture, if any.

4.22 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

4.23 Insurance. Each of the Borrower and its Subsidiaries is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which it is engaged;
and none of the Borrower or any of its Subsidiaries (a) has received notice from
any insurer or agent of such insurer that substantial capital improvements or
other material expenditures will have to be made in order to continue such
insurance or (b) has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers at a cost that could not reasonably be
expected to have a Material Adverse Effect.

4.24 Lease Payments. Each of the Borrower and its Subsidiaries has paid all
payments required to be made by it within any specified grace periods under
leases of real property where any of the Collateral is or may be located from
time to time (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or such Subsidiary, as the case may be), except as could not reasonably be
expected to have a Material Adverse Effect; no landlord Lien has been filed,
and, to the knowledge of the Borrower, no claim is being asserted, with respect
to any such payments, in each case that could, when taken together with any
other such liens or claims, reasonably be expected to have a Material Adverse
Effect.

4.25 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to achieve compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees, and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Bborrowing or Letter of Credit, use of proceeds or other transaction
contemplated by the Creditthis Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

4.26 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

 

70



--------------------------------------------------------------------------------

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extensions of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent (it being
understood that defined terms used in this Section 5.1 have the meaning given
thereto under this Agreement on the Closing Date):

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower
and each Lender and (ii) the Guarantee and Collateral Agreement and the
Intellectual Property Security Agreement, executed and delivered by a duly
authorized officer of each relevant Loan Party.

(b) Refinancing. The Administrative Agent shall have received evidence
reasonably satisfactory to it that all Indebtedness incurred pursuant to the
Existing Credit Agreement (other than any letters of credit issued thereunder
which are outstanding on the Closing Date and continued as Letters of Credit
hereunder) shall have been repaid (or shall be repaid substantially
contemporaneously with the initial funding of Loans on the Closing Date) and all
commitments, security interests and guarantees in connection therewith shall
have been terminated.

(c) Projections. The Lenders shall have received satisfactory projections for
the fiscal years 2014 through 2018.

(d) Financial Statements. The Lenders shall have received the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries
for the fiscal year ended December 31, 2013, and the related consolidated
statements of income and of stockholders’ equity and cash flows for such fiscal
year.

(e) Closing Certificate. The Administrative Agent shall have received a
certificate of the Borrower and each Subsidiary Guarantor, dated the Closing
Date, substantially in the form of Exhibit C, with appropriate insertions and
attachments.

(f) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer or treasurer of the
Borrower.

(g) Fees. The Lenders, the Lead Arrangers and each Agent shall have received all
fees required to be paid, and all reasonable expenses for which invoices have
been presented (including, without limitation, the reasonable fees,
disbursements and other charges of counsel to the Agents), on or before the
Closing Date. All such amounts may be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.

(h) Legal Opinion. The Administrative Agent shall have received legal opinions
of Fulbright & Jaworski LLP, counsel to the Borrower and its Subsidiaries, and
such other local counsel as may be reasonably required by the Administrative
Agent, in each case covering such matters as the Administrative Agent may
reasonably request.

(i) Patriot Act. The Administrative Agent shall have received, at least three
days prior to the Closing Date, all documentation and other information timely
requested by the Administrative Agent or any Lender and required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

71



--------------------------------------------------------------------------------

(j) Flood Hazard Determinations and Flood Insurance Documentation. The
Administrative Agent shall have received a completed “Life-of-Loan” Federal
Emergency Management Agency standard flood hazard determination together with
(A) a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and the applicable Loan Party) and
(B) a copy of, or a certificate as to coverage under, and a declaration page
relating to, any insurance policies with respect to any Mortgaged Property
located in a special flood hazard area, in form and substance reasonably
acceptable to the Administrative Agent.

5.2 Conditions to Amendment. The agreement of each Lender to make any extension
of credit (including any increase or extension of a Letter of Credit) requested
to be made by it is subject to the satisfaction, prior to or concurrently with
the making of such extension of credit (or increase or extension of a Letter of
Credit) on the Amendment Effective Date, of the following conditions precedent:

(a) Fourth Amendment and Other Loan Documents. The Administrative Agent shall
have received (i) the Fourth Amendment, executed and delivered by a duly
authorized officer of the Borrower and the Required Lenders, (ii) the Guarantee
and Collateral Agreement executed and delivered by a duly authorized officer of
each relevant Loan Party, (iii) a reaffirmation agreement executed and delivered
by a duly authorized officer of each relevant Loan Party and (iv) such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(b) Financial Statements and Projections. The Lenders shall have received
(i) the audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries for the fiscal years ended December 31, 2014, December 31, 2015 and
December 31, 2016, and the related consolidated statements of income and of
stockholders’ equity and cash flows for such fiscal years, (ii) unaudited
interim consolidated balance sheets of the Borrower and its consolidated
Subsidiaries for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available and the related
consolidated statements of income and of stockholders’ equity and cash flows for
such fiscal quarters and (iii) satisfactory projections through the fiscal year
2021.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
the Borrower and each Subsidiary Guarantor, dated the Amendment Effective Date,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, and (ii) a good standing certificate for the Borrower and each
Subsidiary Guarantor from its jurisdiction of organization or the substantive
equivalent available in the jurisdiction of organization for the Borrower and
each Subsidiary Guarantor from the appropriate governmental officer in such
jurisdiction.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer or treasurer of the Borrower,
dated as of the Amendment Effective Date (i) stating that no Default or Event of
Default has occurred and is continuing, (ii) stating that each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents are true and correct in all material respects (or in all respects if
qualified by materiality or by reference to a Material Adverse Effect) on and as
of such date, and (iii) certifying as to any other factual matters as may be
reasonably requested by the Administrative Agent.

 

72



--------------------------------------------------------------------------------

(e) Fees. The Lenders, the Lead Arrangers and each Agent shall have received all
fees required to be paid, and all reasonable expenses for which invoices have
been presented (including, without limitation, the reasonable fees,
disbursements and other charges of counsel to the Agents), on or before the
Amendment Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each jurisdiction where the Loan Parties are organized and
where the assets of the Loan Parties are located, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3 or discharged on or prior to the Amendment Effective Date pursuant
to a pay-off letter or other documentation satisfactory to the Administrative
Agent.

(g) The Administrative Agent shall have received a notice pursuant to
Section 2.9 of the Original Credit Agreement that on the Amendment Effective
Date the Revolving Commitments shall be reduced to $350,000,000.

(h) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer or treasurer of the
Borrower.

(i) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of April 30,
2017, together with such supporting documentation and supplemental reporting as
agreed by the Administrative Agent and the Borrower.

(j) Closing Availability. After giving effect to all borrowings to be made on
the Amendment Effective Date, the issuance of any Letters of Credit on the
Amendment Effective Date and the payment of all fees and expenses due hereunder,
and with all of the Loan Parties’ indebtedness, liabilities, and obligations
current, Availability shall not be less than $125,000,000.

(k) Pledged Capital Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the Capital Stock pledged
pursuant to the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Agent pursuant to the Guarantee and Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

(l) Filings, Registrations and Recordings. Subject to Section 6.15, each
document (including any Uniform Commercial Code financing statement) required by
the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of itself, the Lenders and
the other Secured Parties, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.

(m) Legal Opinion. The Administrative Agent shall have received legal opinions
of Winston & Strawn LLP, counsel to the Borrower and its Subsidiaries, and such
other local counsel as may be reasonably required by the Administrative Agent,
in each case covering such matters as the Administrative Agent may reasonably
request.

 

73



--------------------------------------------------------------------------------

(n) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 6.5
hereof and Section 5.3 of the Guarantee and Collateral Agreement.

(o) Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Loan Parties’ Accounts, Inventory and
related working capital matters and of the Borrower’s related data processing
and other systems, the results of which shall be satisfactory to the
Administrative Agent in its sole discretion.

(p) Appraisals. The Administrative Agent shall have received appraisals of the
applicable Loan Parties’ Inventory and Rental Agreement Portfolio from one or
more firms satisfactory to the Administrative Agent, which appraisals shall be
satisfactory to the Administrative Agent in its sole discretion.

(q) Patriot Act. The Administrative Agent shall have received, at least three
days prior to the Amendment Effective Date, all documentation and other
information timely requested by the Administrative Agent or any Lender and
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Lender of the Amendment Effective Date, and such notice shall be conclusive and
binding.

5.25.3 Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit (including any Incremental Term Loan and any
increase or extension of a Letter of Credit) requested to be made by it on any
date (including its initial extension of credit) is subject to the satisfaction
of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (unless such representations expressly relate to an earlier date, in
which case they shall be true and correct in all material respects on and as of
such earlier date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) No Protective Advances. No Protective Advances shall be outstanding.

Each borrowing by and issuance, increase or extension of a Letter of Credit on
behalf of the Borrower hereunder shall constitute a representation and warranty
by the Borrower as of the date of such borrowing or issuance, increase or
extension of such Letter of Credit that the conditions contained in this
Section 5.25.3 have been satisfied.

 

74



--------------------------------------------------------------------------------

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as any Commitment remains in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent (and the
Administrative Agent shall promptly provide to each Lender, by posting to
Intralinks or otherwise):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of earnings and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by KPMG LLP
or other independent certified public accountants of nationally recognized
standing; provided, that the Borrower shall be deemed to have furnished said
financial statements for purposes of this Section 6.1(a) once (i) the same shall
have been made available on “EDGAR” (or any successor thereto) on the Borrower’s
Annual Report on Form 10-K or on the Borrower’s home page on the worldwide web
(which page is, as of the date of this Agreement, located at
www.rentacenter.com) and (ii) the Borrower shall have sent the Administrative
Agent notice thereof; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of earnings and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of notes
thereto); provided, that the Borrower shall be deemed to have furnished said
financial statements for purposes of this Section 6.1(b) once (i) the same shall
have been made available on “EDGAR” (or any successor thereto) on the Borrower’s
Quarterly Report on Form 10-Q or on the Borrower’s home page on the worldwide
web (which page is, as of the date of this Agreement, located at
www.rentacenter.com) and (ii) the Borrower shall have sent the Administrative
Agent notice thereof.;

(c) as soon as available, but in any event not later than 30 days after the end
of each calendar month of the Borrower (other than the third, sixth, ninth and
twelfth such month), the unaudited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such month and the related
unaudited consolidated statements of earnings and of cash flows for such month
and the portion of the fiscal year through the end of such month, setting forth
in each case in comparative form the figures for the previous year, certified by
a Responsible Officer as being fairly stated in all material respects (subject
to normal year-end audit adjustments and the absence of notes thereto); and

(d) as soon as available, but in any event not later than 30 days after the end
of each calendar month of the Borrower, a Collateral Monitoring Template.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

75



--------------------------------------------------------------------------------

6.2 Certificates; Other Information. Furnish to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making under Section 7.1
the examination necessary therefor no knowledge was obtained of any Event of
Default, except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a), (b) or (c), (i) a certificate of a Responsible Officer stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate and (ii) (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Borrower and its Subsidiaries with the provisions
of this Agreement referred to therein as of the last day of the calendar month,
fiscal quarter or fiscal year of the Borrower, as applicable, and (y) to the
extent not previously disclosed to the Administrative Agent, a report describing
each new Subsidiary of any Loan Party, any change in the name or jurisdiction of
organization of any Loan Party and any new fee owned real property or material
Intellectual Property acquired by any Loan Party since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date);

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income, resulting applicable financial covenant
ratios and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect;

(d) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the portion of the Projections covering such periods and to the comparable
periods of the previous year; provided, that delivery of the Report on Form 10-Q
filed with the SEC with respect to such fiscal quarter shall be deemed to
satisfy the foregoing requirement;

(e) no later than five Business Days prior to the proposed date of effectiveness
thereof, copies of any proposed amendment, supplement, waiver or other
modification with respect to the Senior Unsecured Note Indenture if the
effectiveness thereof requires the approval of any percentage of the holders of
Indebtedness thereunder;

(f) within five Business Days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities; and

 

76



--------------------------------------------------------------------------------

(g) as soon as available but in any event within 30 days of the end of each
calendar month (or, at any time during a Weekly Borrowing Base Period, within
three Business Days of the end of each calendar week), a Borrowing Base
Certificate and supporting information in connection therewith, together with
any additional reports with respect to the Borrowing Base as the Administrative
Agent may reasonably request;

(h) prior to any sale or other disposition (in one transaction or a series of
related transactions) of assets that provide in excess of $20,000,000 of value
to the Borrowing Base, a Borrowing Base Certificate (giving effect to such sale
or other disposition) and supporting information in connection therewith,
together with any additional reports with respect to the Borrowing Base as the
Administrative Agent may reasonably request;

(i) as soon as available but in any event within 30 days of the end of each
calendar month (or, at any time during a Weekly Borrowing Base Period, within
three Business Days of the end of each calendar week), as of the period then
ended, all delivered electronically in a text formatted file acceptable to the
Administrative Agent:

(i) a detailed aging of the Loan Parties’ Accounts in respect of installment
sales, including all invoices aged by due date (with an explanation of the terms
offered), prepared in a manner reasonably acceptable to the Administrative
Agent, together with a summary specifying the name, address, and balance due for
each Account Debtor;

(ii) a schedule detailing the Loan Parties’ Inventory Held for Rent, in form
satisfactory to the Administrative Agent, (1) by location (showing any such
Inventory in transit and any such Inventory located with a third party under any
consignment, bailee arrangement or warehouse agreement), (2) by product type,
and by volume on hand, which Inventory shall be valued at the lower of cost
(determined on a first-in, first-out basis) or market and adjusted for Reserves
as the Administrative Agent has previously indicated to the Borrower are deemed
by the Administrative Agent to be appropriate, and (3) including a report of any
variances or other results of Inventory counts performed by the Borrower since
the last Inventory schedule (including information regarding sales or other
reductions, additions, returns, credits issued by the Borrower and complaints
and claims made against the Borrower);

(iii) a schedule (in electronic form) detailing the Loan Parties’ Eligible
Rental Agreements;

(iv) a worksheet of calculations prepared by the Borrower to determine Eligible
Installment Sales Accounts, Eligible Inventory Held for Rent and Eligible Rental
Agreements, such worksheet detailing the Accounts arising from installment sales
agreements excluded from Eligible Installment Sales Accounts, the Inventory Held
for Rent excluded from Eligible Inventory Held for Rent and the rental
agreements excluded from Eligible Rental Agreements and, in each case, the
reason for such exclusion;

(v) a reconciliation of the Borrower’s Eligible Installment Sales Accounts and
Eligible Inventory Held for Rent between (A) the amounts shown in the Borrower’s
general ledger and financial statements and the reports delivered pursuant to
clauses (i), (ii) and (iii) above and (B) the amounts and dates shown in the
reports delivered pursuant to clauses (i), (ii) and (iii) above and the
Borrowing Base Certificate delivered pursuant to Section 6.2(g) as of such date;
and

 

77



--------------------------------------------------------------------------------

(vi) a reconciliation of the loan balance per the Borrower’s general ledger to
the loan balance under this Agreement;

(j) as soon as available but in any event within 30 days of the end of each
calendar month, as of the month then ended (or, at any time during a Weekly
Borrowing Base Period, within three Business Days of the end of each calendar
week, as of the calendar week then ended), a schedule and aging of the
Borrower’s accounts payable, delivered electronically in a text formatted file
acceptable to the Administrative Agent;

(k) promptly upon the Administrative Agent’s request:

(i) copies of invoices issued by the Borrower in connection with any Accounts,
credit memos, shipping and delivery documents, and other information related
thereto;

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory purchased by any Loan Party; and

(iii) a schedule detailing the balance of all intercompany accounts of the Loan
Parties; and

(gl) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

Information required to be delivered pursuant to subsection (d) or (f) of this
Section 6.2 shall be deemed to have been delivered once (i) the same shall have
been made available on “EDGAR” (or any successor thereto) on the Borrower’s
annual report, quarterly report or current reports or on the Borrower’s home
page on the worldwide web (which page is, as of the date of this Agreement,
located at www.rentacenter.com) and (ii) the Borrower shall have sent the
Administrative Agent notice thereof.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries, as the case may be.

6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its corporate (or similar) existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect;
and (c) maintain in effect and enforce policies and procedures designed to
achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

6.5 Maintenance of Property; Insurance. Keep all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted and maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business

 

78



--------------------------------------------------------------------------------

interruption expense coverage) as are usually insured against in the same
general area by companies engaged in the same or a similar business and as
required pursuant to the Security Documents. Without limiting the foregoing, if
at any time any Building (as defined in the Flood Insurance Laws) located on any
Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then the Borrower shall, or shall cause the applicable Loan Party to
(A) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount reasonably satisfactory to the
Administrative Agent and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(B) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.

6.6 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities and (b) subject to the provisions of
Section 10.14, permit representatives of the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants. Each Loan Party
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to each Loan Party’s assets for internal use by the Administrative Agent and the
Lenders (“Reports”). The Loan Parties shall be responsible for the costs of
expenses of one field examination during any 12-month period and one
(1) additional field examination (for the total of two such field examinations
during any 12-month period) conducted at any time after Availability falls below
the greater of (i) $70,000,000 and (ii) 25% of the lesser of (x) the Total
Revolving Commitments and (y) the Borrowing Base. Additionally, the Loan Parties
shall be responsible for the costs and expenses of any field examinations
conducted while a Specified Event of Default has occurred and is continuing.

6.7 Notices. Promptly give notice to the Administrative Agent (and the
Administrative Agent shall promptly provide such notice to each Lender, by
posting to Intralinks or otherwise) of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding that exists at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if reasonably expected to be adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting the Borrower or any of its
Subsidiaries in which injunctive or similar relief is sought which could
reasonably be expected to be granted and which, if granted, could reasonably be
expected to have a Material Adverse Effect;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Single Employer Plan; a failure to make
any required contribution to a Plan or a Multiemployer Plan that, in each case,
could reasonably be expected to have a Material Adverse Effect; a determination
that any Single Employer Plan is in “at risk” status; the creation of any Lien
in favor of the PBGC or a Single Employer Plan; any withdrawal from, or the
termination of,

 

79



--------------------------------------------------------------------------------

any Single Employer Plan; any withdrawal from, or the termination,
Reorganization or Iinsolvency of, any Multiemployer Plan; or the determination
that any Multiemployer Plan is in endangered or critical status (within the
meaning of Section 432 of the Code or Section 305 or Title IV of ERISA); or
(ii) the institution of proceedings or the taking of any other action by the
PBGC, the Borrower, any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from or the termination of any Single Employer
Plan or Multiemployer Plan, or the Reorganization or Iinsolvency any
Multiemployer Plan;

(e) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that Borrower or any Commonly Controlled
Entity may request with respect to any Multiemployer Plan; provided, that if the
Borrower or any of its Commonly Controlled Entities have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Borrower and/or its Commonly Controlled Entities shall promptly make a
request for such documents or notices from such administrator or sponsor and the
Borrower shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof; and further provided, that
the rights granted to the Administrative Agent in this section shall be
exercised not more than once during a 12-month period; and

(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

6.8 Environmental Laws. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) comply with, and contractually require compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and contractually require that all tenants and
subtenants obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws; and

(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws.

6.9 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by the Borrower or any of its Subsidiaries (other than
(v) Capital Stock issued by the Borrower, (w) any vehicles, aircraft, vessels,
leasehold interests, foreign registrations related to Intellectual Property, and
any immaterial inventory and equipment, (x) any property described in paragraph
(b), (c) or (d) below, (y) any property subject to a Lien expressly permitted by
Section 7.3( gc) and (z) property acquired by any Specified Subsidiary) as to
which the Administrative Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in such property, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.

 

80



--------------------------------------------------------------------------------

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $750,000 acquired after the
Closing Date by the Borrower or any of its Subsidiaries (other than (x) any such
real property subject to a Lien expressly permitted by Section 7.3( gc) or (jf)
and (z) real property acquired by any Specified Subsidiary), within sixty
(60) days (as such time period may be extended by the Administrative Agent in
its sole discretion) of the acquisition of such real property (i) execute and/or
deliver, as applicable, the items set forth in Section 5.1(j) and Section 6.12
with respect to such real property. Notwithstanding the foregoing, the
Administrative Agent shall not enter into any Mortgage in respect of any real
property acquired by any Loan Party after the Closing Date until the date that
is (i) if such Mortgaged Property relates to a property not located in a
“special flood hazard area”, ten (10) Business Days or (ii) if such Mortgaged
Property relates to a property located in a “special flood hazard area”, thirty
(30) days, after the Administrative Agent has delivered to the Lenders the
following documents in respect of such real property: (x) a completed flood
hazard determination from a third party vendor; (y) if such real property is
located in a “special flood hazard area”, (A) a notification to the applicable
Loan Parties of that fact and (if applicable) notification to the applicable
Loan Parties that flood insurance coverage is not available and (B) evidence of
the receipt by the applicable Loan Parties of such notice; and (z) if required
by Flood Insurance Laws, evidence of required flood insurance; provided, that in
the case of both (i) and (ii), if Bank of America, N.A. provides written notice
to the Administrative Agent before the expiration of the applicable period that
its flood insurance due diligence and/or flood insurance compliance has not been
completed, together with reasonable supporting detail regarding such
non-completion, such period shall be extended until such time that the
Administrative Agent shall have received written confirmation from such bank (or
banks) that flood insurance due diligence and flood insurance compliance have
been completed by such banks (or banks) (such written confirmation not to be
unreasonably withheld, conditioned or delayed).

(c) With respect to any new Subsidiary (other than a Foreign Subsidiary) created
or acquired after the Closing Date by the Borrower or any of its Subsidiaries
(which, for the purposes of this paragraph (c), shall include any existing
Subsidiary that ceases to be a Foreign Subsidiary or a Permitted Non-Guarantor
Subsidiary but shall exclude the Insurance Subsidiary), promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any Loan Party (except Capital Stock constituting
Investments permitted under Section 7.8(g) or (j)), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock (or other transfer) powers, in blank, executed and delivered
by a duly authorized officer of such Loan Party and (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement,
(B) to take such actions necessary or advisable to grant to the Administrative
Agent for the benefit of the Secured Parties a perfected first priority security
interest in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Subsidiary, including the filing of Uniform Commercial
Code financing statements and Intellectual Property Security Agreements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C, with appropriate insertions and attachments; provided, that such
new Subsidiary shall not be required to comply with the requirements of clause
(iii) above if (w) such Subsidiary is not a Wholly Owned Subsidiary, (x) the
Investment in such Subsidiary is permitted under Section 7.8( kh), (y) such
Subsidiary promptly notifies the Administrative Agent in writing of its election
not to comply with the requirements of clause (iii) above and (z) such
Subsidiary, together with each other Subsidiary that elects not to comply with
the requirements of clause (iii) above, represents, as of the date of such
notice under the foregoing clause (y), (1) less than 10% of the

 

81



--------------------------------------------------------------------------------

consolidated total assets of the Borrower and its Subsidiaries as of the most
recently ended fiscal quartercalendar month of the Borrower, (2) less than 10%
of the consolidated total revenues of the Borrower and its Subsidiaries for the
four fiscal quarters12 calendar months of the Borrower most recently ended, and
(3) less than 10% of the Consolidated EBITDA of the Borrower and its
Subsidiaries for the four fiscal quarters12 calendar months of the Borrower most
recently ended, in each case as determined on a consolidated basis in conformity
with GAAP consistently applied (any such new Subsidiary, a “Permitted
Non-Guarantor Subsidiary”).

(d) With respect to any new Foreign Subsidiary that is a first tier Foreign
Subsidiary and that is created or acquired after the Closing Date by the
Borrower or any of its Subsidiaries (other than any Specified Subsidiary),
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by the Borrower or any Domestic
Subsidiaries (provided, that in no event shall more than 65% of the total
outstanding voting Capital Stock of any such new Subsidiary be required to be so
pledged), and (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock (or other transfer)
powers, in blank, executed and delivered by a duly authorized officer of the
Borrower or such Subsidiary, as the case may be, and take such other action as
may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein; provided, that the
Borrower and its Subsidiaries shall not be required to comply with the
requirements of this Section 6.9(d) if the Administrative Agent, in its sole
discretion, determines the cost of such compliance is excessive in relation to
the value of the collateral security to be afforded thereby.

6.10 Permitted Acquisitions and Permitted Foreign Acquisitions. Deliver to the
Lenders, within 30 Business Days after the closing date of any Permitted
Acquisition or Permitted Foreign Acquisition involving a Purchase Price greater
than or equal to $75,000,000, each of the following: (a) a description of the
property, assets and/or equity interest being purchased, in reasonable detail;
(b) a copy of the purchase agreement pursuant to which such acquisition was or
is to be consummated or a term sheet or other description setting forth the
essential terms and the basic structure of such acquisition; (c) projected
statements of income for the entity that is being acquired (or the assets, if an
acquisition of assets) for at least a two-year period following such acquisition
(including a summary of assumptions or pro forma adjustments for such
projections); (d) to the extent made available to the Borrower, historical
financial statements for the entity that is being acquired (or the assets, if an
acquisition of assets) (including balance sheets and statements of income,
retained earnings and cash flows for at least a two-year period prior to such
acquisition); and (e) confirmation, supported by detailed calculations, that the
Borrower and its Subsidiaries would have been in compliance with all the
covenants in Section 7.1 for the fiscal quartercalendar month ending immediately
prior to the consummation of such acquisition, with such compliance determined
on a pro forma basis as if such acquisition had been consummated on the first
day of the Reference Period ending on the last day of such fiscal
quartercalendar month.

6.11 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request,
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Secured Parties with respect to
the Collateral (or with respect to any additions thereto or replacements or
proceeds or products thereof or with respect to any other property, rights or
assets hereafter acquired by the Borrower or any Subsidiary which may be deemed
to be part of the Collateral) pursuant hereto or thereto. Upon the exercise by
the Administrative Agent or any Secured Party of any power, right, privilege or
remedy pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental

 

82



--------------------------------------------------------------------------------

Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lender may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

6.12 Real Property Mortgages. Within 90 days of the Closing Date (as such time
period may be extended by the Administrative Agent in its sole discretion) with
respect to any Mortgaged Property owned in fee simple by any Loan Party on the
Closing Date:

(ai) Mortgages; Fixture Filings. A Mortgage encumbering such Mortgaged Property
in favor of the Administrative Agent, for the benefit of the Secured Parties,
duly executed and acknowledged by each Loan Party that is the owner of or holder
of any interest in such Mortgaged Property, and otherwise in form for recording
in the recording office of the appropriate Clerk of Court of the County where
each such Mortgaged Property is situated, together with such certificates,
affidavits, questionnaires or returns as may be necessary or advisable in
connection with the recording or filing thereof to create a lien under
applicable laws, and such financing statements and other instruments as may be
necessary or advisable to grant a mortgage or deed of trust lien under the laws
of the applicable jurisdiction on the Mortgaged Property and fixtures located
thereon;

(bii) Consents and Approvals. Such consents, approvals, assignments, amendments,
supplements, estoppels, tenant subordination agreements, non non-disturbance
agreements or other instruments as may be reasonably necessary or advisable in
order for the applicable Loan Party to grant the Lien of the Mortgage with
respect thereto;

(ciii) Title Insurance Policies. A policy of title insurance (or marked-up title
insurance commitment having the effect of a policy of title insurance) (a “Title
Policy”) insuring the Lien of such Mortgage as a valid first mortgage or deed of
trust Lien on the Mortgaged Property described therein in an amount not less
than the estimated fair market value of such Mortgaged Property as reasonably
determined by the Borrower and, if applicable, which Title Policy shall (A) be
issued by a nationally-recognized title insurance company reasonably acceptable
to the Administrative Agent (the “Title Company”), (B) include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Administrative Agent, (C) be supplemented by a
“tie-in” or “aggregation” endorsement, if available under applicable law, and
such other endorsements as may reasonably be requested by the Administrative
Agent (including endorsements on matters relating to usury, first loss, zoning,
contiguity, revolving credit, doing business, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, and so-called comprehensive coverage over covenants and restrictions)
if available under applicable law, and (ED) contain no exceptions to title other
than Liens permitted by Section 7.3 and other exceptions acceptable to the
Administrative Agent in its sole discretion;

(div) Affidavits and Other Information. Such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as may be required to induce the
Title Company to issue the Title Policies and endorsements contemplated above;

(ev) Payment of Title Fees and Premiums. Evidence reasonably acceptable to the
Administrative Agent of payment by Borrower of all Title Policy premiums, search
and examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the Title Policies and endorsements contemplated
above;

 

83



--------------------------------------------------------------------------------

(fvi) Leases. Copies of all leases (or other agreements relating to possessory
interests, if any) affecting such Mortgaged Property pursuant to which any Loan
Party holds the lessor’s (or other grantor’s or licensor’s) interest, which
agreement shall, if so requested by the Administrative Agent, be subordinate to
the Lien of the applicable Mortgage, either expressly by its terms or pursuant
to a subordination, non-disturbance and attornment agreement in form and
substance reasonably acceptable to the Administrative Agent;

(gvii) Opinions. Favorable written opinions, addressed to the Administrative
Agent and the Secured Parties, of local counsel to the Loan Parties in each
jurisdiction (i) where such Mortgaged Property is located and (ii) where the
applicable Loan Party granting the Mortgage on such Mortgaged Property is
organized, regarding the due execution, delivery and enforceability of each such
Mortgage, the corporate formation, existence and good standing of the applicable
Loan Party, and such other matters as may be reasonably requested by the
Administrative Agent, each in form and substance reasonably acceptable to the
Administrative Agent; and

(hviii) Surveys. A survey of such Mortgaged Property that is (A) (w) prepared by
a surveyor or engineer licensed to perform surveys in the jurisdiction where
such Mortgaged Property is located, (x) certified to the Administrative Agent
and the Title Company, (y) compliant with the minimum requirements of the
American Land Title Association as such requirements are in effect on the date
of preparation thereof and (z) sufficient for the Title Company to remove the
standard survey exception from the applicable Title Policy and to provide
reasonable and customary survey-related endorsements thereto or (B) otherwise
acceptable to the Administrative Agent (a “Survey”); provided, however, that a
Survey shall not be required to the extent that (x) an existing survey together
with an “affidavit of no change” satisfactory to the Title Company is delivered
to the Administrative Agent and the Title Company and (y) the Title Company
removes the standard survey exception from the applicable Title Policy and
provides reasonable and customary survey-related endorsements thereto.

6.13 Appraisals. At any time that the Administrative Agent requests, the
Borrower will, and will cause each Subsidiary to, provide the Administrative
Agent with appraisals or updates thereof of its Inventory and Rental Agreement
Portfolio from an appraiser selected and engaged by the Administrative Agent,
and prepared on a basis satisfactory to the Administrative Agent, such
appraisals and updates to include information required by any applicable
Requirement of Law. The Loan Parties shall be responsible for the costs of
expenses of one Inventory and Rental Agreement Portfolio appraisal during any
12-month period and (a) during the first 12 months ending after the Amendment
Effective Date, one (1) additional Inventory and Rental Agreement Portfolio
appraisal (for a total of two such Inventory and Rental Agreement Portfolio
appraisals during such 12-month period) and (b) one (1) additional Inventory and
Rental Agreement Portfolio appraisal (for a total of two such Inventory and
Rental Agreement Portfolio appraisals during any 12-month period (other than the
first 12 months ending after the Amendment Effective Date) and a total of three
such Inventory and Rental Agreement Portfolio appraisals during the first 12
months ending after the Amendment Effective Date) conducted at any time after
Availability falls below the greater of (i) $70,000,000 and (ii) 25% of the
lesser of (x) the Total Revolving Commitments and (y) the Borrowing Base.
Additionally, the Loan Parties shall be responsible for the costs and expenses
of any such appraisals conducted while a Specified Event of Default has occurred
and is continuing.

 

84



--------------------------------------------------------------------------------

6.14 Rental and Sales Agreements. (a) From and after the date that is 90 days
after the Amendment Effective Date, any new rental agreements entered into by a
Loan Party with a customer of such Loan Party and any new installment sales
agreements entered into by a Loan Party with a customer of such Loan Party (the
foregoing agreements, the “Subject Agreements”) shall be promptly delivered
either (i) to the Specified Location or (ii) to the Administrative Agent (or a
designee thereof), and if so delivered to the Administrative Agent (or a
designee thereof), duly indorsed in a manner reasonably satisfactory to the
Administrative Agent. For so long as any Subject Agreements are located at the
Specified Location, (x) the Subject Agreement shall be kept under lock and key
and only the Designated Contacts shall have keys, (y) such Specified Location
shall be subject to a Collateral Access Agreement and (z) the Borrower shall
permit representatives of the Administrative Agent, upon reasonable prior
notice, to visit the Specified Location and inspect the Subject Agreements.

(b) From and after the date that is 90 days after the Amendment Effective Date,
the Borrower shall ensure that any new Subject Agreements bear the following
legend: “This writing and the obligations evidenced hereby are subject to the
security interest of JPMorgan Chase Bank, N.A., as Administrative Agent.”

6.15 Deposit Account Control Agreements; Insurance. Within 90 days after the
Amendment Effective Date (or such later date as the Administrative Agent may
agree), the Administrative Agent shall have received (a) each Deposit Account
Control Agreement required to be provided pursuant to Section 5.13 of the
Guarantee and Collateral Agreement and (b) evidence of insurance in respect of
the Inventory of the Loan Parties, which insurance shall be with financially
sound and reputable insurance companies and in at least such amounts as
reasonably satisfactory to the Administrative Agent in its Permitted Discretion.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as any Commitment remains in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition CovenantsConsolidated Fixed Charge Coverage Ratio.

Permit, as of the last day of any calendar month of the Borrower (the “Reference
Month”) (each date on which the foregoing is tested, a “Test Date”), the
Consolidated Fixed Charge Coverage Ratio as of the last day of the period of 12
consecutive months of the Borrower ending on such Reference Month to be less
than 1.10:1.00; provided that the sole consequence of the breach of this
Section 7.1 shall be that a Minimum Availability Period shall result.

(a) Consolidated Total Leverage Ratio. Permit, as of the last day of any fiscal
quarter of the Borrower (the “Reference Quarter”), the Consolidated Total
Leverage Ratio as at the last day of the period of four consecutive fiscal
quarters of the Borrower ending on such Reference Quarter to be greater than the
ratio set forth opposite such Reference Quarter below:

 

Reference Quarter    Consolidated Total Leverage Ratio  

March 31, 2014

     4.50        to        1.00  

June 30, 2014

     4.50        to        1.00  

September 30, 2014

     4.50        to        1.00  

December 31, 2014

     4.50        to        1.00  

March 31, 2015

     4.50        to        1.00  

June 30, 2015

     4.50        to        1.00  

September 30, 2015

     4.50        to        1.00  

 

85



--------------------------------------------------------------------------------

December 31, 2015

     4.25        to        1.00  

March 31, 2016

     4.25        to        1.00  

June 30, 2016

     4.25        to        1.00  

September 30, 2016

     4.25        to        1.00  

December 31, 2016 and thereafter

     4.00        to        1.00  

(b) Consolidated Senior Secured Leverage Ratio. (i) Prior to December 31, 2016,
permit, as of the last day of any Reference Quarter, the Consolidated Senior
Secured Leverage Ratio as of the last day of the period of four consecutive
fiscal quarters of the Borrower ending on such Reference Quarter to exceed 2.75
to 1.00, (ii) permit, as of December 31, 2016, the Consolidated Senior Secured
Leverage Ratio as of the last day of the period of four consecutive fiscal
quarters of the Borrower ending on such date to exceed 2.50 to 1.00, and
(iii) commencing on March 31, 2017 and thereafter, permit, as of the last day of
any Reference Quarter, the Consolidated Senior Secured Leverage Ratio as of the
last day of the period of four consecutive fiscal quarters of the Borrower
ending on such Reference Quarter to exceed 2.00 to 1.00.

(c) Consolidated Fixed Charge Coverage Ratio. Permit, as of the last day of any
Reference Quarter, the Consolidated Fixed Charge Coverage Ratio as of the last
day of the period of four consecutive fiscal quarters of the Borrower ending on
such Reference Quarter to be less than the ratio set forth opposite such
Reference Quarter:

 

Reference Quarter

   Consolidated Fixed Charge        Coverage Ratio  

March 31, 2014

     1.50        to        1.00  

June 30, 2014

     1.50        to        1.00  

September 30, 2014

     1.50        to        1.00  

December 31, 2014

     1.50        to        1.00  

March 31, 2015

     1.50        to        1.00  

June 30, 2015

     1.50        to        1.00  

September 30, 2015

     1.50        to        1.00  

December 31, 2015

     1.75        to        1.00  

March 31, 2016

     1.75        to        1.00  

June 30, 2016

     1.75        to        1.00  

September 30, 2016 and thereafter

     1.50        to        1.00  

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) (i) Indebtedness of the Borrower to any Subsidiary and of any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary, (ii) Indebtedness
of the Borrower and of any Subsidiary to the Insurance Subsidiary in an
aggregate principal amount not to exceed $75,000,000 at any time outstanding
that cannot be subordinated to the obligations of such Loan Party under the Loan
Documents for regulatory reasons or would cause the carrying value for
regulatory valuation purposes to be decreased, (iii) Indebtedness of the
Insurance Subsidiary permitted by Section 7.8(f) and (iv) Indebtedness of any
Foreign Subsidiary to the Borrower or any other Subsidiary resulting from
Investments made pursuant to Section 7.8( k) or 7.8(lh);

 

86



--------------------------------------------------------------------------------

(c) (i) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any (i) Wholly Owned
Subsidiary Guarantor or, (ii) any Foreign Subsidiary; which Guarantee
Obligations are outstanding on the Amendment Effective Date (and if the
underlying obligation that is so guaranteed is renewed, refinanced or replaced,
Guarantee Obligations in respect of such renewed, refinanced or replaced
obligation so long as the amount so guaranteed is either not increased or such
increase is permitted (and constitutes a usage) under clause (iii) below) or
(iii) any Foreign Subsidiary in an aggregate outstanding amount (with respect to
this clause (iii)) not to exceed $10,000,000 at any time outstanding;

(d) Indebtedness (other than the Indebtedness referred to in Section 7.2(b),
(e), (f), (h) and (j)) outstanding on the Closing Date and listed on Schedule
7.2(d) and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity or any scheduled amortization date of,
the principal amount (or any amortization payment amount) thereof (and such
amounts resulting from the reasonable fees and expenses actually paid and by
accrued and unpaid interest and premium paid in connection with any such
refinancing, refunding, renewal or extension));

(e) Indebtedness (including, without limitation, Capital Lease Obligations,
mortgage financings and purchase money obligations) secured by Liens permitted
by Section 7.3( g);c), which Indebtedness is either (i) outstanding on the
Fourth Amendment Effective Date (or constitutes a renewal, refinancing or
replacement of such Indebtedness so long as the aggregate principal amount of
Indebtedness is not increased or such increase is permitted (and constitutes a
usage) under clause (ii) below) or (ii) in an aggregate outstanding amount not
to exceed $10,000,000;

(f) (i) subject to pro forma compliance with Section 7.1 (as demonstrated in a
written certificate delivered to the Administrative Agent prior to the issuance
thereof), unsecured subordinated notes of the Borrower that (x) have no
scheduled principal payments prior to the date that is one year after the latest
maturity date for Loans hereunder that is in effect on the date of issuance of
such subordinated notes and (y) have terms (including subordination terms, but
excluding the interest rate) no less favorable in any material respect to the
Borrower and its Subsidiaries (taken as a whole) and the Lenders (taken as a
whole) than those applicable to offerings of “high-yield” subordinated debt by
similar issuers of similar debt at or about the same time, as evidenced by
written advice of the Borrower’s financial advisors of recognized national
standing, and (ii) Guarantee Obligations of any Subsidiary Guarantor in respect
of Indebtedness incurred pursuant to clause (i) above, provided, that such
Guarantee Obligations are subordinated to the same extent as the obligations of
the Borrower in respect of the subordinated notes issued pursuant to clause
(i) above;

(g) Assumed Indebtedness incurred pursuant to Permitted Acquisitions or
Permitted Foreign Acquisitions consummated after the Closing Date in an
aggregate amount not to exceed $100,000,000 at any time outstanding;

(h) Guarantee Obligations of the Borrower or any Subsidiary in respect of
Indebtedness of franchisees not to exceed $25,000,000 at any one time
outstanding;

(i) Indebtedness in connection with any Sale/Leaseback Transaction permitted by
Section 7.11;

 

87



--------------------------------------------------------------------------------

(j) Indebtedness of RAC East, the Borrower and its other Subsidiaries to INTRUST
Bank, N.A. pursuant to a line of credit in an aggregate principal amount (for
the Borrower and all Subsidiaries) not to exceed $20,000,000 at any one time
outstanding and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof); and

(k) additional Indebtedness of the Borrower or any of its Subsidiaries so long
as (i) the aggregate principal amount of such Indebtedness incurred by the
Borrower and all Subsidiaries (excluding Guarantee Obligations of any Subsidiary
Guarantor in respect of any Senior Unsecured Notes) shall not exceed
$250,000,000 at any one time outstanding and (ii) the aggregate principal amount
of such Indebtedness incurred by all Subsidiaries (excluding Guarantee
Obligations of any Subsidiary Guarantor in respect of any Senior Unsecured
Notes) shall not exceed $50,000,000 at any one time outstanding.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a) Permitted Encumbrances;

(a) Liens for Taxes not yet delinquent or that are being contested in good faith
by appropriate proceedings, provided, that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings and for which adequate reserves with
respect thereto are maintained on the books of the Borrower or its Subsidiaries,
as the case may be, in conformity with GAAP;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(fb) Liens in existence on the Closing Date listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided, that no such Lien is spread
to cover any additional property after the Closing Date (other than “products”
and “proceeds” thereof, as each such term is defined in the Uniform Commercial
Code of the State of New York) and that the amount of Indebtedness secured
thereby is not increased;

(gc) Liens securing Indebtedness of the Borrower or any of its Subsidiaries
incurred pursuant to Section 7.2(e) to finance the acquisition of fixed or
capital assets, provided, that (i) such Liens (other than in the case of Liens
refinancing Indebtedness permitted under Section 7.2(e)) shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness (including the “products” and “proceeds”
thereof, as each such term is defined in the Uniform Commercial Code of the
State of New York) and (iii) the amount of Indebtedness secured thereby is not
increased;

 

88



--------------------------------------------------------------------------------

(hd) Liens created pursuant to the Security Documents;

(ie) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(jf) Liens on the property, rights or assets of an Acquired Business or Acquired
Foreign Business occurring or arising after the Closing Date and securing
Assumed Indebtedness in an amount not to exceed $50,000,000, provided, that such
Liens (i) were not incurred in contemplation of the Permitted Acquisition or the
Permitted Foreign Acquisition consummated in conjunction with the assumption of
such Assumed Indebtedness and (ii) do not encumber any property other than the
property acquired pursuant to such acquisition;

(kg) Liens of securities intermediaries and depository banks on the accounts
held by them to secure the payment of fees and expenses payable to them in
respect of the maintenance of such accounts;

(lh) Liens on Margin Capital Stock that is held by the Borrower as treasury
stock or that is held by any of its Subsidiaries; and

(mi) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $10,000,000 at any one time.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

(a) (i) any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided, that the Borrower shall be the continuing or
surviving corporation) or with or into any other Person (provided, that a Wholly
Owned Subsidiary Guarantor shall be the continuing or surviving corporation) and
(ii) any Foreign Subsidiary may be merged or consolidated with or into any other
Foreign Subsidiary;

(b) (i) any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any Wholly Owned
Subsidiary Guarantor and (ii) any Foreign Subsidiary may Dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any other Foreign
Subsidiary; and

(c) (i) any Permitted Acquisition and any Permitted Foreign Acquisition may be
structured as a merger with or into the Borrower (provided, that the Borrower
shall be the continuing or surviving corporation) or with or into any Wholly
Owned Subsidiary Guarantor (provided, that the continuing or surviving
corporation is or becomes a Wholly Owned Subsidiary Guarantor) and (ii) any
Permitted Foreign Acquisition consummated by a Foreign Subsidiary may be
structured as a merger with or into any Foreign Subsidiary (provided, that the
continuing or surviving corporation is or becomes a Foreign Subsidiary).

 

89



--------------------------------------------------------------------------------

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary of the Borrower, issue
or sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions (i) by the Borrower of any of its assets to any Wholly Owned
Subsidiary Guarantor, (ii) by any Subsidiary of the Borrower of any of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any Wholly
Owned Subsidiary Guarantor, (iii) by any Subsidiary of patent, trademark or
copyright registrations under laws of any nation other than the United States to
any other Subsidiary and (iv) by any Foreign Subsidiary to any other Foreign
Subsidiary;

(d) the sale or issuance of (i) any Subsidiary’s Capital Stock to the Borrower
or any Wholly Owned Subsidiary Guarantor and (ii) any Foreign Subsidiary’s
Capital Stock to any other Foreign Subsidiary;

(e) the Disposition in any fiscal year of other property (other than the
Borrower’s corporate headquarters in Plano, Texas) having a fair market value
not to exceed, as of the last day of the immediately preceding fiscal year for
any fiscal year of the Borrower, 5% of Consolidated Total Assets; provided, that
the requirements of Section 2.11(b) are complied with in connection therewith;

(f) Dispositions referred to in Sections 7.8(f), (g) and (j);

(g) Dispositions to or by the Insurance Subsidiary of Capital Stock of the
Borrower;

(h) Dispositions to or by the Insurance Subsidiary of Indebtedness described in
Section 7.2(b) to the Borrower or any Wholly Owned Subsidiary Guarantor;

(i) Dispositions by the Insurance Subsidiary effected solely for the purpose of
liquidating assets in order to permit the Insurance Subsidiary to pay expenses
and to make payments on insurance claims of the Borrower and/or any of its
Subsidiaries with the proceeds of such Dispositions;

(j) Dispositions of Margin Capital Stock that is held as treasury stock by the
Borrower or that is held by any of its Subsidiaries; and

(k) [Reserved]the Disposition of stores in a swap transaction for fair market
value so long as the Net Cash Effect in any fiscal year of the Borrower does not
exceed $5,000,000.

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in (i) common stock of the Person making such dividend or
(ii) the same class of Capital Stock of the Person making such dividend on which
such dividend is being declared or paid, other than, in any such case,
Disqualified Stock) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of the Borrower or any
Subsidiary, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the Borrower or any Subsidiary (collectively, “Restricted
Payments”), except that:

 

90



--------------------------------------------------------------------------------

(a) (i) any Subsidiary may make Restricted Payments to the Borrower or any
Wholly Owned Subsidiary Guarantor and (ii) any Foreign Subsidiary may make
Restricted Payments to any other Foreign Subsidiary;

(b) so long as no Default or Event of Default shall have occurred and be
continuing or would immediately result therefrom, the Borrower may declare and
make regularly scheduled dividends (“dividends”) with respect to its Capital
Stock as follows: if, after giving pro forma effect to such dividends, the
Consolidated Senior Leverage Ratio as of the last day of the most recent fiscal
quartercalendar month for which the relevant financial information available is:

(i) less than or equal to 2.50 to 1.00, then such dividends shall not exceed
$25,000,000 in the aggregate in any fiscal year of the Borrower;

(ii) less than or equal to 3.75 to 1.00 and is greater than 2.50 to 1.00, then
such dividends shall not exceed $20,000,000 in the aggregate in any fiscal year
of the Borrower, when taken together with the dividends made pursuant to
Section 7.6(b)(i) in such fiscal year; and

(iii) greater than 3.75 to 1.00, then such dividends shall not exceed
$15,000,000 in the aggregate in any fiscal year of the Borrower, when taken
together with the dividends made pursuant to Section 7.6(b)( i) and
Section 7.6(b)(ii) in such fiscal year;

(c) [Reserved];

(d) the Borrower may repurchase shares of its common stock from the Insurance
Subsidiary in an amount not to exceed (when taken together with the amount of
cash Dispositions made pursuant to Section 7.5(i)) the amount necessary to
(i) pay operating costs and expenses of the Insurance Subsidiary incurred in the
ordinary course of business (not to exceed $250,000 per fiscal year of the
Borrower) and (ii) permit the Insurance Subsidiary to make payments on insurance
claims of the Borrower and/or any of its Subsidiaries with the proceeds of such
repurchase; and

(e) the Insurance Subsidiary may purchase shares of the common stock of the
Borrower from the Borrower or any Subsidiary.

7.7 Capital Expenditures. Make or commit to make any Capital Expenditure
(Expansion) if, after giving pro forma effect thereto, the Consolidated Total
Leverage Ratio as of the last day of the most recent fiscal quartercalendar
month for which the relevant financial information is available is greater than
3.00 to 1.00, except (a) Capital Expenditures (Expansion) of the Borrower and
its Subsidiaries during such fiscal year (including Capital Expenditures
(Expansion) when this restriction is not in effect) shallin an aggregate amount
not to exceed $100,000,000 in the aggregate and (b) Capital Expenditures
(Expansion) made with the proceeds of any Reinvestment Deferred Amount.

7.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any other Person (all of the
foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

 

91



--------------------------------------------------------------------------------

(b) investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to employees of the Borrower or any Subsidiary of the
Borrower in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount for the Borrower and its
Subsidiaries not to exceed $5,000,000 at any one time outstanding;

(e) intercompany Investments by the Borrower or any of its Subsidiaries in the
Borrower or any Person that, prior to and after giving effect to such Investment
and any related transactions, is a Wholly Owned Subsidiary Guarantor;

(f) Investments made on or after the Closing Date in the Insurance Subsidiary to
the extent required to meet regulatory capital guidelines, policies or rules in
an amount not to exceed $35,000,000 in the aggregate;

(g) Investments in the Insurance Subsidiary consisting of the contribution of
common stock of the Borrower and Investments by the Insurance Subsidiary in the
common stock of the Borrower;

(h) Investments constituting Permitted Acquisitions or Permitted Foreign
Acquisitions;

(h) Investments, including Permitted Acquisitions, so long as the Borrower has
either (i) (A) immediately after giving effect to and at all times during the
20-day period immediately prior to such Investment, Availability (calculated on
a pro forma basis after giving effect to such Investment (as if such Investment
had occurred on the first day of such period)) of not less than the greater of
(x) 20% of the lesser of (1) the Total Revolving Commitments and (2) the
Borrowing Base in effect at such time and (y) $72,500,000 and (B) a Consolidated
Fixed Charge Coverage Ratio for the trailing 12 calendar months calculated on a
pro forma basis after giving effect to such Investment of not less than 1.1:1.0
or (ii) immediately after giving effect to and at all times during the 20-day
period immediately prior to such Investment, Availability (calculated on a pro
forma basis after giving effect to such Investment (as if such Investment had
occurred on the first day of such period)) of not less than the greater of
(x) 35% of the lesser of (1) the Total Revolving Commitments and (2) the
Borrowing Base and (y) $125,000,000;

(i) Investments by the Insurance Subsidiary in indebtedness of the Borrower and
the Wholly Owned Subsidiary Guarantors described in Section 7.2(b);

(j) Investments in the Insurance Subsidiary in amounts not to exceed, in any
fiscal year of the Borrower, the lesser of (x) $75,000,000 and (y) the amount
that will appear as an expense for self-insurance costs on the Borrower’s
consolidated income statement; and

(k) acquisitions of stores in a swap transaction by Loan Parties so long as the
Net Cash Effect in any fiscal year of the Borrower does not exceed $5,000,000.

(k) Investments in Subsidiaries made at any time when (i) no Default or Event of
Default shall have occurred and be continuing, or would occur immediately after
giving effect to such Investment and (ii) after giving effect to such Investment
and any Indebtedness incurred in connection therewith, the pro forma
Consolidated Total Leverage Ratio as of the last day of the most recent fiscal
quarter for which the relevant financial information is available is less than
3.00 to 1.00; and

 

92



--------------------------------------------------------------------------------

(l) other Investments not otherwise permitted by this Section, so long as the
aggregate amount expended pursuant to this clause (l) after the Closing Date
shall not exceed $25,000,000.

7.9 Payments and Modifications of Certain Debt Instruments and Qualified
Preferred Stock. (a) Make or offer to make any payment, prepayment, repurchase
or redemption of or otherwise defease or segregate funds with respect to the
Senior Subordinated Notes or the Senior Unsecured Notes, other than interest
payments expressly required by the terms thereof and other than pursuant to
prepayments or repayments thereof with the proceeds of Senior Subordinated Notes
or, in the case of the Senior Unsecured Notes, with the proceeds of other Senior
Unsecured Notes.

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Subordinated Notes or the Senior Subordinated Note Indenture if, after
giving effect thereto, the relevant Senior Subordinated Notes would cease to
satisfy the requirements of Section 7.2(f), other than the requirement to be in
pro forma compliance with Section 7.1.

(c) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Unsecured Notes or the Senior Unsecured Note Indenture if, after giving
effect thereto, the relevant Senior Unsecured Notes would cease to satisfy the
requirements of the definition of “Senior Unsecured Notes” (other than, for the
avoidance of doubt, the last sentence of the definition thereof).

(d) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Qualified Preferred Stock if, after giving effect thereto, the relevant
Qualified Preferred Stock would cease to satisfy the requirements of the
definition thereof, other than the requirement to be in pro forma compliance
with Section 7.1.

(e) Designate any Indebtedness (other than obligations of the Loan Parties
pursuant to the Loan Documents) as “Designated Senior Indebtedness” (howsoever
defined) for the purposes of the Senior Subordinated Note Indenture.

7.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Wholly Owned Subsidiary) unless such transaction
is (a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the Borrower or such Subsidiary, as the case may be, and (c) upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary,
as the case may be, than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate, provided, that the foregoing
limitation shall not apply to (i) Investments, Dispositions or Restricted
Payments involving the Insurance Subsidiary to the extent expressly permitted by
this Agreement or (ii) Restricted Payments that are permitted by Section 7.6
hereof.

7.11 Sales/Leaseback Transactions. Enter into any Sale/Leaseback Transaction
other than with respect to any assets disposed of pursuant to Section 7.5(e) or
(k).

 

93



--------------------------------------------------------------------------------

7.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
calendar months or fiscal quarters.

7.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of the Borrower or any of its
Subsidiaries (other than the Insurance Subsidiary) to create, incur, assume or
suffer to exist any Lien upon any of its property (other than Margin Capital
Stock that is held by the Borrower as treasury stock or that is held by any of
its Subsidiaries) or revenues, whether now owned or hereafter acquired, other
than (a) this Agreement and the other Loan Documents, (b) any agreement
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby and proceeds thereof), (c) any
agreement acquired pursuant to a Permitted Acquisition or a Permitted Foreign
Acquisition that restricts assignment of such acquired agreement, provided, that
such restrictions on assignment were not entered into in contemplation of or in
connection with such Permitted Acquisition or Permitted Foreign Acquisition and
(d) any agreement governing any other Indebtedness permitted under Section 7.2
and owed to Persons that are not Subsidiaries of the Borrower, provided, that
such agreement does not impair the ability of the Loan Parties to comply with
Section 6.9.

7.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents,
(ii) restrictions in effect on the Closing Date and listed on Schedule 7.14,
(iii) in the case of clause (c) above, customary non-assignment clauses in
leases and other contracts entered into in the ordinary course of business,
(iv) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary,
(v) restrictions with respect to a Subsidiary acquired pursuant to a Permitted
Acquisition (provided, that such restrictions were not entered into in
contemplation of or in connection with such Permitted Acquisition) and
restrictions with respect to a Foreign Subsidiary arising under applicable law,
(vi) consensual arrangements with insurance regulators with respect to the
Insurance Subsidiary and (vii) restrictions applicable to Foreign Subsidiaries
arising with respect to Indebtedness of Foreign Subsidiaries permitted pursuant
to Section 7.2.

7.15 Lines of Business. (a) In the case of the Borrower and its Subsidiaries
(other than the Insurance Subsidiary), enter into any business, either directly
or through any Subsidiary, except for (i) those businesses in which the Borrower
or any of its Subsidiaries are engaged on the Closing Date, (ii) any business
associated with servicing loans to franchisees of the Borrower or its
Subsidiaries, (iii) any business involved in or associated with servicing
furniture, appliances, electronics, computers or other similar items or (iv) any
business reasonably related or incidental to any of the businesses described
above.

(b) In the case of the Insurance Subsidiary, enter into any business, except for
providing insurance services to the Borrower and its Subsidiaries and activities
reasonably related thereto.

7.16 Use of Proceeds. Use, and the respective directors, officers, employees and
agents of the Borrower and its Subsidiaries shall not use, the proceeds of any
Loan or Letter of Credit (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

94



--------------------------------------------------------------------------------

7.17 Chattel Paper. Provide any Person other than the Administrative Agent (or a
designee of the Administrative Agent) with (i) possession of tangible chattel
paper or (ii) control over electronic chattel paper, in each case within the
meaning of the Uniform Commercial Code as in effect in New York.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any Loan
Party shall fail to pay any other amount payable hereunder or under any other
Loan Document, within five days after any such interest or other amount becomes
due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a)or Section 7 (other than Section 7.1) of this
Agreement or Section 5.8(b) of the Guarantee and Collateral Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement (other than Section 7.1) or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of (i) three Business
Days if such breach relates to terms or provisions of Section 6.2(g) or (ii) 30
days after notice to the Borrower from the Administrative Agent or the Required
Lenders; or

(e) the Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans)on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable, repurchased, redeemed or defeased; provided, that a default, event or
condition described in clause (i), (ii) or (iii) of this paragraph (e) shall not
at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) of this paragraph (e) shall have occurred and be continuing with respect
to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $50,000,000; or

 

95



--------------------------------------------------------------------------------

(f) (i) the Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g) (i) the occurrence of a non-exempt “prohibited transaction” (as defined in
Section 406 and 408 of ERISA or Section 4975 of the Code) involving any Plan
with respect to which the Borrower or any Commonly Controlled Entity is liable;
(ii) any failure to meet the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 of ERISA), whether or not waived,
shall exist with respect to any Single Employer Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity; (iii) a Single Employer Plan shall be determined to be, or be
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (iv) a Reportable Event shall occur with respect
to, or proceedings shall commence under Title IV of ERISA to have a trustee
appointed, or a trustee shall be appointed under Title IV of ERISA, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Single Employer Plan in a distress termination under Section 4041(c) of ERISA;
(v) any Single Employer Plan shall terminate in a “distress termination” or an
“involuntary termination,” as such terms are defined in Title IV of ERISA;
(vi) the Borrower or any Commonly Controlled Entity shall, or could reasonably
be expected to, incur any liability in connection with (x) any withdrawal from a
Single Employer Plan or a Multiemployer Plan, or (y) Iinsolvency or
Reorganization of, a Multiemployer Plan or any determination that such
Multiemployer Plan is in endangered or critical status; or (vii) any other event
or condition shall occur or exist with respect to a Plan or Multiemployer Plan;
and in each case in clauses (i) through (vii) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving in the aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $50,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, satisfied, stayed or bonded pending
appeal within 30 days from the entry thereof; or

 

96



--------------------------------------------------------------------------------

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than, with respect to the guarantee
of a Subsidiary, (i) as a result of a merger of such Subsidiary into the
Borrower in accordance with the terms of this Agreement or (ii) as a result of a
release pursuant to Section 8.15(b) of the Guarantee and Collateral Agreement),
to be in full force and effect or any Loan Party or any Affiliate of any Loan
Party shall so assert; or

(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding the Permitted Investors, shall at any time become, or obtain rights
(whether by means of warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13(d) 3 and 13(d) 5 under the Exchange Act),
directly or indirectly, of a percentage equal to 35% or more of the Voting Stock
of the Borrower; (ii) the board of directors of the Borrower shall cease to
consist of a majority of Continuing Directors; (iii) a Specified Change of
Control shall occur or (iv) the Borrower shall cease to own, directly or
indirectly, 100% of the Voting Stock of RAC East or Rent-A-Center West, Inc.;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of LC
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the RequiredMajority Facility Lenders in respect of the Revolving Facility, the
Administrative Agent may, or upon the request of the RequiredMajority Facility
Lenders in respect of the Revolving Facility, the Administrative Agent shall, by
notice to the Borrower declare the Revolving Commitments to be terminated
forthwith, whereupon the Revolving Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of LC Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable; provided, that a breach of
Section 7.1 shall not constitute an Event of Default for the Term Facility
unless (A) the Revolving Loans have been accelerated or the Revolving
Commitments have been terminated by the Majority Facility Lenders in respect of
the Revolving Facility or (B)(i) such default results in a cross-default to
other Indebtedness that exceeds in the aggregate $50,000,000, (ii) such
Indebtedness is accelerated and (iii) such acceleration would otherwise cause a
default with respect to the Term Facility. Upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent and the Lenders
shall be entitled to exercise any and all remedies available under the Security
Documents, including, without limitation, the Guarantee and Collateral Agreement
and the Mortgages, or otherwise available under applicable law or otherwise.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this

 

97



--------------------------------------------------------------------------------

paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit, and the Borrower hereby grants
to the Administrative Agent, for the ratable benefit of the Secured Parties, a
continuing security interest in all amounts at any time on deposit in such cash
collateral account to secure the undrawn and unexpired amount of such Letters of
Credit and all other Obligations. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Loan Parties hereunder and under the
other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Loan Parties hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind (other
than notices expressly required pursuant to this Agreement and any other Loan
Document) are hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

98



--------------------------------------------------------------------------------

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed in good
faith by it to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided, that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its extensions of credit hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

99



--------------------------------------------------------------------------------

9.7 Indemnification. The Lenders agree to indemnify eachthe Administrative Agent
and each Lead Arranger in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against suchthe Administrative
Agent in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by suchthe Administrative Agent or such Lead Arranger,
as the case may be, under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from suchthe
Administrative Agent’s or such Lead Arranger’s, as the case may be, gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent was not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
(a) the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents or (b) either (i) the Administrative
Agent is a Lender and is a Defaulting Lender or (ii) the Administrative Agent is
not a Lender and satisfies the circumstances described in clause (b) of the
definition of Defaulting Lender, then the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(f) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld, delayed or
conditioned), whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans. If no successor agent has accepted
appointment as Administrative Agent by the date that is 10 days following a
retiring Administrative Agent’s notice of resignation or its designation as a
Defaulting Lender, the retiring Administrative Agent’s resignation or removal
shall nevertheless thereupon become effective and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for above.
After any retiring Administrative Agent’s resignation or removal as
Administrative Agent, the provisions of this Section 9 and of Section 10.5 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

100



--------------------------------------------------------------------------------

9.10 Authorization to Release Guarantees and Liens. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each of the Lenders (without
requirement of notice to or vote or consent of any Lender, except as expressly
required by Section 10.1, or any affiliate of any Lender that is a party to any
Specified Swap Agreement or is a provider of Banking Services) to take any
action requested by the Borrower having the effect of releasing any Collateral
or guarantee obligations to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 and the Administrative Agent shall do so if so
requested.

9.11 Syndication Agents and Lead Arrangers. The Syndication Agents and the Lead
Arrangers shall not have any duties or responsibilities hereunder in their
respective capacities as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive, reduce, extend or waive the
principal amount or extend or waive the final scheduled date of maturity of any
Loan or Reimbursement Obligation, extend or waive the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder or extend or waive the scheduled date of any
payment thereof, increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) amend, modify or waive any provision of this
Section 10.1 or reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under this Agreement and the other Loan Documents, or
release all or substantially all of the Collateral or all or substantially all
of the Subsidiary Guarantors from their obligations under the Guarantee and
Collateral Agreement, in each case without the written consent of all Lenders;
(iii) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility; (iv) amend, modify or waive any provision of Section 9 or
any other provision of any Loan Document that affects the rights or duties of
the Administrative Agent without the written consent of the Administrative
Agent; (v) amend, modify or waive any provision of Section 2.3 or 2.6 without
the written consent of the Swingline Lender; (vi) amend, modify or waive any
provision of Section 3 without the written consent of the applicable Issuing
Lender; or (vii) amend, modify or waive any provision of Section 2.17 without
the written consent of the Majority Facility Lenders in respect of each Facility
adversely affected thereby; provided further that the financial covenants set
forth in Section 7.1 may only be amended, modified, supplemented or waived
solely with the consent of the Majority Facility Lenders in respect of the
Revolving Facility. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

101



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement may be amended to the extent
necessary to facilitate the making of Incremental Loans in an aggregate
principal amount of up to $250,000,000 pursuant to Sections 2.1(c) and 2.2(b)
and matters related thereto upon (a) execution and delivery by the Borrower, the
Administrative Agent and each Lender providing Incremental Loans of an Increased
Term Facility Activation Notice or an Increased Revolving Facility Activation
Notice, as the case may be, and (b) delivery of such other documents with
respect thereto as the Administrative Agent may reasonably request.

In addition, notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all (but not less than all)
outstanding Term Loans (“Refinanced Term Loans”) with a replacement term loan
hereunder (“Replacement Term Loans”), provided, that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, plus any reasonable fees and expenses
actually paid and accrued and unpaid interest and premium paid in connection
with any such refinancing, replacement or modification, (b) the Applicable
Margin for such Replacement Term Loans shall not be higher than the Applicable
Margin for such Refinanced Term Loans, (c) the weighted average life to maturity
of such Replacement Term Loans shall not be shorter than the weighted average
life to maturity of such Refinanced Term Loans at the time of such refinancing
and (d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the relevant Term
Loans in effect immediately prior to such refinancing. The election by any
Lender to provide or participate in the Replacement Term Loans shall not
obligate any other Lender to so provide or participate. The Borrower shall pay
to any Lender who elects not to provide or participate in any Replacement Term
Loans an amount equal to the relevant outstanding Term Loans (plus any accrued
and unpaid interest or other amounts due in connection therewith) held by such
Lender prior to or simultaneously with any refinancing, replacement or
modification of relevant outstanding Term Loans hereunder.

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as

 

102



--------------------------------------------------------------------------------

follows in the case of the Borrower and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
or Assignment and Assumption (as applicable) in the case of the Lenders, or to
such other address as may be hereafter notified by the respective parties
hereto:

 

The Borrower:    Rent-A-Center, Inc.    5501 Headquarters Drive    Plano, Texas
75024    Attention: Chief Financial Officer    Telecopy: (972) 943-0113   
Telephone: (972) 801-1100    and    Rent-A-Center, Inc.    5501 Headquarters
Drive    Plano, Texas 75024    Attention: General Counsel    Telecopy: (972)
801-1476    Telephone: (972) 801-1100 with copies to:    Fulbright &
JaworskiWinston & Strawn LLP    2200 Ross Avenue, Suite 2800    2501 N. Harwood
St., 17th Floor    Dallas, Texas 75201    Attention: Thomas W. Hughes   
Telecopy: (214) 453-6400    Telephone: (214) 453-6500

The Administrative Agent

and to JPMorgan Chase

   Bank, as Issuing Lender:    JPMorgan Chase Bank, N.A.    Loan and Agency
Services    Asset Based Lending Operations    10 South Dearborn, Floor 7L2   
Chicago, IL 60603-2003    Attention: Joyce P. KingMaria Teodoro    Telecopy:
(888312) 292377-  9533 1100    Telephone: (312) 385732-  70257592

provided, that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in their
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

103



--------------------------------------------------------------------------------

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. (a) The Borrower agrees (ai) to pay or
reimburse the Administrative Agent and each Lead Arranger for all its reasonable
out-of-pocket costs and expenses incurred in connection with the syndication of
the Facilities, the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby (including the reasonable fees, disbursements and other charges of
one outside counsel for the Administrative Agent and, if reasonably necessary,
of one local counsel and one applicable regulatory counsel in each relevant
material jurisdiction to all such Persons) and filing and recording fees and
expenses and the charges of IntraLinksIntralinks, in each case from time to time
on a quarterly basis or such other periodic basis as the Administrative Agent
shall deem appropriate, and (bii) to pay or reimburse each Lender and the
Administrative Agent (in the case of each Lender, after the occurrence and
during the continuance of an Event of Default) for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the fees and disbursements of counsel (including the fees, disbursements and
other charges of one outside counsel for the Administrative Agent and one
outside counsel for the Lenders and, solely in the case of a conflict of
interest, one additional counsel for all affected Persons that are similarly
situated (and, if reasonably necessary, of one local counsel and one applicable
regulatory counsel in each relevant material jurisdiction for all such Persons))
and (c) to pay,. Expenses being reimbursed by the Loan Parties under this
Section include, without limiting the generality of the foregoing, fees, costs
and expenses incurred in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination, together with the reasonable fees and expenses
associated with collateral monitoring services performed by the Administrative
Agent;

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv) Taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;

 

104



--------------------------------------------------------------------------------

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

(b) The Borrower agrees to pay, indemnify, and hold each Lender, each Lead
Arranger, each Agent, their respective affiliates, the officers, directors,
trustees, employees, agents and controlling persons of any of the foregoing and
investment advisors who manage a Lender (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the arrangement, execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents or arising in connection with any
transactions relating to the foregoing, including any of the foregoing relating
to the use of proceeds of the Loans or any Letter of Credit or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Borrower or any of its Subsidiaries or any of the Properties
or the use by unauthorized persons of information or other materials sent
through electronic, telecommunications or other information transmission systems
that are intercepted by such persons without the consent of the Indemnitee or
any action or proceeding brought by any Loan Party or representative of a Loan
Party and the reasonable fees and expenses of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against any Loan Party under
any Loan Document (all the foregoing in this clause (db), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee or a material breach by such
Indemnitee of its obligations under this Agreement; provided, further, that this
Section 10.5( db) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to so waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 10 Business Days after
written demand therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to the Chief Financial Officer (Telephone
No. 972-801-1100) (Telecopy No. 972-943-0113), at the address of the Borrower
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive repayment of the Loans
and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the applicable Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person, a Defaulting Lender or the Borrower or any of its Affiliates,
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent of:

 

105



--------------------------------------------------------------------------------

(A) the Borrower (such consent not to be unreasonably withheld, delayed or
conditioned), provided, that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person; and provided, further, that the Borrower shall be deemed to have
consented to any such assignment unless the Borrower shall object thereto by
written notice to the Administrative Agent within five Business Days after
having received written notice thereof;

(B) the Administrative Agent (such consent not to be unreasonably withheld,
delayed or conditioned), provided, that no consent of the Administrative Agent
shall be required for an assignment of all or any portion of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C) in the case of assignments of Revolving Commitments, each Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans under any Facility, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 (or in the case of the Term Loans or Incremental Term Loans,
$1,000,000), in each case unless each of the Borrower and the Administrative
Agent otherwise consent, provided, that (1) no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (with only one such fee payable in connection with
multiple, simultaneous assignments); and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and

 

106



--------------------------------------------------------------------------------

Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and LC Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). Absent manifest error,
the entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, each Issuing Lender and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and promptly record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
other than to a natural person, a Defaulting Lender or the Borrower or any of
its Affiliates (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided, that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, each Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that both (1) requires the consent of each Lender directly affected
thereby pursuant to clause (i) of the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.18, 2.19 (subject to the requirements and
limitations therein, including the requirements under Section 2.19(e) (it being
understood that the documentation required under Section 2.19(e) shall be
delivered to the participating Lender)) and 2.20 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the

 

107



--------------------------------------------------------------------------------

“Participant Register”); provided, that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(ii) Notwithstanding anything to the contrary, a Participant shall not be
entitled to receive any greater payment under Section 2.18 or 2.19 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent or except to
the extent such entitlement to receive a greater payment results from an
adoption of or any change in any Requirement of Law that occurs after the
Participant acquired the applicable participation. Without limiting the
foregoing, no Participant shall be entitled to the benefits of Section 2.19
unless such Participant agrees to comply and complies with Section 2.19 as if it
were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and including, further, in the case of any Lender that is a Ffund,
any pledge or assignment to any holders of obligations owed, or securities
issued, by such Lender including to any trustee for, or any representative of,
such holders, and this Section shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

10.7 Adjustments; Setoff. (a) Except to the extent that this Agreement expressly
provides for payments to be allocated to a particular Lender or to the Lenders
under a particular Facility, if any Lender (a “Benefitted Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it (other
than in connection with an assignment made pursuant to Section 10.6), or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
setoff, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest; provided further, that to
the extent prohibited by applicable law as described in the definition of
“Excluded Swap Obligation,” no amounts received from, or set off with respect
to, any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender and its Affiliates shall have the right, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise),

 

108



--------------------------------------------------------------------------------

to set off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, such Affiliate or any branch or agency of any
thereof to or for the credit or the account of the Borrower. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender or any of its Affiliates, provided,
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by a combination of
such means, shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Agreement signed by all the parties shall be
lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Borrower, the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

109



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 Confidentiality. Each of the Administrative Agent, each Issuing Lender and
each Lender agrees to keep confidential all non-public iInformation provided to
it by or on behalf of the Borrower or any of its Subsidiaries pursuant to this
Agreement that is designated by such Person as confidential(as defined below);
provided, that nothing herein shall prevent the Administrative Agent, any
Issuing Lender or any Lender from disclosing any such iInformation (a) to the
Administrative Agent, any otherIssuing Lender, any Lender or any Affiliate or
Approved Fund of any Lender, (b) to any participant or assignee or prospective
participant or assignee that agrees in writing to comply with the provisions of
this Section, (c) to its employees, directors, trustees, agents, attorneys,
accountants, investment advisors and other professional advisors or those of any
of its affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
provided, that in the case of any such request or requirement, the
Administrative Agent or Lender (as applicable) so requested or required to make
such disclosure shall as soon as practicable notify the Borrower thereof,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document or (j) to any pledgee referred to in Section 10.6(d) or any direct or
indirect contractual counterparty in swap agreements with the Borrower or such
contractual counterparty’s professional advisor (so long as such pledgee or
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.14).
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Lender or any Lender on a non-confidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the

 

110



--------------------------------------------------------------------------------

Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

10.15 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.16 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

10.17 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.18 No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the Fourth Amendment or the Guarantee and Collateral Agreement
shall extinguish the obligations outstanding under the Security Documents or the
other Loan Documents or discharge or release the lien or priority of the
Security Documents. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Security
Documents or the other Loan Documents or instruments securing the same, which
shall remain in full force and effect, except to any extent modified hereby or
by instruments executed concurrently herewith. Nothing implied in this
Agreement, the Fourth Amendment, the Security Documents, the other Loan
Documents or in any other document contemplated hereby or thereby shall be
construed as a release or other discharge of any of the Borrower or any other
Loan Party from any of its obligations and liabilities as a “Borrower,”
“Guarantor,” “Loan Party,” or

 

111



--------------------------------------------------------------------------------

“Grantor” under the Fourth Amendment, this Agreement, the Security Documents or
any other Loan Document. Each of this Agreement and the Security Documents shall
remain in full force and effect, until (as applicable) and except to any extent
modified hereby or in connection herewith.

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

RENT-A-CENTER, INC. By:  

 

Name:   Title:  

JPMORGAN CHASE BANK, N.A.,

      as Administrative Agent and a Lender

By:  

 

Name:   Title:  

[Rent-A-Center Credit Agreement]

 



--------------------------------------------------------------------------------

NAME OF LENDER:                                                 ,         as a
Lender

By:  

 

Name:   Title:  

[Rent-A-Center Credit Agreement]



--------------------------------------------------------------------------------

ANNEX II

ANNEX B



--------------------------------------------------------------------------------

ANNEX B

REVOLVING COMMITMENTS

 

LENDER

   REVOLVING COMMITMENT  

JPMorgan Chase Bank, N.A.

   $ 40,444,444.45  

Bank of America, N.A.

   $ 40,444,444.45  

Compass Bank, dba BBVA Compass

   $ 40,444,444.45  

Wells Fargo Bank, N.A.

   $ 40,444,444.45  

SunTrust Bank

   $ 40,444,444.45  

Fifth Third Bank

   $ 28,518,518.52  

Comerica Bank

   $ 25,925,925.92  

Branch Banking and Trust Company

   $ 18,148,148.15  

Regions Bank

   $ 18,148,148.15  

Royal Bank of Canada

   $ 15,555,555.55  

Amegy Bank National Association

   $ 15,555,555.55  

Citibank, N.A.

   $ 10,370,370.37  

Citizens Bank, N.A.

   $ 7,777,777.77  

INTRUST Bank, N.A.

   $ 7,777,777.77     

 

 

 

TOTAL:

   $ 350,000,000.00     

 

 

 



--------------------------------------------------------------------------------

ANNEX III

EXHIBIT H



--------------------------------------------------------------------------------

LOGO [g410558page0140.jpg]    BORROWING BASE REPORT             (Actual in US
Dollars)                         Client Name: Rent-A-Center, Inc. (RAC)         
      Report #    0       Collateral Component Name:    Installment Notes   
Rental Contracts    New    Used    Report Date:    04/30/17       Collateral
Component:    AR01    AR02    INV01    INV02    Period Covered:    04/01/17   
to    04/30/17

 

   COLLATERAL AVAILABILITY              

1

   Beginning Collateral Balance (Previous Report Line 10)      0.00       0.00  
    0.00       0.00       

1.A

   Foreign Exchange Currency Adjustment      0.00       0.00       0.00      
0.00       

2

  

Additions to Collateral (Gross Sales)

     0.00       0.00           

3

  

Additions to Collateral (Debit Memos, all)

     0.00       0.00           

4

  

Additions to Collateral (Other Non-Cash)

     0.00       0.00           

5

  

Deductions to Collateral (Net Cash Received)

     0.00       0.00           

6

  

Deductions to Collateral (Discounts)

     0.00       0.00           

7

  

Deductions to Collateral (Credit Memos, all)

     0.00       0.00           

8

  

Deductions to Collateral (Other Non-Cash)

     0.00       0.00           

9

  

Net Change to Collateral

     0.00       0.00       0.00       0.00       

10

   Ending Collateral Balance      0.00       0.00       0.00       0.00    
Total Revolver Gross Collateral      0.00  

11

  

Less Collateral Ineligibles (see attached schedule)

     0.00       0.00       0.00       0.00       

12

   Eligible Collateral      0.00       0.00       0.00       0.00     Total
Revolver Eligible Collateral      0.00  

12.A

  

Advance Rate Percentage

     65.0 %      75.0 %      0.0 %      0.0 %      

13

   Gross Available - Borrowing Base Value      0.00       0.00       0.00      
0.00       

13.A

  

Collateral CAPS

     0.00       0.00       0.00       0.00       

14

   Net Available - Borrowing Base Value      0.00       0.00       0.00      
0.00       

14.A

  

Suppressed Availability

     0.00       0.00       0.00       0.00       

14.B

  

Effective Advance Rate

     0.0 %      0.0 %      0.0 %      0.0 %      

15

   Total Gross Availability - Borrowing Base Value      0.00             

15.A

  

SOFA

     0.00             

15.B

  

Less Availability Reserves (see attached schedule)

     0.00             

16

   Total Availability - Maximum Borrowing Base Value      0.00           Total
Revolver Line Availability      0.00  

17

   Revolver Line of Credit      350,000,000.00             

17.A

  

Less Line Reserves (see attached schedule)

     0.00             

18

   Maximum Borrowing Limit (Lesser of Lines 16 less 17.A or 17 less 17.A)     
0.00           Total Revolver Available to Borrow      0.00  

18.A

  

Suppressed Availability

     0.00                 LOAN STATUS              

19

   Previous Revolver Loan Balance (Previous Report Line 24)      0.00          
  

20

  

Less: Net Collections (Current Report Line 5)

     0.00             

21

  

Less: Adjustments / Payoff

     0.00             

22

  

Add: Request for Funds

     0.00             

23

  

Add: Adjustments / Term Loan Proceeds

     0.00             

24

   Current Revolver Loan Balance      0.00           Total Current Revolver Loan
Balance      0.00  

25

   Letters of Credit/Bankers Acceptance Outstanding      0.00          
Outstanding Letters of Credit      0.00  

26

   Term Loan            Term Loan(s)      0.00  

27

   Availability Not Borrowed (Lines 18 less 24 less 25 plus 26)      0.00      
    Revolver Availability Not Borrowed      0.00  

28

   OVERALL EXPOSURE (lines 24, 25 & 26)      0.00           OVERALL EXPOSURE   
  0.00  

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement dated as of [Month Day, Year] (as it may be amended or modified
from time to time, the “Agreement”; capitalized terms used but not defined
herein have the meanings assigned thereto in the Agreement) among JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders and as Issuing Lender, the
Lenders party thereto from time to time, Rent-A-Center, Inc. (the “Company” or
the “Borrower”), the Borrower is executing and delivering to the Administrative
Agent this Borrowing Base Report accompanied by supporting data (collectively
referred to as the “Report”). The Borrower warrants and represents to
Administrative Agent that this Report is true, correct and complete, and is
based on information contained in Borrower’s own financial accounting records.
The Borrower further warrants and represents to the Administrative Agent that
all information set forth in the most recent Collateral Monitoring Template
delivered on or prior to the date of delivery of this Report is true, correct
and complete as of the date of delivery of such Collateral Monitoring Template.
The Borrower, by the execution of this Report, hereby ratifies, confirms and
affirms all of the terms, conditions and provisions of the Agreement, and
further certifies on this              day of                     , 201      ,
that the Borrower is in compliance with the Agreement. Further, the
representations and warranties of the Loan Parties set forth in the Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the date hereof. No Default has occurred or is continuing or would
result after giving effect to any Borrowing as of the date hereof. Unless
otherwise defined herein, capitalized terms used herein without definition are
used as defined in the Agreement.

 

BORROWER NAME:    AUTHORIZED SIGNATURE:

        Rent-A-Center, Inc.

  



--------------------------------------------------------------------------------

ANNEX IV

EXHIBIT I



--------------------------------------------------------------------------------

Rent-A-Center Rent Agreement Collateral Monitoring Template

 

1) Primary (Key) Inputs

Enter the remaining potential revenue and full RTO for CORE and ANOW in the
appropriate highlighted cells below (in 000s):

 

Estimated CORE Remaining Potential Revenue ($000s):

   $ —        Estimated CORE Full RTO ($000s):    $ —    

Estimated ANOW Remaining Potential Revenue ($000s):

   $ —        Estimated ANOW Full RTO ($000s):    $ —    

The above inputs are the key drivers of the results belwo. The remaining
potential revenue and Full RTO can be obtained directly from the Company or
summed from a list of the contracts provided by the Company.

2) Secondary Inputs

LDW participation, LDW fees, store count, and estimated Annual Cost of Capital
can be changed in the highlighted cells presented below.

 

Estimated CORE LDW Participation:

     0.0 %    Estimated ANOW LDW Participation:      0.0 % 

Estimated CORE LDW Fee (%):

     0.0 %    Estimated ANOW LDW Fee (%):      0.0 % 

Store Count:

     —         

Annual Cost of Capital:

     0.0 %      

The above inputs are equivalent to what was used in the original model. If these
inputs change, the results could change significantly. These inputs might need
to change as business conditions and performance change. LDW Participation and
store count can be examined via the Monthly Key Indicator report provided by
management. Be aware that the store count utilized in the original analysis
includes all CORE U.S. stores (including Get-It-Now and Home Choice) and Puerto
Rico, but excludes Mexico. Changes in the average LDW fees (as a % of the
monthly payment) will need to be discussed/estimated by management.

3) Results

The estimated calculated value is dependent on many assumptions including but
not limited to those stated below.

 

Estimated Value based on a % of Remaining Potential Revenue:

   #DIV/0!    Estimated Value based on a % of Full RTO:    #DIV/0!

These resulting estimated values of the rent agreement portfolio are presented
in cells B71 in the “Remaining Rev. Rent Runout” and “Full RTO Rent Runout”
tabs.

4) Assumptions and Limitations

The above results are dependent on many assumptions that are assumed to remain
static, but may in actuality change over time, including but not limited to:

a) The early purchase option and ownership retention curves are static and have
not changed.

b) Lost/stolen/collection loss (charge offs) retention curves are static and
have not changed.

c) Returns retention curves are static and have not changed.

d) Mix of merchandise sales/rentals does not change.

e) Additional collection losses assumptions do not change.

f) Estimated tax liability assumptions do not change.

g) Expense assumptions do not change.

h) Rent runout period is limited to 12 months.

i) Inventory value is not included in the above results.

The above results further rely upon assumptions regarding the Rent Agreement
Portfolio and the related earnings stream presented in a prior narrative report.
Should any of the above or other assumptions change, the above results could
change materially.



--------------------------------------------------------------------------------

ANNEX V

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

made by

RENT-A-CENTER, INC.

and certain of its Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of June 6, 2017

 

 

 



--------------------------------------------------------------------------------

TABLEOFCONTENTS

 

         Page  

SECTION 1.

  DEFINED TERMS      1  

1.1.

  Definitions      1  

1.2.

  Other Definitional Provisions      8  

SECTION 2.

  GUARANTEE      9  

2.1.

  Guarantee      9  

2.2.

  Rights of Reimbursement, Contribution and Subrogation      9  

2.3.

  Amendments, etc. with respect to the Primary Obligations      11  

2.4.

  Guarantee Absolute and Unconditional      11  

2.5.

  Reinstatement      12  

2.6.

  Payments      12  

2.7.

  Keepwell      12  

SECTION 3.

  GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL      12  

SECTION 4.

  REPRESENTATIONS AND WARRANTIES      14  

4.1.

  Representations in Credit Agreement      14  

4.2.

  Title; No Other Liens      14  

4.3.

  Perfected First Priority Liens      14  

4.4.

  Jurisdiction of Organization; Chief Executive Office      15  

4.5.

  Inventory and Equipment      15  

4.6.

  Farm Products      15  

4.7.

  Investment Property      15  

4.8.

  Receivables      16  

4.9.

  Intellectual Property      16  

4.10.

  Letter of Credit Rights      18  

4.11.

  Commercial Tort Claims      18  

SECTION 5.

  COVENANTS      18  

5.1.

  Covenants in Credit Agreement      18  

5.2.

  Delivery and Control of Instruments, Chattel Paper, Negotiable Documents and
Investment Property      18  

5.3.

  Maintenance of Insurance      19  

5.4.

  Payment of Obligations      19  

5.5.

  Maintenance of Perfected Security Interest; Further Documentation      19  

5.6.

  Changes in Locations, Name, Jurisdiction of Incorporation, Etc.      20  

5.7.

  Notices      20  

5.8.

  Investment Property      20  

5.9.

  Receivables      21  

5.10.

  Intellectual Property      22  

5.11.

  Commercial Tort Claims      24  

 

i



--------------------------------------------------------------------------------

         Page  

5.12.

  Collateral Access Agreements      24  

5.13.

  Deposit Accounts      24  

SECTION 6.

  REMEDIAL PROVISIONS      25  

6.1.

  Certain Matters Relating to Receivables      25  

6.2.

  Communications with Obligors; Grantors Remain Liable      25  

6.3.

  Pledged Securities      26  

6.4.

  Proceeds to be Turned Over To Administrative Agent      27  

6.5.

  Application of Proceeds      27  

6.6.

  Code and Other Remedies      28  

6.7.

  Registration Rights      29  

6.8.

  Waiver; Deficiency      30  

SECTION 7.

  THE ADMINISTRATIVE AGENT      30  

7.1.

  Administrative Agent’s Appointment as Attorney-in-Fact, Etc.      30  

7.2.

  Duty of Administrative Agent      32  

7.3.

  Execution of Financing Statements      32  

7.4.

  Authority of Administrative Agent      32  

7.5.

  Appointment of Co-Collateral Agents      32  

SECTION 8.

  MISCELLANEOUS      33  

8.1.

  Amendments in Writing      33  

8.2.

  Notices      33  

8.3.

  No Waiver by Course of Conduct; Cumulative Remedies      33  

8.4.

  Enforcement Expenses; Indemnification      33  

8.5.

  Successors and Assigns      34  

8.6.

  Set-Off      34  

8.7.

  Counterparts      34  

8.8.

  Severability      34  

8.9.

  Section Headings      34  

8.10.

  Integration      34  

8.11.

  GOVERNING LAW      35  

8.12.

  Submission to Jurisdiction; Waivers      35  

8.13.

  Acknowledgments      35  

8.14.

  Additional Grantors      35  

8.15.

  Releases      36  

8.16.

  WAIVER OF JURY TRIAL      36  

8.17.

  Amendment and Restatement      36  

 

ii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1

  Notice Addresses of Guarantors

Schedule 2

  Description of Pledged Investment Property

Schedule 3

  Filings and Other Actions Required to Perfect Security Interests

Schedule 4

  Exact Legal Name, Jurisdiction of Organization and Location of Chief Executive
Office

Schedule 5

  Copyrights, Patents, Trademarks, Intellectual Property Licenses, Other
Intellectual Property

Schedule 6

  Letters of Credit

Schedule 7

  Commercial Tort Claims

Schedule 8

  Deposit Accounts; Lock Boxes

EXHIBITS:

Exhibit A

  Form of Acknowledgment and Consent

Exhibit B-1

  Form of Intellectual Property Security Agreement

Exhibit B-2

  Form of After-Acquired Intellectual Property Security Agreement

Exhibit C

  Form of Control Agreement (Uncertificated Securities)

ANNEX:

Annex 1

  Assumption Agreement

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 6,
2017, made by each of the signatories hereto (together with any other entity
that may become a party hereto as provided herein, the “Grantors”), in favor of
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for (i) the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Credit Agreement
referred to below and (ii) the other Secured Parties (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of March 19, 2014 (as amended by the
First Amendment, dated as of February 1, 2016, the Second Amendment, effective
as of September 30, 2016, and the Third Amendment and Waiver, dated as of May 1,
2017, the “Existing Credit Agreement”), among RENT-A-CENTER, INC., a Delaware
corporation (the “Borrower”), the Lenders and the Administrative Agent, pursuant
to which the Lenders have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;

WHEREAS, the Existing Credit Agreement is being amended by that certain Fourth
Amendment (the “Fourth Amendment”), dated as of June 6, 2017 (the Existing
Credit Agreement as so amended and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, the Grantors and the Administrative Agent are parties to the Guarantee
and Collateral Agreement, dated as of March 19, 2014 (as amended, supplemented
or otherwise modified prior to the date hereof, the “Existing Guarantee and
Collateral Agreement”);

WHEREAS, it is a condition precedent to the effectiveness of the Fourth
Amendment that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Secured Parties; and

WHEREAS, the parties hereto desire to amend and restate the Existing Guarantee
and Collateral Agreement pursuant to this Agreement rather than amend the
Existing Guarantee and Collateral Agreement;

NOW, THEREFORE, in consideration of the above premises and to induce the
Administrative Agent and the Lenders to enter into the Fourth Amendment and to
induce the Lenders to make their respective extensions of credit to the Borrower
under the Credit Agreement, each Grantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1. Definitions. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the New York
UCC: Account, Account Debtor, Authenticate, Certificated Security, Chattel
Paper, Commercial Tort Claim, Commodity Account, Commodity Contract, Commodity
Intermediary, Document, Electronic Chattel Paper, Entitlement Order, Equipment,
Farm Products, Financial Asset, Fixtures, Goods, Instrument, Inventory, Letter
of Credit Right, Payment Intangible, Securities Account, Securities
Intermediary, Security, Security Entitlement, Supporting Obligation, Tangible
Chattel Paper and Uncertificated Security.



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“After-Acquired Intellectual Property”: as defined in Section 5.10(k).

“Agreement”: this Amended and Restated Guarantee and Collateral Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.

“Collateral”: as defined in Section 3.

“Collateral Access Agreement”: any landlord waiver or other agreement, in form
and substance satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, supplemented or otherwise
modified from time to time.

“Collateral Account”: (i) any collateral account established by the
Administrative Agent as provided in Section 6.4, (ii) any Controlled Account or
(iii) any cash collateral account established as provided in Section 8 of the
Credit Agreement.

“Collateral Deposit Account”: as defined in Section 5.13(a).

“Collection Account”: as defined in Section 5.13(b).

“Controlled Account”: as defined in Section 5.13(a).

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 5), granting
any right under any Copyright, including, without limitation, the grant of
rights to reproduce, prepare derivative works, distribute, perform, display,
exploit and sell materials derived from any Copyright, other than non-exclusive
licenses to use products of third parties accepted in ordinary course in
connection with purchases of software and similar items the absence of which
would not have a Material Adverse Effect on the Grantors taken as a whole.

“Copyrights”: (i) all domestic and foreign copyrights, whether or not the
underlying works of authorship have been published, including but not limited to
copyrights in software and databases, all Mask Works (as defined in 17 U.S.C.
901 of the U.S. Copyright Act) and all works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including, without limitation, each registration and application
identified in Schedule 5, (ii) the rights to print, publish, reproduce, perform,
display and distribute any of the foregoing, (iii) the right to sue or otherwise
recover for any and all past, present and future infringements,
misappropriations or violations (“Infringements”) thereof, (iv) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all Copyright
Licenses entered into in connection therewith, payments arising out of any other
sale, lease, license or other disposition thereof and damages and payments for
past, present or future Infringements thereof), and (v) all other rights of any
kind whatsoever accruing thereunder or pertaining thereto.

 

2



--------------------------------------------------------------------------------

“Deposit Account”: (i) all “deposit accounts” as defined in Article 9 of the UCC
and (ii) all other accounts maintained with any financial institution (other
than Securities Accounts or Commodity Accounts), together, in each case, with
all funds held therein and all certificates or instruments representing any of
the foregoing.

“Deposit Account Control Agreement”: an agreement, in form and substance
satisfactory to the Administrative Agent, among any Loan Party, a banking
institution holding such Loan Party’s funds, and the Administrative Agent with
respect to collection and control of all deposits and balances held in a Deposit
Account maintained by any Loan Party with such banking institution.

“Excluded Assets”: (i) motor vehicles, (ii) aircraft, (iii) vessels,
(iv) leasehold interests in real property, (v) Intellectual Property
registrations outside the United States, (vi) any lease, license, contract,
property right or agreement to which any Grantor is a party or any of its rights
or interests thereunder if and only for so long as the grant of a security
interest hereunder shall constitute or result in a breach, termination or
default under any such lease, license, contract, property right or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant
jurisdiction or any other applicable law or principles of equity); provided,
however, that such security interest shall attach immediately to any portion of
such lease, license, contract, property rights or agreement that does not result
in any of the consequences specified above and (vii) those assets as to which
the Administrative Agent shall determine, in its sole discretion, that that cost
of obtaining or perfecting such a security interest are excessive in relation to
the value of the security to be afforded thereby.

“Excluded Foreign Subsidiary Voting Stock”: the voting Capital Stock of any
Excluded Foreign Subsidiary.

“General Intangibles”: all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the Uniform Commercial Code in effect in the State of
New York on the date hereof and, in any event, including, without limitation,
with respect to any Grantor, all rights of such Grantor to receive any tax
refunds, all Swap Agreements and all contracts, agreements, instruments and
indentures and all licenses, permits, concessions, franchises and authorizations
issued by Governmental Authorities in any form, and portions thereof, to which
such Grantor is a party or under which such Grantor has any right, title or
interest or to which such Grantor or any property of such Grantor is subject, as
the same may from time to time be amended, supplemented, replaced or otherwise
modified, including, without limitation, (i) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (ii) all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect thereto, (iii) all rights of such
Grantor to damages arising thereunder, and (iv) all rights of such Grantor to
terminate and to perform, compel performance and to exercise all remedies
thereunder.

“Guarantor Obligations”: with respect to any Guarantor (and without duplication
of any Primary Obligations), all obligations and liabilities of such Guarantor
which may arise under or in connection with this Agreement (including, without
limitation, Section 2), in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to any Secured Party that are required to be paid by such Guarantor pursuant to
the terms of this Agreement).

 

3



--------------------------------------------------------------------------------

“Guarantors”: the collective reference to each Grantor; provided, that each
Grantor shall be considered a Guarantor only with respect to the Primary
Obligations of any other Loan Party.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and the
Trade Secret Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Intellectual Property Collateral”: all Intellectual Property of the Loan
Parties, now owned or hereafter acquired, upon which a Lien is purported to be
created by this Agreement.

“Intellectual Property Security Agreement”: all Intellectual Property Security
Agreements to be executed and delivered by the Loan Parties, each substantially
in the form of Exhibit B-1 to this Agreement, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with this Agreement.

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof).

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Borrower or any of its Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Uniform Commercial Code
in effect in the State of New York on the date hereof including, without
limitation, all Certificated Securities and Uncertificated Securities, all
Security Entitlements, all Securities Accounts, all Commodity Contracts and all
Commodity Accounts (other than any Excluded Foreign Subsidiary Voting Stock
excluded from the definition of “Pledged Equity Interests”), (ii) security
entitlements, in the case of any United States Treasury book-entry securities,
as defined in 31 C.F.R. section 357.2, or, in the case of any United States
federal agency book-entry securities, as defined in the corresponding United
States federal regulations governing such book-entry securities, and
(iii) whether or not constituting “investment property” as so defined, all
Pledged Notes, all Pledged Equity Interests, all Pledged Security Entitlements
and all Pledged Commodity Contracts.

“Issuers”: the collective reference to each issuer of a Pledged Security.

“Lock Box Agreement”: as defined in Section 5.13(a).

“Lock Boxes”: as defined in Section 5.13(a).

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: with respect to any Loan Party, the collective reference to its
Primary Obligations and Guarantor Obligations.

 

4



--------------------------------------------------------------------------------

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to make, use or sell any invention
covered in whole or in part by a Patent, including, without limitation, any of
the foregoing referred to in Schedule 5.

“Patents”: (i) all domestic and foreign patents, patent applications and
patentable inventions, including, without limitation, each issued patent and
patent application identified in Schedule 5, all certificates of invention or
similar property rights, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future Infringements thereof, (iv) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all Patent Licenses
entered into in connection therewith, payments arising out of any other sale,
lease, license or other disposition thereof and damages and payments for past,
present or future Infringement thereof), and (v) all reissues, divisionals,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon and all other rights of any kind whatsoever
accruing thereunder or pertaining thereto.

“Permitted Liens” the collective reference to (i) in the case of Collateral
other than Pledged Equity Interests, Liens permitted by Section 7.3 of the
Credit Agreement and (ii) in the case of Collateral consisting of Pledged Equity
Interests, non-consensual Liens permitted by Section 7.3 of the Credit Agreement
to the extent arising by operation of law and Liens permitted by Section 7.3(h)
of the Credit Agreement.

“Pledged Alternative Equity Interests” shall mean all interests of any Grantor
in participation or other interests in any equity or profits of any business
entity and the certificates, if any, representing such interests and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that Pledged Alternative Equity Interests shall
not include any Pledged Stock, Pledged Partnership Interests, Pledged LLC
Interests and Pledged Trust Interests.

“Pledged Commodity Contracts”: all commodity contracts listed on Schedule 2 (as
such Schedule may be amended from time to time) and all other commodity
contracts to which any Grantor is party from time to time.

“Pledged Debt Securities”: all debt securities now owned or hereafter acquired
by any Grantor, including, without limitation, the debt securities listed on
Schedule 2, (as such Schedule may be amended from time to time) together with
any other certificates, options, rights or security entitlements of any nature
whatsoever in respect of the debt securities of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests.

“Pledged LLC Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in any limited liability company including, without
limitation, all limited liability company interests listed on Schedule 2 hereto
under the heading “Pledged LLC Interests” (as such schedule may be amended from
time to time) and the certificates, if any, representing such limited liability
company interests and any interest of such Grantor on the books and records of
such limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing.

 

5



--------------------------------------------------------------------------------

“Pledged Notes”: all promissory notes now owned or hereafter acquired by any
Grantor (other than promissory notes issued in connection with extensions of
trade credit by any Grantor in the ordinary course of business) including,
without limitation, those listed on Schedule 2 (as such Schedule may be amended
from time to time) and all Intercompany Notes at any time issued to any Grantor.

“Pledged Partnership Interests” shall mean all interests of any Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership including, without
limitation, all partnership interests listed on Schedule 2 hereto under the
heading “Pledged Partnership Interests” (as such schedule may be amended from
time to time) and the certificates, if any, representing such partnership
interests and any interest of such Grantor on the books and records of such
partnership and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests and any other warrant, right or option
to acquire any of the foregoing.

“Pledged Securities”: the collective reference to the Pledged Debt Securities,
the Pledged Notes and the Pledged Equity Interests.

“Pledged Security Entitlements”: all security entitlements with respect to the
financial assets listed on Schedule 2 (as such Schedule may be amended from time
to time) and all other security entitlements of any Grantor.

“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 2 hereto under the heading “Pledged Stock” (as such
schedule may be amended from time to time), and the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares and any other warrant,
right or option to acquire any of the foregoing; provided, however, that in no
event shall (i) more than 65% of the total outstanding Excluded Foreign
Subsidiary Voting Stock be required to be pledged hereunder and (ii) the capital
stock of the Insurance Subsidiary be required to be pledged hereunder.

“Pledged Trust Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust including,
without limitation, all trust interests listed on Schedule 2 hereto under the
heading “Pledged Trust Interests” (as such schedule may be amended from time to
time) and the certificates, if any, representing such trust interests and any
interest of such Grantor on the books and records of such trust or on the books
and records of any securities intermediary pertaining to such interest and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
trust interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that in no event shall the interests of any
Grantor in Legacy Trust be required to be pledged hereunder.

 

6



--------------------------------------------------------------------------------

“Primary Obligations”: with respect to any Loan Party (and without duplication
of any Guarantor Obligations), the unpaid principal of and interest on
(including interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to such Loan Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of such Loan Party to the Administrative Agent or to
any Secured Party, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, any other Loan Document (other
than this Agreement), the Letters of Credit, any Specified Swap Agreement,
Banking Services or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by such Loan Party pursuant hereto) or otherwise; provided,
that (i) Primary Obligations of the Borrower or any other Loan Party under any
Specified Swap Agreement or in respect of Banking Services Obligations (A) shall
be secured and guaranteed pursuant to the Security Documents only to the extent
that, and for so long as, the other Primary Obligations are so secured and
guaranteed and (B) shall not include any such obligations entered into after the
counterparty to such Specified Swap Agreement ceases to be a Lender or an
Affiliate of a Lender or after assignment by such counterparty to another Person
that is not a Lender or an Affiliate of a Lender, (ii) any release of Collateral
or Guarantors effected in the manner permitted by the Credit Agreement or this
Agreement shall not require the consent of holders of obligations under
Specified Swap Agreements or holders of Banking Services Obligations and
(iii) the amount of secured Primary Obligations under any Specified Swap
Agreements shall not exceed the net amount, including any net termination
payments, that would be required to be paid to the counterparty to such
Specified Swap Agreement on the date of termination of such Specified Swap
Agreement.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable”: all Accounts and any other any right to payment for goods or other
property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

“Securities Act”: the Securities Act of 1933, as amended.

 

7



--------------------------------------------------------------------------------

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 5.

“Trademarks”: (i) all domestic and foreign trademarks, service marks, trade
names, corporate names, company names, business names, trade dress, trade
styles, logos, or other indicia of origin or source identification, Internet
domain names, trademark and service mark registrations, and applications for
trademark or service mark registrations and any renewals thereof, including,
without limitation, each registration and application identified in Schedule 5,
(ii) the right to sue or otherwise recover for any and all past, present and
future Infringements thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all Trademark Licenses entered into in
connection therewith, and damages and payments for past, present or future
Infringements thereof), and (iv) all other rights of any kind whatsoever
accruing thereunder or pertaining thereto, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each of
the above.

“Trade Secret License”: any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trade Secret.

“Trade Secrets”: (i) all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, (ii) the
right to sue or otherwise recover for any and all past, present and future
Infringements thereof, (iii) all income, royalties, damages and other payments
now and hereafter due and/or payable with respect thereto (including, without
limitation, payments arising out of the sale, lease, license, assignment or
other disposition thereof, and damages and payments for past, present or future
Infringements thereof), and (iv) all other rights of any kind whatsoever of any
Grantor accruing thereunder or pertaining thereto.

1.2. Other Definitional Provisions. (a) The words “hereof”, “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(d) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Primary Obligations or the
Guarantor Obligations shall mean the unconditional, final and irrevocable
payment in full, in immediately available funds, of (i) the Loans, (ii) the
payment in full in cash or posting of cash collateral in respect of all other
obligations or amounts that are outstanding under the Credit Agreement or any
other Loan Document, including the posting of the cash collateral for
outstanding Letters of Credit as required by the terms of the Credit Agreement,
(iii) the expiration or termination of all Commitments under the Credit
Agreement and (iv) payment in full in cash of all amounts due and owing (or
posting of collateral reasonably acceptable to the secured party under such Swap
Agreement in respect of all such obligations) under, or the novation or
termination of, each Swap Agreement giving rise to any Obligations.

 

8



--------------------------------------------------------------------------------

SECTION 2. GUARANTEE

2.1. Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors and permitted indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Loan Parties when due (whether at the stated maturity, by acceleration or
otherwise) of the Primary Obligations (other than, with respect to any
Guarantor, any Excluded Swap Obligations of such Guarantor).

(b) If and to the extent required in order for the Obligations of any Guarantor
to be enforceable under applicable federal, state and other laws relating to the
insolvency of debtors, the maximum liability of such Guarantor hereunder shall
be limited to the greatest amount which can lawfully be guaranteed by such
Guarantor under such laws, after giving effect to any rights of contribution,
reimbursement and subrogation arising under Section 2.2.

(c) Each Guarantor agrees that Primary Obligations may at any time and from time
to time be incurred or permitted in an amount exceeding the maximum liability of
such Guarantor under Section 2.1(b) without impairing the guarantee contained in
this Section 2 or affecting the rights and remedies of any Secured Party
hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until payment in full of the Obligations, notwithstanding that from time
to time during the term of the Credit Agreement the Borrower may be free from
any Primary Obligations.

(e) No payment made by the Borrower, any other Loan Party with Primary
Obligations, any of the Guarantors, any other guarantor or any other Person or
received or collected by any Secured Party from the Borrower, any other Loan
Party with Primary Obligations, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Primary Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Primary Obligations or any payment received or collected from
such Guarantor in respect of the Primary Obligations), remain liable for the
Primary Obligations up to the maximum liability of such Guarantor hereunder
until the Primary Obligations (other than Obligations in respect of any Swap
Agreement) are paid in full, no Letter of Credit shall be outstanding and the
Commitments are terminated or have expired.

2.2. Rights of Reimbursement, Contribution and Subrogation. In case any payment
is made on account of the Obligations by any Grantor or is received or collected
on account of the Obligations from any Grantor or its property:

(a) If such payment is made by the Borrower or from its property, then, if and
to the extent such payment is made on account of Obligations arising from or
relating to a Loan made to the Borrower or a Letter of Credit issued for account
of the Borrower, the Borrower shall not be entitled (A) to demand or enforce
reimbursement or contribution in respect of such payment from any other Grantor
or (B) to be subrogated to any claim, interest, right or remedy of any Secured
Party against any other Person, including any other Grantor or its property; and

 

9



--------------------------------------------------------------------------------

(b) If such payment is made by a Guarantor or from its property, such Guarantor
shall be entitled, subject to and upon payment in full of the Obligations,
(A) to demand and enforce reimbursement for the full amount of such payment from
the Borrower and (B) to demand and enforce contribution in respect of such
payment from each other Guarantor which has not paid its fair share of such
payment, as necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors based
on the relative value of their assets and any other equitable considerations
deemed appropriate by a court of competent jurisdiction.

(c) If and whenever (after payment in full of the Obligations) any right of
reimbursement or contribution becomes enforceable by any Grantor against any
other Grantor under Sections 2.2(a) and 2.2(b), such Grantor shall be entitled,
subject to and upon payment in full of the Obligations, to be subrogated
(equally and ratably with all other Grantors entitled to reimbursement or
contribution from any other Grantor as set forth in this Section 2.2) to any
security interest that may then be held by the Administrative Agent upon any
Collateral granted to it in this Agreement. Such right of subrogation shall be
enforceable solely against the Grantors, and not against the Secured Parties,
and neither the Administrative Agent nor any other Secured Party shall have any
duty whatsoever to warrant, ensure or protect any such right of subrogation or
to obtain, perfect, maintain, hold, enforce or retain any Collateral for any
purpose related to any such right of subrogation. If subrogation is demanded by
any Grantor, then (after payment in full of the Obligations) the Administrative
Agent shall deliver to the Grantors making such demand, or to a representative
of such Grantors or of the Grantors generally, an instrument satisfactory to the
Administrative Agent transferring, on a quitclaim basis without any recourse,
representation, warranty or obligation whatsoever, whatever security interest
the Administrative Agent then may hold in whatever Collateral may then exist
that was not previously released or disposed of by the Administrative Agent.

(d) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects to the prior
payment in full of all of the Obligations. Until payment in full of the
Obligations, no Grantor shall demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Grantor in any bankruptcy case
or receivership, insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Obligations. If any such payment or distribution is received by
any Grantor, it shall be held by such Grantor in trust, as trustee of an express
trust for the benefit of the Secured Parties, and shall forthwith be transferred
and delivered by such Grantor to the Administrative Agent, in the exact form
received and, if necessary, duly endorsed.

(e) The obligations of the Grantors under the Loan Documents, including their
liability for the Obligations and the enforceability of the security interests
granted thereby, are not contingent upon the validity, legality, enforceability,
collectibility or sufficiency of any right of reimbursement, contribution or
subrogation arising under this Section 2.2. The invalidity, insufficiency,
unenforceability or uncollectibility of any such right shall not in any respect
diminish, affect or impair any such obligation or any other claim, interest,
right or remedy at any time held by any Secured Party against any Grantor or its
property. The Secured Parties make no representations or warranties in respect
of any such right and shall have no duty to assure, protect, enforce or ensure
any such right or otherwise relating to any such right.

 

10



--------------------------------------------------------------------------------

(f) Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
Section 2.2(d) and (ii) neither the Administrative Agent nor any other Secured
Party shall ever have any duty or liability whatsoever in respect of any such
right, except as provided in Section 2.2(c).

2.3. Amendments, etc. with respect to the Primary Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Primary Obligations made by any
Secured Party may be rescinded by such Secured Party and any of the Primary
Obligations continued, and the Primary Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, increased, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Secured Party,
and the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders under the Credit Agreement or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by any Secured Party for the payment of the
Primary Obligations may be sold, exchanged, waived, surrendered or released. No
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Primary Obligations or for
the guarantee contained in this Section 2 or any property subject thereto.

2.4. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Primary
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Primary Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Loan Parties, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
Each Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Borrower, any other Loan Party
with Primary Obligations or any of the Guarantors with respect to the Primary
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Primary Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance hereunder) which may at any time be available
to or be asserted by the Borrower or any other Person against any Secured Party,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower, any other Loan Party with Primary Obligations or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Loan Parties for the Primary Obligations, or of such
Guarantor for its Guarantor Obligations, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, any Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Loan Party with Primary

 

11



--------------------------------------------------------------------------------

Obligations, any other Guarantor or any other Person or against any collateral
security or guarantee for the Primary Obligations or any right of offset with
respect thereto, and any failure by any Secured Party to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Borrower, any other Loan Party with Primary Obligations, any other Guarantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of the Borrower, any other
Loan Party with Primary Obligations, any other Guarantor or any other Person or
any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

2.5. Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Primary Obligations is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, any
other Loan Party with Primary Obligations or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower, any other Loan Party with Primary
Obligations or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

2.6. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars in
immediately available funds at the Funding Office.

2.7. Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 2.7 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 2.7,
or otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 2.7 shall
remain in full force and effect until payment in full or termination of the
Obligations.Each Qualified Keepwell Provider intends that this Section 2.7
constitute, and this Section 2.7 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 3. GRANT OF SECURITY INTEREST;

CONTINUING LIABILITY UNDER COLLATERAL

(a) Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the personal property of such
Grantor, including, without limitation, the following property, in each case,
wherever located and now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

(i) all Accounts;

(ii) all Chattel Paper;

 

159



--------------------------------------------------------------------------------

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Instruments;

(ix) Insurance

(x) all Intellectual Property;

(xi) all Inventory;

(xii) all Investment Property;

(xiii) all Letter of Credit Rights;

(xiv) all Goods not otherwise described above;

(xv) any Collateral Account;

(xvi) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon;

(xvii) the Commercial Tort Claims set forth on Schedule 7; and

(xviii) to the extent not otherwise included, all other property of the Grantor
and all Proceeds, Supporting Obligations, and products accessions, rents and
profits of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, none of the Excluded
Assets shall constitute Collateral.

(b) Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under the Collateral and nothing contained
herein is intended or shall be a delegation of duties to the Administrative
Agent or any Secured Party, (ii) each Grantor shall remain liable under and each
of the agreements included in the Collateral, including, without limitation, any
Receivables and any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Administrative Agent nor any Secured Party shall have
any obligation or liability under any of such agreements by reason of or arising
out of this Agreement or any other document related

 

13



--------------------------------------------------------------------------------

thereto nor shall the Administrative Agent nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral, including, without
limitation, any agreements relating to any Receivables, Pledged Partnership
Interests or Pledged LLC Interests and (iii) the exercise by the Administrative
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to the Secured Parties
that:

4.1. Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 4 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct in all material respects, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and the Secured Parties shall be entitled to
rely on each of them as if they were fully set forth herein, provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 4.l, be deemed to be a reference to such
Guarantor’s knowledge.

4.2. Title; No Other Liens. Such Grantor owns each item of the Collateral free
and clear of any and all Liens or claims, including, without limitation, liens
arising as a result of such Grantor becoming bound (as a result of merger or
otherwise) as Grantor under a security agreement entered into by another Person,
except for Permitted Liens. No financing statement, mortgage or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties pursuant to
this Agreement or as are permitted by the Credit Agreement and financing
statements for which duly authorized termination statements have been delivered
to the Administrative Agent on or prior to the Closing Date.

4.3. Perfected First Priority Liens. (a) The security interests granted pursuant
to this Agreement (i) upon completion of the filings and other actions specified
on Schedule 3 (all of which, in the case of all filings and other documents
referred to on such Schedule, have been delivered to the Administrative Agent in
duly completed and duly executed form, as applicable, and may be filed by the
Administrative Agent at any time) and payment of all filing fees, will
constitute valid fully perfected security interests in all of the Collateral in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof and (ii) are prior to all other Liens on the
Collateral except for, in the case of Collateral other than Pledged Equity
Interests, Permitted Liens. Without limiting the foregoing, each Grantor has
taken all actions necessary or desirable, including without limitation those
specified in Section 5.2 to: (i) establish the Administrative Agent’s “control”
(within the meanings of Sections 8-106 and 9-106 of the UCC) over any portion of
the Investment Property constituting Certificated Securities and Uncertificated
Securities and Securities Accounts and all Securities Entitlements,
(ii) establish the Administrative Agent’s “control” (within the meaning of
Section 9-107 of the UCC) over all Letter of Credit Rights, (iii) establish the
Administrative Agent’s control (within the meaning of Section 9-105 of the UCC)
over all Electronic Chattel Paper and (iv) establish the Administrative Agent’s
“control” within the meaning of Section 16 of the Uniform Electronic Transaction
Act as in effect in the applicable jurisdiction (the “UETA”) over all
“transferable records” (as defined in UETA).

 

14



--------------------------------------------------------------------------------

4.4. Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date that
is recent to the date hereof.

4.5. Inventory and Equipment. None of the Inventory or Equipment is in the
possession of an issuer of a negotiable document (as defined in Section 7-104 of
the UCC, a “Negotiable Document”) therefor or is otherwise in the possession of
any bailee or warehouseman.

4.6. Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.7. Investment Property. (a) Schedule 2 hereto (as such schedule may be amended
from time to time) sets forth under the headings “Pledged Stock, “Pledged LLC
Interests,” “Pledged Partnership Interests” and “Pledged Trust Interests,”
respectively, all of the Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Trust Interests owned by any Grantor and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such Schedule. Schedule 2 hereto (as such schedule may be amended
from time to time) sets forth under the heading “Pledged Debt Securities” or
“Pledged Notes” all of the Pledged Debt Securities and Pledged Notes owned by
any Grantor and all of such Pledged Debt Securities and Pledged Notes has been
duly authorized, authenticated or issued, and delivered and is the legal, valid
and binding obligation of the issuers thereof enforceable in accordance with
their terms and is not in default and constitutes all of the issued and
outstanding inter-company indebtedness evidenced by an instrument or
certificated security of the respective issuers thereof owing to such Grantor.
No Grantor has consented to, and no Grantor is otherwise aware of, any Person
(other than the Administrative Agent pursuant hereto) having “control” (within
the meanings of Sections 8-106, 9-106 and 9-104 of the UCC) over, or any other
interest in, any such Securities Account, Commodity Account or Deposit Account
or any securities, commodities or other property credited thereto other than the
securities intermediary or depository bank in respect thereof which may have a
lien on any such account being held by it to secure only the payment of fees and
expenses owed to it in respect of the maintenance of such account.

(b) The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor or, in the case of Foreign
Subsidiary Voting Stock, if less, 65% of the outstanding Excluded Foreign
Subsidiary Voting Stock of each relevant Issuer.

(c) All the shares of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable.

(d) The terms of any uncertificated Pledged LLC Interests and Pledged
Partnership Interests do not provide that they are securities governed by
Article 8 of the Uniform Commercial Code in effect in any jurisdiction.

(e) The terms of any certificated Pledged LLC Interests and Pledged Partnership
Interests do not provide that they are securities governed by Article 8 of the
Uniform Commercial Code in effect in any jurisdiction.

 

15



--------------------------------------------------------------------------------

(f) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property and Deposit Accounts pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except Permitted Liens. All of the Deposit Accounts of such
Grantor as of the Amendment Effective Date are listed on Schedule 8.

(g) Each Issuer which is an Affiliate of the Borrower that is not a Grantor
hereunder has executed and delivered to the Administrative Agent an
Acknowledgment and Consent, in substantially the form of Exhibit A, to the
pledge of the Pledged Securities pursuant to this Agreement.

4.8. Receivables. (a) No amount payable to such Grantor under or in connection
with any Receivable is evidenced by any Instrument which has not been delivered
to the Administrative Agent or constitutes Electronic Chattel Paper that has not
been subjected to the control (within the meaning of Section 9-105 of the UCC)
of the Administrative Agent.

(b) Each Grantor is in compliance with Section 6.14 of the Credit Agreement.

(c) The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of the Receivables will at such times be
accurate, except for immaterial errors.

4.9. Intellectual Property. (a) Schedule 5 lists all Intellectual Property
registered or applied to be registered in the United States (the “Registered
IP”) owned by such Grantor in its own name on the date hereof. Except as set
forth in Schedule 5, such Grantor is the exclusive owner of the entire and
unencumbered right, title and interest in and to such Registered IP and all
Intellectual Property used in such Grantor’s business that is material to such
business and proprietary to such Grantor (collectively, the “Company IP”), and
such Grantor is otherwise entitled to use all such Company IP, without
limitation, subject only to the license terms of the licensing or franchise
agreements referred to in paragraph (c) below.

(b) On the date hereof, all Registered IP is valid, subsisting, unexpired and
enforceable, has not been abandoned and does not Infringe the intellectual
property rights of any other Person in any respect that could reasonably be
expected to have a Material Adverse Effect.

(c) Except as set forth in Schedule 5, on the date hereof (i) none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor, and (ii) there are
no other obligations, orders or judgments which affect the use of any material
Intellectual Property.

(d) The rights of such Grantor in or to the Intellectual Property do not
conflict with or Infringe upon the rights of any third party, and no claim
(including any “cease and desist” letter or invitation to take a patent license)
has been asserted that Grantor’s use of such Intellectual Property does or may
Infringe upon the rights of any third party, in either case, which conflict or
Infringement could reasonably be expected to have a Material Adverse Effect.
There is currently no Infringement or unauthorized use of any item of
Intellectual Property that could reasonably be expected to have a Material
Adverse Effect.

(e) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity or enforceability
of, or such Grantor’s rights in, any Intellectual Property in any respect that
could reasonably be expected to have a Material Adverse Effect. With respect to
any item of Intellectual Property the invalidity or unenforceability of which
could reasonably be expected to have a Material Adverse Effect, such Grantor is
not aware of any uses of any item of Intellectual Property that could reasonably
be expected to lead to such item becoming invalid or unenforceable, including,
without limitation, unauthorized uses by third parties and uses which were not
supported by the goodwill of the business connected with Trademarks and
Trademark Licenses.

 

16



--------------------------------------------------------------------------------

(f) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any material Intellectual Property or such Grantor’s ownership
interest therein, (ii) alleging that any services provided by, processes used
by, or products manufactured or sold by such Grantor materially Infringe any
patent, trademark, copyright, or any other right of any third party, or
(iii) alleging that any material Intellectual Property is being licensed,
sublicensed or used in violation of any patent, trademark, copyright or any
other right of any third party, or (iv) which, if adversely determined, would
have a Material Adverse Effect on the value of any Collateral taken as a whole.
To the knowledge of such Grantor, no Person is engaging in any activity that
Infringes upon the Intellectual Property or upon the rights of such Grantor
therein which could reasonably be expected to have a Material Adverse Effect.
Except as set forth in Schedule 5 hereto, such Grantor has not granted any
license, release, covenant not to sue or non-assertion assurance to any person
with respect to any material part of the Intellectual Property. The consummation
of the transactions contemplated by this Agreement will not result in the
termination or impairment of any of the Intellectual Property.

(g) With respect to each material Copyright License, Trademark License and
Patent License: (i) such license is valid and binding and in full force and
effect; (ii) such license will not cease to be valid and binding and in full
force and effect on terms identical to those currently in effect as a result of
the rights and interests granted herein, nor will the grant of such rights and
interests constitute a breach or default under such license or otherwise give
the licensor or licensee a right to terminate such license; (iii) such Grantor
has not received any notice of termination or cancellation under such license;
(iv) such Grantor has not received any notice of a breach or default under such
license, which breach or default has not been cured; (v) such Grantor has not
granted to any other third party any rights, adverse or otherwise, under such
license; and (vi) such Grantor is not in breach or default in any material
respect, and no event has occurred that, with notice and/or lapse of time, would
constitute such a breach or default or permit termination, modification or
acceleration under such license.

(h) Except as set forth in Schedule 5, such Grantor has performed all acts and
has paid all required fees and taxes to maintain each and every item of material
Intellectual Property in full force and effect and to protect and maintain its
interest therein as deemed advisable in the exercise of its reasonable business
judgment. Such Grantor has used proper statutory notice in connection with its
use of each material Patent, Trademark and Copyright required by applicable
Requirements of Law.

(i) To the knowledge of such Grantor, none of the material Trade Secrets of such
Grantor has been used, divulged, disclosed or appropriated to the detriment of
such Grantor for the benefit of any other Person; no employee, independent
contractor or agent of such Grantor has misappropriated any trade secrets of any
other Person in the course of the performance of his or her duties as an
employee, independent contractor or agent of such Grantor; and no employee,
independent contractor or agent of such Grantor is in default or breach of any
term of any employment agreement, non-disclosure agreement, assignment of
inventions agreement or similar agreement or contract relating in any way to the
protection, ownership, development, use or transfer of such Grantor’s material
Intellectual Property.

(j) As deemed advisable in the exercise of its reasonable business judgment,
such Grantor has made all filings and recordations necessary to adequately
protect its interest in its Intellectual Property including, without limitation,
recordation of its interests in the Patents and Trademarks with the United
States Patent and Trademark Office and in corresponding national, multinational
and international patent offices, and recordation of any of its interests in the
Copyrights with the United States Copyright Office and in corresponding
national, multinational and international copyright offices.

 

17



--------------------------------------------------------------------------------

(k) Such Grantor is not subject to any settlement, consent, judgment,
injunction, order, decree, covenant not to sue, non-assertion assurance or
release that would impair the validity or enforceability of, or such Grantor’s
rights in, any material Intellectual Property.

4.10. Letter of Credit Rights. No Grantor is a beneficiary or assignee under any
letter of credit other than the letters of credit described on Schedule 6 (as
such schedule may be amended from time to time) hereto. Each Grantor has caused
all issuers and nominated persons under letters of credit in which the Grantor
is the beneficiary or assignee to consent to the assignment provisions of such
letter of credit to the Administrative Agent and has agreed that upon the
occurrence of an Event of Default it will cause all payments thereunder to be
made to the Collateral Account.

4.11. Commercial Tort Claims. No Grantor has any commercial tort claims other
than (i) as described in Schedule 7 or (ii) as to which the actions described in
Section 5.11 have been taken.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Obligations (other than Obligations in
respect of any Swap Agreement) shall have been paid in full, no Letter of Credit
shall be outstanding and the Commitments shall have terminated or expired:

5.1. Covenants in Credit Agreement. Each Guarantor shall take, or shall refrain
from taking, as the case may be, each action that is necessary to be taken or
not taken, as the case may be, so that no Default or Event of Default is caused
by the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Subsidiaries.

5.2. Delivery and Control of Instruments, Chattel Paper, Negotiable Documents
and Investment Property. (a) If any of the Collateral with a value in excess of
$25,000 individually is or shall become evidenced or represented by any
Instrument, Certificated Security or Negotiable Document, such Instrument (other
than checks received in the ordinary course of business), Certificated Security
or Negotiable Documents shall be immediately delivered to the Administrative
Agent, duly endorsed in a manner satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement.

(b) Such Grantor shall ensure that it is in compliance with Section 6.14 of the
Credit Agreement. If any of the Collateral (other than any Subject Agreements)
with a value in excess of $25,000 individually is or shall become evidenced or
represented by any Tangible Chattel Paper, such Tangible Chattel Paper shall be
immediately delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

(c) If any of the Collateral with a value in excess of $25,000 individually or
$200,000 in the aggregate is or shall become “Electronic Chattel Paper” such
Grantor shall ensure that (i) a single authoritative copy exists which is
unique, identifiable, unalterable (except as provided in clauses (iii), (iv) and
(v) of this paragraph), (ii) such authoritative copy identifies the
Administrative Agent as the assignee and is communicated to and maintained by
the Administrative Agent or its designee, (iii) copies or revisions that add or
change the assignee of the authoritative copy can only be made with the
participation of the Administrative Agent, (iv) each copy of the authoritative
copy and any copy of a copy is readily identifiable as a copy and not the
authoritative copy and (v) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision.

 

18



--------------------------------------------------------------------------------

(d) If any of the Collateral is or shall become evidenced or represented by an
Uncertificated Security, such Grantor shall cause the Issuer thereof either
(i) to register the Administrative Agent as the registered owner of such
Uncertificated Security, upon original issue or registration of transfer or
(ii) to agree in writing with such Grantor and the Administrative Agent that
such Issuer will comply with instructions with respect to such Uncertificated
Security originated by the Administrative Agent without further consent of such
Grantor, such agreement to be in substantially the form of Exhibit C.

(e) In addition to and not in lieu of the foregoing, if any Issuer of any
Investment Property is organized under the law of, or has its chief executive
office in, a jurisdiction outside of the United States, each Grantor shall take
such additional actions, including, without limitation, causing the issuer to
register the pledge on its books and records, as may be necessary or as may be
reasonably requested by the Administrative Agent, under the laws of such
jurisdiction to insure the validity, perfection and priority of the security
interest of the Administrative Agent.

5.3. Maintenance of Insurance. (a) Such Grantor will maintain, with financially
sound and reputable insurance companies, insurance on all its property
(including, without limitation, all Inventory, Equipment and motor vehicles) in
at least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business, and furnish to the Administrative Agent with copies for each Secured
Party, upon written request, full information as to the insurance carried. All
insurance shall (i) provide that no cancellation, material reduction in amount
or material change in coverage thereof shall be effective until at least 30 days
after receipt by the Administrative Agent of written notice thereof and (ii) be
reasonably satisfactory in all other respects to the Administrative Agent. The
Administrative Agent shall be named as additional insured on all such liability
insurance policies of such Grantor and the Administrative Agent shall be named
as loss payee on all property and casualty insurance policies of such Grantor.

(b) The Borrower shall deliver annually to the Administrative Agent and the
Lenders a certificate of a reputable insurance broker with respect to such
insurance as promptly as practicable upon receipt thereof from such insurance
broker and such supplemental reports with respect thereto as the Administrative
Agent may from time to time reasonably request.

5.4. Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all material taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
material claims of any kind (including, without limitation, claims for labor,
materials and supplies) against or with respect to the Collateral, except that
no such charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Grantor and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any material
interest therein.

5.5. Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Administrative Agent may reasonably request, all in reasonable detail.

 

19



--------------------------------------------------------------------------------

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (i) the filing of any financing
or continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby and (ii) in the case of Investment Property, Letter of Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the
applicable UCC) with respect thereto.

5.6. Changes in Locations, Name, Jurisdiction of Incorporation, Etc. Such
Grantor will not, except upon 15 days’ prior written notice to the
Administrative Agent and delivery to the Administrative Agent of duly authorized
and, where required, executed copies of all additional financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein:

(a) without limiting the prohibitions on mergers involving the Grantors
contained in the Credit Agreement, change its legal name, jurisdiction of
organization or the location of its chief executive office or sole place of
business from that referred to in Section 4.4; or

(b) change its legal name.

5.7. Notices. Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, of:

(a) any Lien (other than any Permitted Lien) on any material portion of the
Collateral which would adversely affect the ability of the Administrative Agent
to exercise any of its remedies hereunder; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby taken as a whole.

5.8. Investment Property. (a) If such Grantor shall become entitled to receive
or shall receive any stock or other ownership certificate (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock or other Pledged Equity Interest of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any shares of or other ownership interests in the Pledged Securities, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Secured Parties, hold the same in trust for the Secured Parties and deliver
the same forthwith to the Administrative Agent in the exact form received, duly
endorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor and to be held by the Administrative Agent, subject to the terms hereof,
as additional collateral security for the Obligations. Any sums paid upon or in
respect of the Pledged Securities upon the liquidation or dissolution of any
Issuer shall be paid over to the Administrative Agent to be held by it hereunder
as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Pledged Securities
or any property shall be distributed upon or with respect to the Pledged
Securities pursuant to the recapitalization or reclassification of the capital
of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject

 

20



--------------------------------------------------------------------------------

to a perfected security interest in favor of the Administrative Agent, be
delivered to the Administrative Agent to be held by it hereunder as additional
collateral security for the Obligations. If any sums of money or property so
paid or distributed in respect of the Pledged Securities shall be received by
such Grantor, such Grantor shall, until such money or property is paid or
delivered to the Administrative Agent, hold such money or property in trust for
the Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the Obligations.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any stock, partnership interests, limited liability company interests or
other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock,
partnership interests, limited liability company interests or other equity
securities of any nature of any Issuer, (ii) sell, assign, transfer, exchange,
or otherwise dispose of, or grant any option with respect to, any of the
Investment Property or Proceeds thereof or any interest therein (except, in each
case, pursuant to a transaction expressly permitted by the Credit Agreement),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement, (iv) enter into any agreement or undertaking restricting the
right or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof or any interest
therein or (v) without (a) the prior written notice to the Administrative Agent
and (b) such Grantor taking all steps necessary or advisable to establish the
Administrative Agent’s “control” thereof, cause or permit any Issuer of any
Pledged Partnership Interests or Pledged LLC Interests which are not securities
(for purposes of the UCC) on the date hereof to elect or otherwise take any
action to cause such Pledged Partnership Interests or Pledged LLC Interests to
be treated as securities for purposes of the UCC.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Pledged Securities issued by it. In addition, each Grantor which is either an
Issuer or an owner of any Pledged Security hereby consents to the grant by each
other Grantor of the security interest hereunder in favor of the Administrative
Agent and to the transfer of any Pledged Security to the Administrative Agent or
its nominee upon the occurrence or during the continuation of an Event of
Default and to the substitution of the Administrative Agent or its nominee as a
partner, member or shareholder of the Issuer of the related Pledged Security.
The Administrative Agent agrees to notify any Grantor before transferring the
Pledged Securities pledged by such Grantor into the name of the Administrative
Agent pursuant to this section.

5.9. Receivables. (a) Other than in the ordinary course of business consistent
with its past practice, such Grantor will not (i) grant any extension of the
time of payment of any Receivable, (ii) compromise or settle any Receivable for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable in any manner that could materially adversely affect the value
thereof.

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of outstanding Receivables constituting a
material portion of the Collateral.

 

21



--------------------------------------------------------------------------------

5.10. Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) as deemed advisable in the exercise of its reasonable
business judgment, continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (ii) maintain as
in the past the quality of products and services offered under such Trademark
and take all necessary steps to ensure that all licensed users of such Trademark
maintain as in the past such quality, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement and
the Intellectual Property Security Agreement, and (v) not (and not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or impaired in any way.

(b) As deemed advisable in the exercise of its reasonable business judgment,
such Grantor (either itself or through licensees) will not do any act, or omit
to do any act, whereby any Patent may become forfeited, abandoned or dedicated
to the public.

(c) As deemed advisable in the exercise of its reasonable business judgment,
such Grantor (either itself or through licensees) (i) will employ each Copyright
and (ii) will not (and will not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby any portion of the Copyrights
may become invalidated or otherwise impaired. As deemed advisable in the
exercise of its reasonable business judgment, such Grantor will not (either
itself or through licensees) do any act whereby any portion of the Copyrights
may fall into the public domain.

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to Infringe the intellectual
property rights of any other Person.

(e) Except with respect to any Patent, Trademark or Copyright the invalidity of
which would not have a Material Adverse Effect, such Grantor (either itself or
through licensees) will use proper statutory notice in connection with the use
of each Patent, Trademark and Copyright included in the Intellectual Property.

(f) To the extent as could be reasonably be expected to have a Material Adverse
Effect, such Grantor will notify the Administrative Agent as promptly as
practicable if it knows, or has reason to know, that any application or
registration relating to any Intellectual Property may become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.

(g) As deemed advisable in the exercise of its reasonable business judgment, as
promptly as practicable upon such Grantor’s acquisition or creation of any U.S.
copyrightable work, invention, trademark or other similar property that is
material to the business of Grantor, apply for registration thereof with the
United States Copyright Office, the United States Patent and Trademark Office
and any other appropriate office. Whenever such Grantor, either by itself or
through any agent, employee, licensee or designee, shall file an application for
the registration of any U.S. Intellectual Property with the United States Patent
and Trademark Office, the United States Copyright Office or any other applicable
Governmental Authority, such Grantor shall report such filing to the
Administrative Agent concurrently with the next delivery of the Compliance
Certificate pursuant to Section 6.2(b) of the Credit Agreement

 

22



--------------------------------------------------------------------------------

for the fiscal quarter in which such filing occurs and shall provide the
Administrative Agent with an amended Schedule 5 hereto reflecting the same. Upon
request of the Administrative Agent, such Grantor shall execute and deliver, and
have recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in any Copyright, Patent, Trademark or other Intellectual Property and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.

(h) Except as provided in Section 5.10(i), such Grantor will take all reasonable
and necessary steps, including, without limitation, in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of material Intellectual
Property, including, without limitation, the payment of required fees and taxes,
the filing of responses to office actions issued by the United States Patent and
Trademark Office and the United States Copyright Office, the filing of
applications for renewal or extension, the filing of affidavits of use and
affidavits of incontestability, the filing of divisional, continuation,
continuation-in-part, reissue, and renewal or substitute applications or
extensions, the payment of maintenance fees, and the participation in
interference, reexamination, opposition, cancellation, Infringement and
misappropriation proceedings.

(i) Such Grantor (either itself or through licensees) will not, without the
prior written consent of the Administrative Agent, discontinue use of or
otherwise abandon any Intellectual Property, or abandon any application or any
right to file an application for letters patent, trademark, or copyright, unless
such Grantor, in its reasonable business judgment, determines that such use or
the pursuit or maintenance of such Intellectual Property is no longer desirable
in the conduct of such Grantor’s business and that the loss thereof could not
reasonably be expected to have a Material Adverse Effect.

(j) In the event that any material Intellectual Property owned by a Grantor is
Infringed by a third party, such Grantor shall (i) take such actions as such
Grantor shall reasonably deem appropriate under the circumstances to protect
such Intellectual Property and (ii) if such Intellectual Property is of material
economic value, take such actions as are reasonably appropriate under the
circumstances, including, as appropriate, sue for Infringement to seek
injunctive relief where appropriate and to recover any and all damages for such
Infringement and promptly notify the Administrative Agent after it takes any
such action, or promptly notify the Administrative Agent of any decision not to
pursue or take any such action.

(k) Such Grantor agrees that, should it obtain an ownership interest in any item
of intellectual property which is not now a part of the Intellectual Property
Collateral (the “After-Acquired Intellectual Property”), (i) the provisions of
Section 3 shall automatically apply thereto and (ii) any such After-Acquired
Intellectual Property, and in the case of trademarks, the goodwill of the
business connected therewith or symbolized thereby, shall automatically become
part of the Intellectual Property Collateral.

(l) Such Grantor agrees to execute an Intellectual Property Security Agreement
with respect to Registered IP owned by such Grantor in its own name as of the
date hereof, in substantially the form of Exhibit B-1 in order to record the
security interest granted herein to the Administrative Agent for the ratable
benefit of the Secured Parties with the United States Patent and Trademark
Office, the United States Copyright Office, and any other applicable
Governmental Authority.

(m)Such Grantor agrees to execute an After-Acquired Intellectual Property
Security Agreement with respect to its registered or applied to be registered
U.S. After-Acquired Intellectual Property in substantially the form of Exhibit
B-2 in order to record the security interest granted herein to the
Administrative Agent for the ratable benefit of the Secured Parties with the
United States Patent and Trademark Office, the United States Copyright Office,
and any other applicable Governmental Authority.

 

23



--------------------------------------------------------------------------------

(n) Such Grantor shall take all steps reasonably necessary to protect the
secrecy of all material Trade Secrets, including, without limitation, entering
into confidentiality agreements with employees and labeling and restricting
access to secret information and documents.

5.11. Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with an estimated value in excess of $25,000, such Grantor
shall within 30 days of obtaining such interest sign and deliver documentation
acceptable to the Administrative Agent granting a security interest under the
terms and provisions of this Agreement in and to such Commercial Tort Claim.

5.12. Collateral Access Agreements.

With respect to each Collateral Access Agreement that a Grantor obtains from the
lessor of each leased property, mortgagee of owned property or bailee or
consignee with respect to any warehouse, processor, converter facility, store,
distribution center, collection center or national product service center or
other location where Inventory Held for Rent is stored or located, such
agreement or letter shall provide access rights, contain a waiver or
subordination of all Liens or claims that the landlord, mortgagee, bailee or
consignee may assert against the Inventory at that location, and shall otherwise
be reasonably satisfactory in form and substance to the Administrative Agent.
The Collateral Access Agreement obtained with respect to the Specified Location
shall provide access rights, contain a waiver or subordination of all Liens or
claims that the landlord, mortgagee, bailee or consignee may assert against the
Inventory or Subject Agreements, and shall otherwise be reasonably satisfactory
in form and substance to the Administrative Agent. With respect to such
locations or warehouse space leased as of the Amendment Effective Date and
thereafter where Inventory Held for Rent is stored or located, if the
Administrative Agent has not received a Collateral Access Agreement as of the
Amendment Effective Date (or, if later, as of the date such location is acquired
or leased), the Borrower’s Eligible Inventory Held for Rent at that location
shall be subject to such Reserves as may be established by the Administrative
Agent. Such Grantor shall timely and fully pay and perform its obligations under
all leases and other agreements with respect to the Specified Location and each
leased location or third party warehouse where any Inventory Held for Rent is or
may be located.

5.13. Deposit Accounts

(a) Within 90 days of the Amendment Effective Date, each Grantor shall
(i) execute and deliver to the Administrative Agent Deposit Account Control
Agreements for each material Deposit Account maintained by such Grantor into
which all cash, checks or other similar payments relating to or constituting
payments made in respect of Receivables will be deposited (each such material
Deposit Account, a “Collateral Deposit Account”; and each Collateral Deposit
Account subject to a Deposit Account Control Agreement, a “Controlled Account”),
which Collateral Deposit Accounts are identified as such on Schedule 8, and
(ii) establish lock box service (the “Lock Boxes”) as set forth on Schedule 8,
which lock boxes shall be subject to irrevocable lockbox agreements in the form
provided by or otherwise acceptable to the Administrative Agent and shall be
accompanied by an acknowledgment by the bank where the Lock Box is located of
the Lien of the Administrative Agent granted hereunder and of irrevocable
instructions to wire all amounts collected therein to the Collection Account (a
“Lock Box Agreement”). After the date that is 90 days after the Amendment
Effective Date, each Grantor will comply with the terms of Section 5.13(b).

 

24



--------------------------------------------------------------------------------

(b) During any Cash Dominion Period, each Grantor shall, subject to
Section 6.2(b), direct all of its Account Debtors to forward payments directly
to (i) Lock Boxes subject to Lock Box Agreements or (ii) a Controlled Account.
During any Cash Dominion Period, the Administrative Agent shall have sole access
to the Lock Boxes and Collateral Deposit Accounts at all times and each Grantor
shall take all actions necessary to grant the Administrative Agent such sole
access. During any Cash Dominion Period, at no time shall any Grantor remove any
item from a Lock Box or from a Collateral Deposit Account without the
Administrative Agent’s prior written consent. If any Grantor should refuse or
neglect to notify any Account Debtor to forward payments directly to a Lock Box
subject to a Lock Box Agreement or Controlled Account after notice from the
Administrative Agent, the Administrative Agent shall, notwithstanding anything
to the contrary herein be entitled to make such notification directly to the
Account Debtor. If notwithstanding the foregoing instructions during any Cash
Dominion Period, any Grantor receives any proceeds of any Receivables, such
Grantor shall receive such payments as the Administrative Agent’s trustee, and
shall immediately deposit all cash, checks or other similar payments related to
or constituting payments made in respect of Receivables received by it to a
Controlled Account. During any Cash Dominion Period, all funds deposited into
any Lock Box subject to a Lock Box Agreement or a Controlled Account will be
swept on a daily basis into a collection account maintained by the Borrower with
the Administrative Agent (the “Collection Account”). The Administrative Agent
shall hold and apply funds received into the Collection Account as provided by
the terms of Section 6.5(b).

(c) Before opening or replacing any Collateral Deposit Account, other Deposit
Account which would constitute Collateral, or establishing a new Lock Box, each
Grantor shall (i) notify the Administrative Agent of the opening of such Deposit
Account or Lock Box and (ii) cause each bank or financial institution in which
it seeks to open (x) a Deposit Account which would constitute Collateral, to
enter into a Deposit Account Control Agreement with the Administrative Agent in
order to give the Administrative Agent Control of such Deposit Account, or (y) a
Lock Box, to enter into a Lock Box Agreement with the Administrative Agent in
order to give the Administrative Agent Control of the Lock Box. In the case of
Deposit Accounts or Lock Boxes maintained with Lenders, the terms of such letter
shall be subject to the provisions of the Loan Documents regarding setoffs.

SECTION 6. REMEDIAL PROVISIONS

6.1. Certain Matters Relating to Receivables. (a) The Administrative Agent shall
have the right to make test verifications of the Receivables in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications. After an Event of
Default has occurred and is continuing, at any time and from time to time, upon
the Administrative Agent’s request and at the expense of the relevant Grantor,
such Grantor shall cause independent public accountants or others satisfactory
to the Administrative Agent to furnish to the Administrative Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Receivables.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and each Grantor hereby agrees to continue to collect all
amounts due or to become due to such Grantor under the Receivables and any
Supporting Obligation and diligently exercise each material right it may have
under any Receivable and any Supporting Obligation, in each case, at its own
expense; provided, however, that the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default.

6.2. Communications with Obligors; Grantors Remain Liable. (a) The
Administrative Agent in its own name or in the name of others may at any time
during reasonable business hours after the occurrence and during the continuance
of an Event of Default communicate with obligors under the Receivables to verify
with them to the Administrative Agent’s satisfaction the existence, amount and
terms of any Receivables.

 

25



--------------------------------------------------------------------------------

(b) If an Event of Default shall have occurred and be continuing, the
Administrative Agent may at any time notify, or require any Grantor to so
notify, the Account Debtor or counterparty on any Receivable of the security
interest of the Administrative Agent therein. In addition, after the occurrence
and during the continuance of an Event of Default, the Administrative Agent may
upon written notice to the applicable Grantor, notify, or require any Grantor to
notify, the Account Debtor or counterparty to make all payments under the
Receivables directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. No Secured Party shall have
any obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by any
Secured Party of any payment relating thereto, nor shall any Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

6.3. Pledged Securities. (a) Unless an Event of Default shall have occurred and
be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Equity Interests
and all payments made in respect of the Pledged Notes, in each case paid in the
normal course of business of the relevant Issuer and consistent with past
practice, to the extent permitted in the Credit Agreement, and to exercise all
voting and corporate rights with respect to the Pledged Securities not
inconsistent with the purposes of this Agreement; provided, however, that no
vote shall be cast or corporate or other ownership right exercised or other
action taken which, in the Administrative Agent’s reasonable judgment, would
materially impair the Collateral or which would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to invoke the provisions of this
Section 6.3(b) to the relevant Grantor(s): (i) all rights of each Grantor to
exercise or refrain from exercising the voting and other consensual rights which
it would otherwise be entitled to exercise pursuant hereto shall cease and all
such rights shall thereupon become vested in the Administrative Agent who shall
thereupon have the sole right, but shall be under no obligation, to exercise or
refrain from exercising such voting and other consensual rights and (ii) the
Administrative Agent shall have the right to transfer all or any portion of the
Investment Property to its name or the name of its nominee or agent. In
addition, the Administrative Agent shall have the right at any time to exchange
any certificates or instruments representing any Investment Property for
certificates or instruments of smaller or larger denominations. In order to
permit the Administrative Agent to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder
each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Administrative Agent all proxies, dividend payment orders and
other instruments as the Administrative Agent may from time to time reasonably
request and each Grantor acknowledges that the Administrative Agent may utilize
the power of attorney set forth herein.

 

26



--------------------------------------------------------------------------------

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.

6.4. Proceeds to be Turned Over To Administrative Agent.

In addition to the rights of the Secured Parties specified in Section 5.13 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, Cash
Equivalents, checks and other near-cash items shall be held by such Grantor in
trust for the Secured Parties, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly endorsed
by such Grantor to the Administrative Agent, if required). All Proceeds received
by the Administrative Agent hereunder shall be held by the Administrative Agent
in a Collateral Account maintained under its sole dominion and control. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Secured Parties) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

6.5. Application of Proceeds. Any proceeds of Collateral received by the
Administrative Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as required by the Loan Documents), (B) a mandatory prepayment
(which shall be applied in accordance with Section 2.11 of the Credit Agreement)
or (C) amounts to be applied from the Collection Account when a Cash Dominion
Period is in effect (which shall be applied in accordance with Section 2.11(g)
of the Credit Agreement) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably:

First, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and the Issuing Bank from the Borrower
(other than in connection with Banking Services Obligations or Obligations in
respect of Specified Swap Agreements);

Second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower (other than in connection with Banking Services Obligations or
Obligations in respect of Specified Swap Agreements);

Third, to pay interest then due and payable on the Loans ratably;

Fourth, to prepay principal on the Loans and unreimbursed LC Disbursements,
ratably;

Fifth, to pay an amount to the Administrative Agent equal to 105% of the
aggregate LC Exposure, to be held as cash collateral for such Obligations;

Sixth, to pay any amounts owing with respect to Banking Services Obligations and
Obligations in respect of Specified Swap Agreements up to and including the
amount most recently provided to the Administrative Agent pursuant to
Section 2.25 of the Credit Agreement; and

 

27



--------------------------------------------------------------------------------

Seventh, to the payment of any other Obligation due to the Administrative Agent
or any Lender by the Borrower. Notwithstanding the foregoing, amounts received
from any Loan Party shall not be applied to any Excluded Swap Obligation of such
Loan Party.

Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless a Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Facility, except (a) on the expiration date of the
Interest Period applicable thereto or (b) in the event, and only to the extent,
that there are no outstanding ABR Loans of the same Facility and, in any such
event, the Borrower shall pay the break funding payment required in accordance
with Section 2.20 of the Credit Agreement. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the
Obligations.

6.6. Code and Other Remedies. (a) If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC (whether or not the New York UCC applies to the affected
Collateral) or its rights under any other applicable law or in equity. Without
limiting the generality of the foregoing, the Administrative Agent (i) may give
notice of sole control or any other instruction under any Deposit Account
Control Agreement or Lock Box Agreement or any other control agreement with any
depository bank or securities intermediary and take any action therein with
respect to such Collateral, and (ii) without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, license, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. Each Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released. Each purchaser at any such sale shall hold
the property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. The Administrative Agent may sell the Collateral without
giving any warranties as to the Collateral. The Administrative Agent may
specifically disclaim or modify any warranties of title or the like. This
procedure will not be considered to adversely effect the commercial
reasonableness of any sale of the Collateral. Each Grantor agrees that it would
not be commercially unreasonable for the Administrative Agent to dispose of the
Collateral or any portion thereof by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
Each Grantor hereby waives any claims against the Administrative Agent arising
by reason of the fact that the

 

28



--------------------------------------------------------------------------------

price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Administrative Agent shall have the right to enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process.

(b) The Administrative Agent shall apply the net proceeds of any action taken by
it pursuant to this Section 6.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. If the Administrative Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Administrative Agent and applied to indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantor shall be credited
with proceeds of the sale. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by them of any rights hereunder.

(c) In the event of any Disposition of any of the Intellectual Property and/or
if an Event of Default shall have occurred and be continuing, the goodwill of
the business connected with and symbolized by any Trademarks subject to such
Disposition shall be included, and the applicable Grantor shall supply the
Administrative Agent or its designee with such Grantor’s know-how and expertise,
and with documents and things embodying the same, relating to the manufacture,
distribution, advertising and sale of products or the provision of services
relating to, and such Grantor’s use of, any Intellectual Property subject to
such Disposition, and such Grantor’s customer lists and other records and
documents relating to such Intellectual Property and to the manufacture,
distribution, advertising and sale of such products and services.

6.7. Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Equity Interests or the
Pledged Debt Securities pursuant to Section 6.6, and if in the opinion of the
Administrative Agent it is necessary or advisable to have the Pledged Equity
Interests or the Pledged Debt Securities, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Equity Interests or the Pledged Debt Securities, or that portion thereof
to be sold, under the provisions of the Securities Act, (ii) use its best
efforts to cause the registration statement relating thereto to become effective
and to remain effective for a period of one year from the date of the first
public offering of the Pledged Equity Interests or the Pledged Debt Securities,
or that portion thereof to be sold, provided, that the Administrative Agent
shall furnish to the relevant Grantor such information regarding the
Administrative Agent as shall be required in connection with such registration
and requested by such Grantor in writing, and (iii) make all amendments thereto
and/or to the related prospectus which, in the opinion of the Administrative
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the SEC applicable thereto.
Each Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

 

29



--------------------------------------------------------------------------------

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity Interests or the Pledged
Debt Securities, by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Equity Interests or the Pledged Debt Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity Interests or the Pledged Debt Securities pursuant
to this Section 6.7 valid and binding and in compliance with any and all other
applicable Requirements of Law. Each Grantor further agrees that a breach of any
of the covenants contained in this Section 6.7 will cause irreparable injury to
the Secured Parties, that the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 6.7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing under the Credit
Agreement or a defense of payment.

6.8. Waiver; Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by any Secured Party to collect such deficiency.

SECTION 7. THE ADMINISTRATIVE AGENT

7.1. Administrative Agent’s Appointment as Attorney-in-Fact, Etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 

30



--------------------------------------------------------------------------------

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 7.1(b), it will
not exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless an Event of Default shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless and Event of
Default has occurred and is continuing or time is of the essence, the
Administrative Agent shall not exercise this power without first making demand
on the Grantor and the Grantor failing to immediately comply therewith.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Revolving Loans that are Base Rate Loans under the Credit
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

 

31



--------------------------------------------------------------------------------

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2. Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, nor any
other Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

7.3. Execution of Financing Statements. Each Grantor hereby authorizes the
Administrative Agent to file or record financing or continuation statements, and
assignments and amendments thereto, and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
(to the extent permitted by applicable law) in such form and in such offices as
the Administrative Agent reasonably determines appropriate to perfect or
maintain the perfection of the security interests of the Administrative Agent
under this Agreement. Each Grantor agrees that such financing statements may
describe the collateral in the same manner as described in the Security
documents or as “all assets” or “all personal property” of the undersigned,
whether now owned or hereafter existing or acquired by the undersigned or such
other description as the Administrative Agent, in its sole judgment, determines
is necessary or advisable.

7.4. Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

7.5. Appointment of Co-Collateral Agents. At any time or from time to time and
upon written notice to the Grantors, in order to comply with any Requirement of
Law, the Administrative Agent may appoint another bank or trust company or one
of more other persons, either to act as co-agent or agents on behalf of the
Secured Parties with such power and authority as may be necessary for the
effectual operation of the provisions hereof and which may be specified in the
instrument of appointment (which may, in the discretion of the Administrative
Agent, include provisions for indemnification and similar protections of such
co-agent or separate agent).

 

32



--------------------------------------------------------------------------------

SECTION 8. MISCELLANEOUS

8.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.

8.2. Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 8.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

8.4. Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent (in the case of each Lender,
after the occurrence and during the continuance of an Event of Default) for all
its costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Guarantor is a
party, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel (but not both
outside and in-house counsel)) to each Secured Party and of counsel to the
Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

(c) Each Guarantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 10.5 of the Credit Agreement.

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

 

33



--------------------------------------------------------------------------------

(e) Each Guarantor agrees that the provisions of Section 2.19 of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis, and
each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.

8.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent.

8.6. Set-Off. Each Grantor hereby irrevocably authorizes each Secured Party at
any time and from time to time while an Event of Default pursuant to
Section 8(a) of the Credit Agreement shall have occurred and be continuing,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Grantor, or any part thereof in such amounts as such
Secured Party may elect, against and on account of the obligations and
liabilities of such Grantor to such Secured Party hereunder and claims of every
nature and description of such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as such Secured Party may elect, whether or not any
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. Each Secured Party shall
notify such Grantor promptly of any such set-off and the application made by
such Secured Party of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application;
provided, further, that to the extent prohibited by applicable law as described
in the definition of “Excluded Swap Obligation,” no amounts received from, or
set off with respect to, any Guarantor shall be applied to any Excluded Swap
Obligations of such Guarantor. The rights of each Secured Party under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which such Secured Party may have.

8.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by email or
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

34



--------------------------------------------------------------------------------

8.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12. Submission to Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13. Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.14. Additional Grantors.Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.9 of the Credit Agreement
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex 1
hereto.

 

35



--------------------------------------------------------------------------------

8.15. Releases. (a) At such time as the Loans, the Reimbursement Obligations and
the other Obligations (other than Obligations in respect of any Specified Swap
Agreement) shall have been paid in full, the Commitments have been terminated or
expired and no Letters of Credit shall be outstanding, the Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be Disposed of by any Grantor in a
transaction permitted by the Credit Agreement, then the Administrative Agent, at
the request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral. At the request and
sole expense of the Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Subsidiary
Guarantor shall be Disposed of in a transaction permitted by the Credit
Agreement; provided that the Borrower shall have delivered to the Administrative
Agent, at least ten Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Subsidiary Guarantor and
the terms of the Disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents and that the Proceeds of such Disposition
will be applied in accordance therewith.

(c) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Administrative Agent subject to such Grantor’s rights under
Section 9-509(d)(2) of the New York UCC.

8.16. WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

8.17. Amendment and RestatementThis Agreement amends and restates the Existing
Guarantee and Collateral Agreement. All terms, conditions, agreements, covenants
and representations and warranties contained in the Existing Guarantee and
Collateral Agreement remain in full force and effect, except as expressly
amended herein. Nothing herein or in the other Loan Documents shall impair or
adversely affect the continuation of the liability of the Grantors for the
Guarantor Obligations incurred before the date hereof and the security
interests, Liens and other interests in the Collateral granted, pledged and or
assigned by the Grantors to the Administrative Agent pursuant to the Existing
Guarantee and Collateral Agreement.

(b) The amendment and restatement herein shall not, in any manner, be construed
to constitute payment of, or impair, limit, cancel or extinguish, or constitute
a novation in respect of any of the obligations, liabilities and indebtedness of
the Grantors evidenced by or arising under the Existing Guarantee and Collateral
Agreement and the other Loan Documents, and the Lien and security interests
securing such obligations, liabilities and indebtedness, which shall continue in
full force and effect and shall not in any manner be impaired, limited,
terminated, waived or released.

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Guarantee and Collateral Agreement to be duly executed and delivered as of the
date first above written.

 

RENT A CENTER, INC. By:  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: Chief Executive Officer RENT-A-CENTER EAST, INC.
By:  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: President RENT-A-CENTER TEXAS, L.L.C. By:  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: President RENT-A-CENTER TEXAS, L.P. By:  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: Chief Executive Officer RENT-A-CENTER ADDISON,
L.L.C. By:  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: President RENT-A-CENTER FRANCHISING
INTERNATIONAL, INC. By:  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: Vice President

[Signature Page to Amended & Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

RENT-A-CENTER WEST, INC. By:  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: President COLORTYME FINANCE, INC. By:  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: President REMCO AMERICA, INC. By:  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: President RENT-A-CENTER INTERNATIONAL, INC. By:
 

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: President GET IT NOW, LLC By:  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: President RAC NATIONAL PRODUCT SERVICE, LLC By:
 

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: President RAC ACCEPTANCE EAST, LLC By:  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: President

[Signature Page to Amended & Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

RAC ACCEPTANCE TEXAS, LLC By:  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: President RAC ACCEPTANCE WEST, LLC By:  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: President RAC WELTON, INC. By  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: President RAC MEXICO HOLDINGS I, LLC By:  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: President RAC MEXICO HOLDINGS II, LLC By:  

/s/ Mark E. Speese

  Name: Mark E. Speese   Title: President

[Signature Page to Amended & Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

/s/ Thomas M. Vertin

  Name: Thomas M. Vertin   Title: Authorized Officer

[Signature Page to Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

 

Guarantors

  

Address

Rent-A-Center, Inc.

   5501 Headquarters Drive

ColorTyme Finance, Inc.

   Plano, Texas 75024

Get It Now, LLC

  

RAC National Product Service, LLC

  

Remco America, Inc.

  

Rent-A-Center Addison, L.L.C.

  

Rent-A-Center East, Inc.

  

Rent-A-Center Franchising International, Inc.

  

Rent-A-Center International, Inc.

  

Rent-A-Center Texas, L.P.

  

Rent-A-Center West, Inc.

  

RAC Acceptance East, LLC

  

RAC Acceptance Texas, LLC

  

RAC Acceptance West, LLC

  

Rent-A-Center Texas, L.L.C.

  

RAC Welton, Inc.

  

RAC Mexico Holdings I, LLC

  

RAC Mexico Holdings II, LLC

  



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF PLEDGED INVESTMENT PROPERTY

Pledged Stock:

 

Grantor

  

Issuer

   Issuer’s Jurisdiction
Under New York UCC
Section 9-305(a)(2)    Class of
Stock    Stock
Certificate No.    Percentage
of Shares   No. of
Shares

Rent-A-Center East, Inc.

   Rent-A-Center Franchising International, Inc. (f/k/a ColorTyme, Inc.)   
Texas    Common    003    100%   1,000

Rent-A-Center West, Inc.

   Remco America, Inc.    Delaware    Common    30    100%   1,000

Rent-A-Center East, Inc.

   Rent-A-Center West, Inc.    Delaware    Common    4    100%   1,000

Rent-A-Center, Inc.

   Rent-A-Center East, Inc.    Delaware    Common    1    100%   1,000

Rent-A-Center East, Inc.

   Rent-A-Center International, Inc.    Delaware    Common    1    100%   1,000

Rent-A-Center East, Inc.

   RAC Welton, Inc.    Texas    Common    1    100%   1,000

Rent-A-Center Franchising

International, Inc. (f/k/a

ColorTyme, Inc.)

  

ColorTyme Finance, Inc.

  

Texas

  

Common

  

1

  

100%

 

1,000

Pledged Notes:

 

Grantor

   Issuer    Payee    Principal Amount None.         

Pledged Debt Securities:

 

Grantor

   Issuer      Issuer’s Jurisdiction
Under New York UCC
Section 9-305(a)(2)      Payee      Principal Amount  

None.

           



--------------------------------------------------------------------------------

Pledged Security Entitlements:

 

Grantor

   Issuer of
Financial Asset    Description of
Financial Asset    Securities
Intermediary
(Name and Address)    Securities Account
(Number and Location)    Securities Intermediary’s
Jurisdiction Under New York
UCC Section 9-305(a)(3) None.                  

 

Pledged Commodity Contracts:

 

Grantor

   Description of
Commodity Contract    Commodity Intermediary
(Name and Address)    Commodity Account
(Number and Location)    Commodity Intermediary’s
Jurisdiction Under New York
UCC Section 9-305(a)(4) None.            

Pledged Partnership Interests:

 

Grantor

  

Issuer

   Type of
Partnership Interest (e.g.,
General or Limited)    Certificated
(Y/N)    Certificate No.
(if any)    % of
Outstanding
Partnership
Interests of the
Partnership Rent-A-Center East, Inc.    Rent-A-Center Texas, L.P.   
General partnership interest    No    N/A    0.1% Rent-A-Center Texas, L.L.C.   
Rent-A-Center Texas, L.P.    Limited partnership interest    No    N/A    99.9%



--------------------------------------------------------------------------------

Pledged LLC Interests:

 

Grantor

  

Issuer

   Certificated
(Y/N)    Certificate No.
(if any)    No of
Pledged Units    % of Outstanding LLC
Interests of the Issuer

Rent-A-Center East, Inc.

   Get It Now, LLC    No    N/A    N/A    100%

Rent-A-Center East, Inc.

   Rent-A-Center Texas, L.L.C.    No    N/A    N/A    100%

Rent-A-Center Texas, L.P.

   Rent-A-Center Addison, L.L.C.    No    N/A    N/A    100%

Rent-A-Center Texas, L.P.

   RAC Acceptance Texas, LLC    No    N/A    N/A    100%

Rent-A-Center East, Inc.

   RAC National Product Service, LLC    No    N/A    N/A    100%

Rent-A-Center East, Inc.

   RAC Acceptance East, LLC    No.    N/A    N/A    100%

Rent-A-Center West, Inc.

   RAC Mexico Holdings I, LLC    No    N/A    N/A    100%

Rent-A-Center West, Inc.

   RAC Mexico Holdings II, LLC    No    N/A    N/A    100%

Rent-A-Center West, Inc.

   RAC Acceptance West, LLC    No    N/A    N/A    100%

Pledged Trust Interests:

 

Grantor

   Issuer      Class of Trust
Interests      Certificated
(Y/N)      Certificate No.
(if any)      % of Outstanding Trust
Interests of the Issuer  

None.

                 



--------------------------------------------------------------------------------

Schedule 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

File financing statement describing the Collateral in

each office described in the table below.

 

Company:

  

UCC Filing Jurisdiction:

Rent-A-Center, Inc.

   Delaware Secretary of State

Rent-A-Center East, Inc.

   Delaware Secretary of State

Rent-A-Center Franchising International, Inc.

   Texas Secretary of State

ColorTyme Finance, Inc.

   Texas Secretary of State

Remco America, Inc.

   Delaware Secretary of State

Rent-A-Center West, Inc.

   Delaware Secretary of State

Get It Now, LLC

   Delaware Secretary of State

Rent-A-Center Texas, L.L.C.

   Nevada Secretary of State

Rent-A-Center Texas, L.P.

   Texas Secretary of State

Rent-A-Center International, Inc.

   Delaware Secretary of State

RAC National Product Service, LLC

   Delaware Secretary of State

RAC Acceptance East, LLC

   Delaware Secretary of State

RAC Welton, Inc.

   Texas Secretary of State

Rent-A-Center Addison, L.L.C.

   Delaware Secretary of State

RAC Acceptance Texas, LLC

   Delaware Secretary of State

RAC Acceptance West, LLC

   Delaware Secretary of State

RAC Mexico Holdings I, LLC

   Delaware Secretary of State

RAC Mexico Holdings II, LLC

   Delaware Secretary of State



--------------------------------------------------------------------------------

Patent and Trademark Filings

Recordation with the U. S. Patent and Trademark Office.

Copyright Filings

Recordation with the U.S. Copyright Office.

Actions with respect to Chattel Paper, Negotiable Documents and Instruments

File financing statement describing the Collateral in each office described in
the table above or

obtain possession with respect to Chattel Paper, Negotiable Documents and
Instruments.

Actions with respect to Investment Property

File financing statement describing the Collateral in each office described in
the table above or

obtain control as described in the Uniform Commercial Code with respect to
Investment Property.

Actions with respect to Letter of Credit Rights

Obtain control as described in Uniform Commercial Code with respect to Letter of
Credit Rights.



--------------------------------------------------------------------------------

Schedule 4

EXACT LEGAL NAME, JURISDICTION OF ORGANIZATION AND LOCATION OF CHIEF EXECUTIVE
OFFICE

 

Exact Legal Name

  

Jurisdiction of
Organization

  

Organizational
I.D.

  

Location of Chief Executive Office

Rent-A-Center Franchising

   Texas    139914600    5501 Headquarters Drive

International, Inc.

         Plano, Texas 75024

ColorTyme Finance, Inc.

   Texas    800716150    5501 Headquarters Drive          Plano, Texas 75024

Rent-A-Center, Inc.

   Delaware    3595771    5501 Headquarters Drive          Plano, Texas 75024

Rent-A-Center West, Inc.

   Delaware    2442248    5501 Headquarters Drive          Plano, Texas 75024

Remco America, Inc.

   Delaware    2099358    5501 Headquarters Drive          Plano, Texas 75024

Rent-A-Center East, Inc.

   Delaware    2101702    5501 Headquarters Drive          Plano, Texas 75024

Get It Now, LLC

   Delaware    3560682    5501 Headquarters Drive          Plano, Texas 75024

Rent-A-Center Texas, L.L.C.

   Nevada    LLC 14630-02    5501 Headquarters Drive          Plano, Texas 75024

Rent-A-Center Texas, L.P.

   Texas    800146329    5501 Headquarters Drive          Plano, Texas 75024

Rent-A-Center Addison, L.L.C.

   Delaware    3735240    5501 Headquarters Drive          Plano, Texas 75024

RAC Welton, Inc.

   Texas    801882809    5501 Headquarters Drive          Plano, Texas 75024

Rent-A-Center International, Inc.

   Delaware    3734129    5501 Headquarters Drive          Plano, Texas 75024

RAC National Product Service, LLC

   Delaware    3780584    5501 Headquarters Drive          Plano, Texas 75024

RAC Acceptance East, LLC

   Delaware    5244670    5501 Headquarters Drive          Plano, Texas 75024

RAC Acceptance Texas, LLC

   Delaware    5244667    5501 Headquarters Drive          Plano, Texas 75024

RAC Acceptance West, LLC

   Delaware    5244673    5501 Headquarters Drive          Plano, Texas 75024



--------------------------------------------------------------------------------

Exact Legal Name

  

Jurisdiction of
Organization

  

Organizational
I.D.

  

Location of Chief Executive Office

RAC Mexico Holdings I, LLC

   Delaware    4810497    5501 Headquarters Drive          Plano, Texas 75024

RAC Mexico Holdings II, LLC

   Delaware    4810500    5501 Headquarters Drive          Plano, Texas 75024



--------------------------------------------------------------------------------

Schedule 5

INTELLECTUAL PROPERTY

See Attached.



--------------------------------------------------------------------------------

Schedule of Intellectual Property for Rent-A-Center, Inc.

U.S. TRADEMARKS, REGISTRATIONS AND APPLICATIONS

 

     Application No./    Application Date/          

Mark

  

Registration No.

  

Registration Date

  

Status

  

Owner

ACCEPTANCE NOW    86/074,127    9/25/2013    Registered    Rent-A-Center West,
Inc.    4,590,262    8/19/2014       ACCEPTANCE NOW & Design    86/113,407   
11/8/2013    Registered    Rent-A-Center West, Inc.

(Horizontal)

LOGO [g410558page0197a.jpg]

   4,590,359    8/19/2014       ACCEPTANCE NOW BENEFITS PLUS    86/108,137   
11/1/2013    Registered    Rent-A-Center West, Inc.    4,777,989    9/9/2014   
   AMERICA’S HOME OF RENT TO OWN    75/161,025    8/28/1996    Registered   
Rent-A-Center West, Inc.    2,125,173    12/30/1997       Approvalink   
86/860,243    12/29/2015    Pending    Rent-A-Center West, Inc. COLORTYME   
73/290,829    12/22/1980    Registered    Rent-A-Center Franchising    1,216,129
   11/9/1982       International, Inc. ColorTyme    78/571,456    2/21/2005   
Registered    Rent-A-Center Franchising    3,276,638    8/7/2007      
International, Inc. COLORTYME    75/029,755    12/8/1995    Registered   
Rent-A-Center Franchising    2,048,813    4/1/1997       International, Inc.
COLORTYME    73/290,809    12/22/1980    Registered    Rent-A-Center Franchising
   1,191,104    3/2/1982       International, Inc. COLORTYME    74/470,558   
12/17/1993    Registered    Rent-A-Center Franchising    1,872,515    1/10/1995
      International, Inc. COLORTYME    85/444,121    10/11/2011    Registered   
Rent-A-Center Franchising    4,405,390    9/24/2013       International, Inc.
COLORTYME    85/466,382    11/7/2011    Registered    Rent-A-Center Franchising
   4,157,885    6/12/2012       International, Inc. COLORTYME & Design   
75/029,756    12/8/1995    Registered    Rent-A-Center Franchising LOGO
[g410558page197b.jpg]    2,054,385    4/22/1997       International, Inc.
CREDITFREE    87/034,930    05/15/2016    Pending    Rent-A-Center West, Inc.
GET IT NOW    76/461,852    10/28/2002    Registered    Rent-A-Center West, Inc.
   2,850,252    6/8/2004       GET IT NOW! & Design    76/461,851    10/28/2002
   Registered    Rent-A-Center West, Inc. LOGO [g410558page0197c.jpg]   
2,850,251    6/8/2004      



--------------------------------------------------------------------------------

     Application No./    Application Date/          

Mark

  

Registration No.

  

Registration Date

  

Status

  

Owner

HOME CHOICE    78/981,029    4/6/2006    Registered    Rent-A-Center West, Inc.
   3,659,513    7/21/2009       LIFE BEGINS AT HOME    86/424,119    10/15/2014
   Registered    Rent-A-Center West, Inc.    4,833,472    3/17/2015      
OPERATION: JUST LIKE HOME    85/525,159    1/25/2012    Registered   
Rent-A-Center Texas, L.P.    4,277,107    1/15/2013       RAC    85/267,791   
3/15/2011    Registered    Rent-A-Center West, Inc.    4,048,564    11/1/2011   
   RAC    78/559,090    2/2/2005    Registered    Rent-A-Center West, Inc.   
3,161,654    10/24/2006       RAC & Design    74/038,721    3/15/1990   
Registered    Rent-A-Center West, Inc. LOGO [g410558page0198a.jpg]    1,667,049
   12/3/1991       RAC & Design    85/267,817    3/15/2011    Registered   
Rent-A-Center West, Inc. LOGO [g410558page0198b.jpg]    4,048,565    11/1/2011
      RAC ACCEPTANCE    85/466,418    11/7/2011    Registered    Rent-A-Center
West, Inc.    4,154,196    6/5/2012       RAC ACCEPTANCE    78/923,518   
7/6/2006    Registered    Rent-A-Center West, Inc.    3,346,229    11/27/2007   
   RAC BENEFITS PLUS    78/558,985    2/2/2005    Registered    Rent-A-Center
West, Inc.    3,054,671    1/31/2006       RAC NATIONAL PRODUCT SERVICE   
78/624,453    5/6/2005    Registered    Rent-A-Center West, Inc.    3,055,502   
1/31/2006       RAC RENT-A-CENTER & Design    76/477,879    12/24/2002   
Registered    Rent-A-Center West, Inc. LOGO [g410558page0198c.jpg]    2,876,244
   8/24/2004       RAC RENT-A-CENTER FURNITURE    85/272,496    3/21/2011   
Registered    Rent-A-Center West, Inc. APPLIANCES ELECTRONICS    4,031,722   
9/27/2011      

COMPUTERS & Design (Button Logo)

LOGO [g410558page0198d.jpg]

            RAC RENT-A-CENTER FURNITURE    85/272,525    3/21/2011    Registered
   Rent-A-Center West, Inc. APPLIANCES ELECTRONICS    4,059,335    11/22/2011   
  

COMPUTERS & Design (Button Logo)

LOGO [g410558page0198e.jpg]

           



--------------------------------------------------------------------------------

     Application No./    Application Date/          

Mark

  

Registration No.

  

Registration Date

  

Status

  

Owner

RAC WORRY FREE GUARANTEE    77/287,249    9/24/2007    Registered   
Rent-A-Center West, Inc.    3,620,129    5/12/2009       RAC WORRY FREE
GUARANTEE    77/287,277    9/24/2007    Registered    Rent-A-Center West, Inc.
   3,620,130    5/12/2009       RAC WORRY FREE GUARANTEE    77/287,308   
9/24/2007    Registered    Rent-A-Center West, Inc.    3,620,131    5/12/2009   
   RAC WORRY FREE GUARANTEE    77/287,323    9/24/2007    Registered   
Rent-A-Center West, Inc.    3,623,803    5/19/2009       RAC WORRY FREE
GUARANTEE    77/287,341    9/24/2007    Registered    Rent-A-Center West, Inc.
   3,623,804    5/19/2009       RAC WORRY FREE GUARANTEE    77/287,216   
9/24/2007    Registered    Rent-A-Center West, Inc.    3,620,128    5/12/2009   
   RENT-A-CENTER    85/444,100    10/11/2011    Registered    Rent-A-Center
West, Inc.    4,153,948    6/5/2012       RENT-A-CENTER    85/466,404   
11/7/2011    Registered    Rent-A-Center West, Inc.    4,154,195    6/5/2012   
   RENT-A-CENTER    76/477,880    12/24/2002    Registered    Rent-A-Center
West, Inc.    2,870,944    8/10/2004       RENT-A-CENTER    73/382,791   
8/30/1982    Registered    Rent-A-Center West, Inc.    1,264,550    1/17/1984   
   RENT-A-CENTER    78/567,643    2/15/2005    Registered    Rent-A-Center West,
Inc.    3,055,184    1/31/2006       RENTERS CHOICE    74/165,881    5/13/1991
   Registered    Rent-A-Center West, Inc.    1,763,556    4/6/1993       RENTWAY
   75/139,190    7/24/1996    Registered    Rent-A-Center East, Inc.   
2,094,767    9/9/1997       RENT-WAY & Design (Arrow)    75/015,035    11/6/1995
   Registered    Rent-A-Center East, Inc. LOGO [g410558page0199a.jpg]   
2,011,934    10/29/1996       RENTWAY (Stylized) & Design    75/139,176   
7/24/1996    Registered    Rent-A-Center East, Inc. LOGO [g410558page199b.jpg]
   2,097,244    9/16/1997       RIMTYME    78/893,263    5/25/2006    Registered
   Rent-A-Center Franchising    3,341,976    11/20/2007       International,
Inc. RIMTYME    78/893,269    5/25/2006    Registered    Rent-A-Center
Franchising    3,341,977    11/20/2007       International, Inc.



--------------------------------------------------------------------------------

     Application No./    Application Date/          

Mark

  

Registration No.

  

Registration Date

  

Status

  

Owner

RIMTYME CUSTOM WHEELS AND

   85/323,128    5/17/2011    Registered    Rent-A-Center Franchising

TIRES & Design

LOGO [g410558page0200a.jpg]

   4,166,707    7/3/2012       International, Inc.

RIMTYME CUSTOM WHEELS AND

   85/323,026    5/17/2011    Registered    Rent-A-Center Franchising

TIRES & Design

LOGO [g410558page0200b.jpg]

   4,083,155    1/10/2012       International, Inc.

RIMTYME CUSTOM WHEELS

   86/419,024    10/09/2014       Rent-A-Center Franchising          Registered
  

AND TIRES & Design

   4,767,757    4/21/2015       International, Inc.

TRY IT BEFORE YOU BUY IT

   75/137,859    7/17/1996    Registered    Rent-A-Center West, Inc.   
2,170,721    7/7/1998      

WE MAKE IT EASY TO MAKE IT

   78/970,998    9/11/2006    Registered    Rent-A-Center West, Inc.

YOUR HOME

   3,490,677    8/19/2008      

WE MAKE IT EASY TO MAKE IT

   78/971,002    9/11/2006    Registered    Rent-A-Center West, Inc.

YOUR HOME

   3,538,990    11/25/2008      

WE MAKE IT EASY TO MAKE IT

   78/971,007    9/11/2006    Registered    Rent-A-Center West, Inc.

YOUR HOME

   3,490,678    8/19/2008      

WE MAKE IT EASY TO MAKE IT

   78/971,010    9/11/2006    Registered    Rent-A-Center West, Inc.

YOUR HOME

   3,490,679    8/19/2008      

WE MAKE IT EASY TO MAKE IT

   78/971,013    9/11/2006    Registered    Rent-A-Center West, Inc.

YOUR HOME

   3,490,680    8/19/2008      

WE MAKE IT EASY TO MAKE IT

   78/835,816    3/13/2006    Registered    Rent-A-Center West, Inc.

YOUR OWN

   3,201,581    1/23/2007      

WORRY FREE GUARANTEE

   77/736,343    5/13/2009    Registered    Rent-A-Center West, Inc.   
3,891,827    12/21/2010      

YOUR HOMETOWN COLORTYME

   78/843,976    3/23/2006    Registered    Rent-A-Center Franchising   
3,314,479    10/16/2007       International, Inc.



--------------------------------------------------------------------------------

U.S. COPYRIGHT REGISTRATIONS

 

Title

  

Registration No.

  

Registration Date

  

Owner

Rent-A-Center    VA518452    July 31, 1992    Rent-A-Center West, Inc. Renter
Defender; Rent-A-Center renter defender          RACA PC Store Systems   
TXU547160    November 2, 1992    Rent-A-Center West, Inc. PC to AS400 High
Performance Data File Transfer System    TX3237702    January 15, 1992   
Rent-A-Center West, Inc. RACA PC Store System    TXU500938    December 30, 1991
   Rent-A-Center West, Inc. File Application Special Transfer    TX3189508   
November 8, 1991    Rent-A-Center West, Inc. RAC Revision 3.53    TXU471002   
August 28, 1990    Rent-A-Center West, Inc. RACA PC Store System V353.BAS   
TXU415494    May 5, 1990    Rent-A-Center West, Inc. Store Operations Training:
Level 1    TXU448124    November 29, 1990    Rent-A-Center West, Inc. Standards
of Operations    TXU445751    November 5, 1990    Rent-A-Center West, Inc.
Standards of Operations: Evaluator Manual    TXU445750    November 5, 1990   
Rent-A-Center West, Inc. Identity Standards and Usage Guidelines    TXU432800   
August 15, 1990    Rent-A-Center West, Inc. RAC Systems Computer Operations
Manual    TXU429014    July 26, 1990    Rent-A-Center West, Inc. Rental
Agreement    TX2809479    May 4, 1990    Rent-A-Center West, Inc. Consumer
friendly rental agreement          RACS Rev. 3.3    TXU376529    March 28, 1989
   Rent-A-Center West, Inc. Advanced Sales Techniques    TXU375775    May 26,
1989    Rent-A-Center West, Inc. Rent-A-Center Selection Interviewing Workshop
   TXU374311    May 26, 1989    Rent-A-Center West, Inc. Selection and training
manual    TXU374310    May 26, 1989    Rent-A-Center West, Inc. Rent-A-Center
selection and training manual          Zone Certification Manager’s Manual   
TXU374309    May 26, 1989    Rent-A-Center West, Inc. General information manual
   TXU374308    May 26, 1989    Rent-A-Center West, Inc. Rent-A-Center general
information manual          Sales and service manual    TXU374307    May 26,
1989    Rent-A-Center West, Inc. Rent-A-Center sales and service manual         
Rent-A-Center Collections Manual    TXU374218    May 26, 1989    Rent-A-Center
West, Inc. Account Manager I Certification Packet    TXU369577    May 26, 1989
   Rent-A-Center West, Inc. Implementation Kit for Human Resources Planning at
Rent-A-Center Inc.    TXU369447    May 26, 1989    Rent-A-Center West, Inc.
Assistant Manager Certification Packet    TXU369446    May 26, 1989   
Rent-A-Center West, Inc. Collections Skills Workbook: Store Operations Training
   TXU301483    May 7, 1987    Rent-A-Center West, Inc. RACS Rev. 2.30   
TXU290611    July 31, 1987    Rent-A-Center West, Inc. RACS Rev. 3.0   
TXU290610    July 31, 1987    Rent-A-Center West, Inc. Store Operations
Training: Sales and Service Workbook    TXU281464    May 7, 1987   
Rent-A-Center West, Inc. Macntlin    TXU207428    August 16, 1985   
Rent-A-Center West, Inc. Our 10 Commitments to You    TX1663355    October 11,
1985    Rent-A-Center West, Inc. Rent-A-Center - A Special Place    PAU1230331
   May 26, 1989    Rent-A-Center West, Inc. Collection Practices - One to Six
Day Accounts    PAU1230330    May 26, 1989    Rent-A-Center West, Inc.



--------------------------------------------------------------------------------

Title

  

Registration No.

  

Registration Date

  

Owner

The Basics of Successful Renting and the Sales Track    PAU1230329   
May 26, 1989    Rent-A-Center West, Inc. Collection Practices - Seven to
Twenty-Nine Day Accounts    PAU1230328    May 26, 1989    Rent-A-Center West,
Inc. THORN Services International - Field Management System V.015    TXU676521
   February 27, 1995    Rent-A-Center West, Inc. THORN Services International -
Warranty Claims V.012    TXU676519    February 27, 1995    Rent-A-Center West,
Inc. THORN Services International - Central Parts Procurement System V 3.0   
TXU676518    February 27, 1995    Rent-A-Center West, Inc. Credit Analysis
Package    TXU830675    December 23, 1997    Rent-A-Center West, Inc. RAC
Rent-A-Center : Apr./May 04    TX6002233    July 28, 2004    Rent-A-Center West,
Inc. RAC : Rent-A-Center, June-July 11    TX6069856    August 24, 2004   
Rent-A-Center West, Inc. RAC: Rent-A-Center, July 11-Aug 28    TX6069857   
August 24, 2004    Rent-A-Center West, Inc. RAC : Rent-A-Center, May   
TX6069858    August 24, 2004    Rent-A-Center West, Inc. Consumer Lease
Agreement    TXU1777399    September 29, 2011    Rent-A-Center West, Inc. Carpe
Diem 2 / with an introd. by George Fink; compiled by Heidi Beale; edited by
Heidi Beale, Matt Campbell, George Fink... [et al.] ; cover design by Heidi
Beale, Connie Connor and George Fink; cover art by Connie Conner and Kelley
Walker    TX3572214    March 2, 1993    Remco America, Inc.

U.S. PATENTS

 

Title

  

Application No.

  

Filing Date

  

Owner

Lease Purchase System & Method    14/696,217    April 24, 2015    Rent-A-Center
West, Inc.

INTELLECTUAL PROPERTY LICENSES

 

Title

  

Date

  

Licensor

  

Licensee

Amended and Restated    September 1, 2013    Rent-A-Center West, Inc.   
Rent-A-Center Franchising Trademark LicenseAgreement          International,
Inc. (formerly known as ColorTyme, Inc.) Trademark License Agreement   
December 31, 2002,    Rent-A-Center West, Inc.    Rent-A-Center Texas, L.P.   
as amended December 31, 2004       Trademark License Agreement    December 31,
2002,    Rent-A-Center West, Inc    Rent-A-Center East, Inc.    as amended
December 31, 2004       Trademark License Agreement    April 22, 2005   
Rent-A-Center West, Inc.    Get It Now, LLC Trademark License Agreement    April
14, 2004    Rent-A-Center West, Inc.    RAC National Product Service, LLC

Franchise agreements with Rent-A-Center Franchising International, Inc.
franchisees

Other inter-company licenses



--------------------------------------------------------------------------------

Schedule 6

LETTERS OF CREDIT

None.



--------------------------------------------------------------------------------

Schedule 7

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

Schedule 8

DEPOSIT ACCOUNTS

 

               Check here if   

Description of

Deposit Account if

               Deposit Account is    not a Collateral

Name of Grantor

  

Name of Institution

  

Account Number

  

a Collateral Deposit Account

  

Deposit Account

Rent-A-Center Texas, LP    Compass       X    Rent-A-Center East, Inc.    M&T
Bank       X    Rent-A-Center East, Inc.    Banco Popular       X   
Rent-A-Center, Inc.    Fifth Third Bank       X    Rent-A-Center East, Inc.   
Regions       X    Rent-A-Center East, Inc.    Chase       X    Rent-A-Center
East, Inc.    Bank of America       X    Rent-A-Center West, Inc.    Bank of
America       X    Rent-A-Center West, Inc.    Wells Fargo       X   
Rent-A-Center Texas, LP    Wells Fargo       X    Rent-A-Center East, Inc.   
BB&T       X    Rent-A-Center East, Inc.    Citizens Bank       X   
Rent-A-Center East, Inc.    Wells Fargo       X    Rent-A-Center East, Inc.   
Suntrust       X    Rent-A-Center, Inc.    Intrust       X   

LOCK BOXES

 

Name of Grantor

  

Name of Institution

  

Lock Box Number

   None   



--------------------------------------------------------------------------------

Exhibit A to

Amended and Restated Guarantee and Collateral Agreement

FORM OF ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Guarantee and Collateral Agreement, dated as of June 6, 2017 (the
“Agreement”; capitalized terms used but not defined herein have the meanings
given such terms therein), made by the Grantors parties thereto for the benefit
of JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) under the Credit Agreement, dated as of March 19, 2014
(as amended, supplemented or modified from time to time, the “Credit
Agreement”), among Rent-A-Center, Inc., a Delaware corporation, the several
banks and other financial institutions or entities from time to time parties to
the Credit Agreement and the Administrative Agent. The undersigned agrees for
the benefit of the Administrative Agent and the Secured Parties as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned confirms the statements made in the Agreement with respect to
the undersigned including, without limitation, in Section 4.7 and Schedule 2.

3. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.8(a) of the
Agreement.

4. The terms of Sections 5.8(c), 6.3(c) and 6.7 of the Agreement shall apply to
it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 5.8(c), 6.3(c) or 6.7 of the Agreement.

 

[NAME OF ISSUER] By  

 

  Name:   Title: Address for Notices:

 

 

Fax:  

 

 

A-1



--------------------------------------------------------------------------------

Exhibit B-1 to

Amended and Restated Guarantee and Collateral Agreement

FORM OF [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT

This [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT, dated as of [ ], 2017
(as amended, supplemented or otherwise modified from time to time, the
“Intellectual Property Security Agreement”), is made by each of the signatories
hereto (collectively, the “Grantors”) in favor of JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

WHEREAS, Rent-A-Center, Inc., a Delaware corporation (the “Borrower”) has
entered into an Credit Agreement, dated as of March 19, 2014 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among the
Borrower, the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement and the Administrative Agent.

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered that certain Amended and
Restated Guarantee and Collateral Agreement, dated as of June 6, 2017 in favor
of the Administrative Agent for the benefit of the Secured Parties (as amended,
supplemented, replaced or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”).

WHEREAS, under the terms of the Guarantee and Collateral Agreement, the Grantors
have granted a security interest in certain property, including, without
limitation, certain Intellectual Property of the Grantors (the
“[Copyrights][Patents][Trademarks]”) to the Administrative Agent for the ratable
benefit of the Secured Parties, and have agreed as a condition thereof to
execute this Intellectual Property Security Agreement for recording with the
United States Patent and Trademark Office, the United States Copyright Office,
and other applicable Governmental Authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Intellectual Property Security Agreement, including
its preamble and recitals, have the meanings provided or provided by reference
in the Credit Agreement or the Guarantee and Collateral Agreement, as
applicable.

SECTION 2. Grant of Security. Each Grantor hereby pledges and grants to the
Administrative Agent for the ratable benefit of the Secured Parties a continuing
security interest in and to all of such Grantor’s right, title and interest in
the [Copyrights][Patents][Trademarks] listed on Schedule A, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations.

SECTION 3. Recordation. This Intellectual Property Security Agreement has been
executed and delivered by Grantor for the purpose of recording the grant of
security interest herein with the Register of Copyrights, the Commissioner of
Patents and Trademarks and any other applicable government officer. Each Grantor
authorizes and requests that the Register of Copyrights, the Commissioner of
Patents and Trademarks and any other applicable government officer record this
Intellectual Property Security Agreement.

 

B-1



--------------------------------------------------------------------------------

SECTION 4. Execution in Counterparts. This Agreement may be executed in any
number of counterparts (including by telecopy), each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

SECTION 5. Governing Law. This Intellectual Property Security Agreement shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

SECTION 6. Conflict Provision. This Intellectual Property Security Agreement has
been entered into in conjunction with the provisions of the Guarantee and
Collateral Agreement and the Credit Agreement. The rights and remedies of each
party hereto with respect to the security interest granted herein are without
prejudice to and are in addition to those set forth in the Guarantee and
Collateral Agreement and the Credit Agreement, all terms and provisions of which
are incorporated herein by reference. In the event that any provisions of this
Intellectual Property Security Agreement are in conflict with the Guarantee and
Collateral Agreement or the Credit Agreement, the provisions of the Guarantee
and Collateral Agreement or the Credit Agreement shall govern.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

 

[NAME OF GRANTOR] By:                                     
                                              Name:       Title:

 

B-3



--------------------------------------------------------------------------------

Schedule A

[COPYRIGHTS]

[PATENTS]

[TRADEMARKS]

[EXCLUSIVE INTELLECTUAL PROPERTY LICENSES]



--------------------------------------------------------------------------------

Exhibit B-2 to

Amended and Restated Guarantee and Collateral Agreement

FORM OF AFTER-ACQUIRED [COPYRIGHT][PATENT][TRADEMARK] SECURITY

AGREEMENT

([FIRST] SUPPLEMENTAL FILING)

This [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT ([FIRST] SUPPLEMENTAL
FILING), dated as of         , 201     (as amended, supplemented or otherwise
modified from time to time, the “[First] Supplemental Intellectual Property
Security Agreement”), is made by each of the signatories hereto (collectively,
the “Grantors”) in favor of JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement referred to below).

WHEREAS, Rent-A-Center, Inc., a Delaware corporation (the “Borrower”), has
entered into an Credit Agreement, dated as of March 19, 2014 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among the
Borrower, the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement and the Administrative Agent.

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered that certain Amended and
Restated Guarantee and Collateral Agreement, dated as of June 6, 2017 in favor
of the Administrative Agent for the benefit of the Secured Parties (as amended,
supplemented, replaced or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”).

WHEREAS, under the terms of the Guarantee and Collateral Agreement, the Grantors
have granted a security interest in certain property, including, without
limitation, certain Intellectual Property, including but not limited to
After-Acquired Intellectual Property of the Grantors (the
“[Copyrights][Patents][Trademarks]”) to the Administrative Agent for the ratable
benefit of the Secured Parties, and have agreed as a condition thereof to
execute this [First] Supplemental Intellectual Property Security Agreement for
recording with the United States Patent and Trademark Office, the United States
Copyright Office, and other applicable Governmental Authorities.

WHEREAS, the Intellectual Property Security Agreement was recorded against
certain United States Intellectual Property at [INSERT REEL/FRAME NUMBER] [IF
SECOND OR LATER SUPPLEMENTAL, ADD PRIOR REEL/FRAME NUMBERS].

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Intellectual Property Security Agreement, including
its preamble and recitals, have the meanings provided or provided by reference
in the Credit Agreement or the Guarantee and Collateral Agreement, as
applicable.

SECTION 2. Grant of Security. Each Grantor hereby pledges and grants to the
Administrative Agent for the ratable benefit of the Secured Parties a continuing
security interest in and to all of such Grantor’s right, title and interest in
the [Copyrights][Patents][Trademarks] listed on Schedule A, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

 

B-2-1



--------------------------------------------------------------------------------

SECTION 3. Recordation. This Intellectual Property Security Agreement has been
executed and delivered by Grantor for the purpose of recording the grant of
security interest herein with the Register of Copyrights, the Commissioner of
Patents and Trademarks and any other applicable government officer. Each Grantor
authorizes and requests that the Register of Copyrights, the Commissioner of
Patents and Trademarks and any other applicable government officer record this
[First] Supplemental Intellectual Property Security Agreement.

SECTION 4. Execution in Counterparts. This Agreement may be executed in any
number of counterparts (including by telecopy), each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

SECTION 5. Governing Law. This [First] Supplemental Intellectual Property
Security Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

SECTION 6. Conflict Provision. This [First] Supplemental Intellectual Property
Security Agreement has been entered into in conjunction with the provisions of
the Guarantee and Collateral Agreement and the Credit Agreement. The rights and
remedies of each party hereto with respect to the security interest granted
herein are without prejudice to, and are in addition to those set forth in the
Guarantee and Collateral Agreement and the Credit Agreement, all terms and
provisions of which are incorporated herein by reference. In the event that any
provisions of this [First] Supplemental Intellectual Property Security Agreement
are in conflict with the Guarantee and Collateral Agreement or the Credit
Agreement, the provisions of the Guarantee and Collateral Agreement or the
Credit Agreement shall govern.

 

B-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this [First] Supplemental
Intellectual Property Security Agreement to be duly executed and delivered as of
the date first above written.

 

[NAME OF GRANTOR] By:                                     
                                          Name:       Title:

 

B-2-3



--------------------------------------------------------------------------------

Schedule A

[COPYRIGHTS]

[PATENTS]

[TRADEMARKS]

[EXCLUSIVE INTELLECTUAL PROPERTY LICENSES]



--------------------------------------------------------------------------------

Exhibit C to

Amended and Restated Guarantee and Collateral Agreement

FORM OF CONTROL AGREEMENT

This CONTROL AGREEMENT (as amended, supplemented or otherwise modified from time
to time, the “Control Agreement”) dated as of             , 201    , is made by
and among             , a              (the “Grantor”), JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the Secured Parties (as defined in the Guarantee and Collateral Agreement
referred to below), and             , a              (the “Issuer”).

WHEREAS, the Grantor has granted to the Administrative Agent for the benefit of
the Secured Parties a security interest in the uncertificated securities of the
Issuer owned by the Grantor from time to time (collectively, the “Pledged
Securities”), and all additions thereto and substitutions and proceeds thereof
(collectively, with the Pledged Securities, the “Collateral”) pursuant to an
Amended and Restated Guarantee and Collateral Agreement, dated as of June 6,
2017 (as amended, supplemented, replaced or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”), among the Grantor and the other
persons party thereto as grantors in favor of the Administrative Agent for the
benefit of the Secured Parties.

WHEREAS, the following terms which are defined in Articles 8 and 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof
(the “UCC”) are used herein as so defined: Adverse Claim, Control, Instruction,
Proceeds and Uncertificated Security.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Notice of Security Interest. The Grantor, the Administrative Agent
and the Issuer are entering into this Control Agreement to perfect, and to
confirm the priority of, the Administrative Agent’s security interest in the
Collateral. The Issuer acknowledges that this Control Agreement constitutes
written notification to the Issuer of the Administrative Agent’s security
interest in the Collateral. The Issuer agrees to promptly make all necessary
entries or notations in its books and records to reflect the Administrative
Agent’s security interest in the Collateral and, upon request by the
Administrative Agent, to register the Administrative Agent as the registered
owner of any or all of the Pledged Securities. The Issuer acknowledges that the
Administrative Agent has control over the Collateral.

SECTION 2. Collateral. The Issuer hereby represents and warrants to, and agrees
with the Grantor and the Administrative Agent that (i) the terms of any limited
liability company interests or partnership interests included in the Collateral
from time to time shall expressly provide that they are securities governed by
Article 8 of the Uniform Commercial Code in effect from time to time in the
State of [            ], (ii) the Pledged Securities are uncertificated
securities, (iii) the issuer’s jurisdiction is, and during the term of this
Control Agreement shall remain, the State of [            ], (iv) Schedule 1
contains a true and complete description of the Pledged Securities as of the
date hereof and (v) except for the claims and interests of the Administrative
Agent and the Grantor in the Collateral, the Issuer does not know of any claim
to or security interest or other interest in the Collateral.

SECTION 3. Control. The Issuer hereby agrees, upon written direction from the
Administrative Agent who shall have provided the Grantor with written notice to
such written direction to the Issuer, and without further consent from the
Grantor, (a) to comply with all instructions and directions

 

C-1



--------------------------------------------------------------------------------

of any kind originated by the Administrative Agent concerning the Collateral, to
liquidate or otherwise dispose of the Collateral as and to the extent directed
by the Administrative Agent and to pay over to the Administrative Agent all
proceeds without any setoff or deduction, and (b) except as otherwise directed
by the Administrative Agent, not to comply with the instructions or directions
of any kind originated by the Grantor or any other person.

SECTION 4. Other Agreements. The Issuer shall notify promptly the Administrative
Agent and the Grantor if any other person asserts any lien, encumbrance, claim
(including any adverse claim) or security interest in or against any of the
Collateral. In the event of any conflict between the provisions of this Control
Agreement and any other agreement governing the Pledged Securities or the
Collateral, the provisions of this Control Agreement shall control.

SECTION 5. Protection of Issuer. The Issuer may rely and shall be protected in
acting upon any notice, instruction or other communication that it reasonably
believes to be genuine and authorized.

SECTION 6. Termination. This Control Agreement shall terminate automatically
upon receipt by the Issuer of written notice executed by the Administrative
Agent.

SECTION 7. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, to the
Grantor’s and the Administrative Agent’s addresses as set forth in the Guarantee
and Collateral Agreement, and to the Issuer’s address as set forth below, or to
such other address as any party may give to the others in writing for such
purpose:

[Name of Issuer]

[Address of Issuer]

Attention:                                      

Telephone: (       )       -                

Telecopy: (       )       -                 

SECTION 8. Amendments in Writing. None of the terms or provisions of this
Control Agreement may be waived, amended, supplemented or otherwise modified
except by a written instrument executed by the parties hereto.

SECTION 9. Entire Agreement. This Control Agreement and the Guarantee and
Collateral Agreement constitute the entire agreement and supersede all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof.

SECTION 10. Execution in Counterparts. This Control Agreement may be executed in
any number of counterparts (including by telecopy), each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

SECTION 11. Successors and Assigns. This Control Agreement will be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Grantor may not assign, transfer or delegate any of
its rights or obligations under this Control Agreement without the prior written
consent of the Administrative Agent.

 

C-2



--------------------------------------------------------------------------------

SECTION 12. Governing Law and Jurisdiction. This Control Agreement has been
delivered to and accepted by the Administrative Agent and will be deemed to be
made in the State of New York. THIS CONTROL AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Each of the parties hereto submits for itself and its property in any legal
action or proceeding relating to this Control Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof.

SECTION 13. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS CONTROL AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.

 

[NAME OF GRANTOR] By:                                     
                                              Name:       Title: JPMORGAN CHASE
BANK, N.A., as Administrative Agent By:                                     
                                              Name:       Title: [NAME OF
ISSUER] By:                                     
                                              Name:       Title:

 

C-4



--------------------------------------------------------------------------------

Annex 1 to

Amended and Restated Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of             , 201    , made by             , a
             (the “Additional Grantor”), in favor of JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) for
(i) the banks and other financial institutions and entities (the “Lenders”)
parties to the Credit Agreement referred to below, and (ii) the other Secured
Parties (as defined in the Guarantee and Collateral Agreement (as hereinafter
defined)). All capitalized terms not defined herein shall have the meaning
ascribed to them in such Credit Agreement.

W I T N E S S E T H:

WHEREAS, Rent-A-Center, Inc. (the “Borrower”), the Lenders and the
Administrative Agent have entered into an Credit Agreement dated as of March 19,
2014 (as amended, supplemented or modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders and the Administrative Agent;

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries (other than the Additional Grantor) have entered into the
Amended and Restated Guarantee and Collateral Agreement, dated as of June 6,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Administrative Agent for
the benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor and Guarantor thereunder as of the date hereof
and, without limiting the generality of the foregoing, hereby expressly assumes
all obligations and liabilities of a Grantor and Guarantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules 1 to 7 to the Guarantee and Collateral Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date (except
for representations and warranties expressly stated to relate to a specific
earlier date).

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.



--------------------------------------------------------------------------------

[ADDITIONAL GRANTOR] By:                                     
                                              Name:       Title:

 

2



--------------------------------------------------------------------------------

Annex 1-A

SUPPLEMENTAL INFORMATION